Exhibit 10.2

 

EXECUTION VERSION

 

 

AMENDED AND RESTATED

 

STOCK PURCHASE AGREEMENT

 

effective as of March 31, 2010

 

between

 

THE PURCHASERS PARTY HERETO

 

and

 

GENERAL GROWTH PROPERTIES, INC.

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

Article I

PURCHASE OF NEW COMMON STOCK; CLOSING

3

 

 

 

Section 1.1

Purchase of New Common Stock

3

 

 

 

Section 1.2

Closing

4

 

 

 

Section 1.3

Company Rights Offering Election

4

 

 

 

Section 1.4

Company Election to Replace Certain Shares; Company Election to Reserve and
Repurchase Certain Shares

5

 

 

 

Section 1.5

Pro Rata Reductions with Pershing Agreement

6

 

 

 

Article II

GGO SHARE DISTRIBUTION AND PURCHASE OF GGO COMMON STOCK

6

 

 

 

Section 2.1

GGO Share Distribution

6

 

 

 

Section 2.2

Purchase of GGO Common Stock

7

 

 

 

Article III

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

8

 

 

 

Section 3.1

Organization and Qualification

8

 

 

 

Section 3.2

Corporate Power and Authority

9

 

 

 

Section 3.3

Execution and Delivery; Enforceability

9

 

 

 

Section 3.4

Authorized Capital Stock

9

 

 

 

Section 3.5

Issuance

11

 

 

 

Section 3.6

No Conflict

11

 

 

 

Section 3.7

Consents and Approvals

12

 

 

 

Section 3.8

Company Reports

13

 

 

 

Section 3.9

No Undisclosed Liabilities

14

 

 

 

Section 3.10

No Material Adverse Effect

15

 

 

 

Section 3.11

No Violation or Default: Licenses and Permits

15

 

 

 

Section 3.12

Legal Proceedings

15

 

 

 

Section 3.13

Investment Company Act

15

 

 

 

Section 3.14

Compliance With Environmental Laws

15

 

 

 

Section 3.15

Company Benefit Plans

16

 

 

 

Section 3.16

Labor and Employment Matters

17

 

 

 

Section 3.17

Insurance

18

 

 

 

Section 3.18

No Unlawful Payments

18

 

i

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

Section 3.19

No Broker’s Fees

18

 

 

 

Section 3.20

Real and Personal Property

18

 

 

 

Section 3.21

Tax Matters

23

 

 

 

Section 3.22

Material Contracts

24

 

 

 

Section 3.23

Certain Restrictions on Charter and Bylaws Provisions; State Takeover Laws

25

 

 

 

Section 3.24

No Other Representations or Warranties

25

 

 

 

Article IV

REPRESENTATIONS AND WARRANTIES OF PURCHASER

26

 

 

 

Section 4.1

Organization

26

 

 

 

Section 4.2

Power and Authority

26

 

 

 

Section 4.3

Execution and Delivery

26

 

 

 

Section 4.4

No Conflict

26

 

 

 

Section 4.5

Consents and Approvals

26

 

 

 

Section 4.6

Compliance with Laws

27

 

 

 

Section 4.7

Legal Proceedings

27

 

 

 

Section 4.8

No Broker’s Fees

27

 

 

 

Section 4.9

Sophistication

27

 

 

 

Section 4.10

Purchaser Intent

27

 

 

 

Section 4.11

Reliance on Exemptions

27

 

 

 

Section 4.12

REIT Representations

27

 

 

 

Section 4.13

Financial Capability

28

 

 

 

Section 4.14

No Other Representations or Warranties

28

 

 

 

Section 4.15

Acknowledgement

28

 

 

 

Article V

COVENANTS OF THE COMPANY AND PURCHASER

28

 

 

 

Section 5.1

Bankruptcy Court Motions and Orders

28

 

 

 

Section 5.2

Warrants, New Warrants and GGO Warrants

29

 

 

 

Section 5.3

[Intentionally Omitted.]

29

 

 

 

Section 5.4

Listing

29

 

 

 

Section 5.5

Use of Proceeds

30

 

 

 

Section 5.6

Access to Information

30

 

ii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

Section 5.7

Competing Transactions

30

 

 

 

Section 5.8

Reservation for Issuance

30

 

 

 

Section 5.9

Subscription Rights

30

 

 

 

Section 5.10

[Intentionally Omitted.]

35

 

 

 

Section 5.11

Notification of Certain Matters

35

 

 

 

Section 5.12

Further Assurances

35

 

 

 

Section 5.13

[Intentionally Omitted.]

36

 

 

 

Section 5.14

Rights Agreement; Reorganized Company Organizational Documents

36

 

 

 

Section 5.15

Stockholder Approval

37

 

 

 

Section 5.16

Closing Date Net Debt

38

 

 

 

Section 5.17

Determination of Domestically Controlled REIT Status

41

 

 

 

Article VI

ADDITIONAL COVENANTS OF PURCHASER

42

 

 

 

Section 6.1

Information

42

 

 

 

Section 6.2

Purchaser Efforts

42

 

 

 

Section 6.3

Plan Support

42

 

 

 

Section 6.4

Transfer Restrictions

43

 

 

 

Section 6.5

[Intentionally Omitted.]

45

 

 

 

Section 6.6

REIT Representations and Covenants

45

 

 

 

Section 6.7

Non-Control Agreement

45

 

 

 

Section 6.8

[Intentionally Omitted.]

45

 

 

 

Section 6.9

Additional Backstop

45

 

 

 

Article VII

CONDITIONS TO THE OBLIGATIONS OF PURCHASER

46

 

 

 

Section 7.1

Conditions to the Obligations of Purchaser

46

 

 

 

Article VIII

CONDITIONS TO THE OBLIGATIONS OF THE COMPANY

55

 

 

 

Section 8.1

Conditions to the Obligations of the Company

55

 

 

 

Article IX

[INTENTIONALLY OMITTED]

57

 

 

 

Article X

SURVIVAL OF REPRESENTATIONS AND WARRANTIES

57

 

 

 

Section 10.1

Survival of Representations and Warranties

57

 

 

 

Article XI

TERMINATION

57

 

iii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

Section 11.1

Termination

57

 

 

 

Section 11.2

Effects of Termination

61

 

 

 

Article XII

DEFINITIONS

61

 

 

 

Section 12.1

Defined Terms

61

 

 

 

Article XIII

MISCELLANEOUS

76

 

 

 

Section 13.1

Notices

76

 

 

 

Section 13.2

Assignment; Third Party Beneficiaries

78

 

 

 

Section 13.3

Prior Negotiations; Entire Agreement

79

 

 

 

Section 13.4

Governing Law; Venue

79

 

 

 

Section 13.5

Company Disclosure Letter

79

 

 

 

Section 13.6

Counterparts

79

 

 

 

Section 13.7

Expenses

80

 

 

 

Section 13.8

Waivers and Amendments

80

 

 

 

Section 13.9

Construction

80

 

 

 

Section 13.10

Adjustment of Share Numbers and Prices

81

 

 

 

Section 13.11

Certain Remedies

81

 

 

 

Section 13.12

Bankruptcy Matters

82

 

iv

--------------------------------------------------------------------------------


 

LIST OF EXHIBITS AND SCHEDULES

 

 

Exhibit A:

Plan Summary Term Sheet

 

 

Exhibit B:

Post-Bankruptcy GGP Corporate Structure

 

 

Exhibit C-1:

Brookfield Agreement

 

 

Exhibit C-2:

Pershing Agreement

 

 

Exhibit D:

REIT Representation Letter

 

 

Exhibit E:

GGO Assets

 

 

Exhibit F:

Form of Approval Order

 

 

Exhibit G:

Form of Warrant Agreement

 

 

Exhibit H:

[Intentionally Omitted]

 

 

Exhibit I:

[Intentionally Omitted]

 

 

Exhibit J:

Form of REIT Opinion

 

 

Exhibit K:

[Intentionally Omitted]

 

 

Exhibit L:

[Intentionally Omitted]

 

 

Exhibit M:

Form of Non-Control Agreement

 

 

Exhibit N:

Certain REIT Investors

 

 

Exhibit O:

Form of Tax Matters Agreement

 

 

Schedule I:

GGO and GGP Pro Rata Shares

 

v

--------------------------------------------------------------------------------


 

INDEX OF DEFINED TERMS

 

Defined Term

 

Page

 

 

 

2006 Bank Loan

 

61

Additional Financing

 

50

Additional Sales Period

 

62

Adequate Reserves

 

23

Adjusted CDND

 

40

Affiliate

 

62

Agreement

 

1

Amended and Restated Agreement

 

1

Anticipated Debt Paydowns

 

50

Approval Motion

 

28

Approval Order

 

28

Asset Sales

 

51

Bankruptcy Cases

 

1

Bankruptcy Code

 

1

Bankruptcy Court

 

1

Blackstone

 

78

Blackstone Assigned Securities

 

78

Blackstone Assigned Shares

 

78

Blackstone Assigned Warrants

 

78

Blackstone Purchase Price

 

78

Brazilian Entities

 

62

Brookfield Agreement

 

2

Brookfield Consortium Member

 

62

Brookfield Investor

 

2

Business Day

 

62

Calculation Date

 

41

Capital Raising Activities

 

62

Cash Equivalents

 

62

Change of Control

 

63

Chapter 11

 

1

Claims

 

63

Clawback Fee

 

63

Clawback Percentage

 

5

Clawback Shares

 

6

Closing

 

4

Closing Date

 

4

Closing Date Net Debt

 

63

Closing Date Net Debt W/O Reinstatement Adjustment and Permitted Claims Amounts

 

64

Closing Restraint

 

60

CMPC

 

7

CNDAS Dispute Notice

 

38

CNDAS Disputed Items

 

39

Code

 

16

 

vi

--------------------------------------------------------------------------------


 

Common Stock

 

1

Company

 

2

Company Benefit Plan

 

64

Company Board

 

64

Company Disclosure Letter

 

8

Company Ground Lease Property

 

20

Company Mortgage Loan

 

22

Company Option Plans

 

10

Company Properties

 

18

Company Property

 

18

Company Property Lease

 

21

Company Rights Offering

 

4

Company SEC Reports

 

13

Competing Transaction

 

64

Conclusive Net Debt Adjustment Statement

 

65

Confirmation Order

 

47

Confirmed Debtors

 

73

Contingent and Disputed Debt Claims

 

65

Contract

 

65

Corporate Level Debt

 

65

Debt

 

65

Debt Cap

 

50

Debtors

 

1

Designation Conditions

 

4

DIP Loan

 

66

Disclosure Statement

 

66

Disclosure Statement Order

 

47

Dispute Notice

 

38

Disputed Items

 

38

Domestically Controlled REIT

 

41

Effective Date

 

4

Encumbrances

 

19

Environmental Laws

 

16

Equity Exchange

 

2

Equity Securities

 

10

ERISA

 

66

ERISA Affiliate

 

17

Excess Surplus Amount

 

66

Exchangeable Notes

 

66

Excluded Claims

 

66

Excluded Non-US Plans

 

17

Fairholme

 

68

Foreign Plan

 

17

Fully Diluted Basis

 

68

GAAP

 

68

GGO

 

2

 

vii

--------------------------------------------------------------------------------


 

GGO Common Share Amount

 

68

GGO Common Stock

 

6

GGO Note Amount

 

68

GGO Per Share Purchase Price

 

8

GGO Pro Rata Share

 

69

GGO Promissory Note

 

68

GGO Purchase Price

 

8

GGO Representative

 

6

GGO Setup Costs

 

69

GGO Share Distribution

 

7

GGO Shares

 

8

GGO Warrants

 

29

GGP

 

1

GGP Pro Rata Shares

 

69

Governmental Entity

 

69

Hazardous Materials

 

16

Hughes Agreement

 

69

Hughes Amount

 

68

Hughes Heirs Obligations

 

69

Identified Assets

 

6

Indebtedness

 

69

Initial Investors

 

2

Investment Agreements

 

2

Joint Venture

 

70

Knowledge

 

70

Law

 

70

Liquidity Equity Issuances

 

70

Liquidity Target

 

49

Material Adverse Effect

 

70

Material Contract

 

71

Material Lease

 

21

Measurement Date

 

10

Most Recent Statement

 

18

MPC Assets

 

71

MPC Taxes

 

71

Net Debt Excess Amount

 

72

Net Debt Surplus Amount

 

72

New Common Stock

 

1

New Debt

 

50

New DIP Agreement

 

47

New Warrants

 

29

Non-Control Agreement

 

72

Non-Controlling Properties

 

72

NYSE

 

29

Offering Premium

 

72

Operating Partnership

 

72

 

viii

--------------------------------------------------------------------------------


 

Original Agreement

 

1

PBGC

 

17

Per Share Purchase Price

 

3

Permitted Claims

 

73

Permitted Claims Amount

 

73

Permitted Replacement Shares

 

73

Permitted Title Exceptions

 

19

Pershing Agreement

 

2

Pershing Purchasers

 

2

Person

 

73

Petition Date

 

1

Plan

 

1

Plan Debtors

 

73

Plan Summary Term Sheet

 

1

PMA Claims

 

73

Preliminary Closing Date Net Debt Review Deadline

 

74

Preliminary Closing Date Net Debt Review Period

 

74

Preliminary Closing Date Net Debt Schedule

 

38

Proportionally Consolidated Debt

 

74

Proportionally Consolidated Unrestricted Cash

 

74

Proposed Approval Order

 

28

Proposed Securities

 

31

Purchase Price

 

3

Purchaser

 

1

Purchaser Group

 

74

Refinance Cap

 

53

Reinstated Amounts

 

50

Reinstatement Adjustment Amount

 

74

REIT

 

23

REIT Subsidiary

 

23

Reorganized Company

 

1

Reorganized Company Organizational Documents

 

36

Repurchase Notice

 

5

Reserve

 

73

Reserve Surplus Amount

 

74

Reserved Shares

 

5

Resolution Period

 

38

Rights Agreement

 

75

Rights Offering Election

 

4

Rouse Bonds

 

75

Rule 144

 

44

Sales Cap

 

52

SEC

 

13

Securities Act

 

13

Share Cap Number

 

51

Share Equivalent

 

75

 

ix

--------------------------------------------------------------------------------


 

Shares

 

3

Significant Subsidiaries

 

75

SOX

 

41

Specified Debt

 

75

Subscription Right

 

31

Subsidiary

 

75

Synthetic Lease Obligation

 

70

Target Net Debt

 

75

Tax Matters Agreement

 

75

Tax Protection Agreements

 

76

Tax Return

 

23

Taxes

 

23

Termination Date

 

76

Transactions

 

76

Transfer

 

44

TRUPS

 

76

U.S. Persons

 

41

Unrestricted Cash

 

76

Unrestricted Date

 

42

Unsecured Indebtedness

 

76

UPREIT Units

 

76

Warrant Agreement

 

29

Warrants

 

29

 

x

--------------------------------------------------------------------------------


 

AMENDED AND RESTATED STOCK PURCHASE AGREEMENT, effective as of March 31, 2010
(this “Agreement”), by and between General Growth Properties, Inc., a Delaware
corporation (“GGP”), and The Fairholme Fund, a series of Fairholme Funds, Inc.,
a Maryland corporation (“The Fairholme Fund”) and Fairholme Focused Income Fund,
a series of Fairholme Funds, Inc., a Maryland corporation, (each, together with
its permitted nominees and assigns, a “Purchaser”).

 

On March 31, 2010, GGP and the Purchasers entered into the Stock Purchase
Agreement (as subsequently amended on May 3, 2010 and May 7, 2010, the “Original
Agreement”) to provide for the terms and conditions for the consummation of the
transactions contemplated therein.  On August 2, 2010, GGP and the Purchasers
entered into the Amended and Restated Stock Purchase Agreement, effective as of
March 31, 2010 (as subsequently amended on September 17, 2010, the “Amended and
Restated Agreement”) which amended and restated the Original Agreement ab initio
in its entirety as set forth therein.  Pursuant to Section 13.8 of the Amended
and Restated Agreement, the parties thereto wish to amend and restate the
Amended and Restated Agreement ab initio in its entirety as set forth herein. 
References herein to “date of this Agreement” and “date hereof” shall refer to
March 31, 2010.

 

RECITALS

 

WHEREAS, GGP is a debtor in possession in that certain bankruptcy case under
chapter 11 (“Chapter 11”) of Title 11 of the United States Code, 11 U.S.C. §§
101 -1532 (as amended, the “Bankruptcy Code”) filed on April 16, 2009 (the
“Petition Date”) in the United States Bankruptcy Court for the Southern District
of New York (the “Bankruptcy Court”), Case No. 09-11977 (ALG).

 

WHEREAS, each Purchaser, separately and not jointly, desires to assist GGP in
its plans to recapitalize and emerge from bankruptcy and has agreed to sponsor
the implementation of a joint chapter 11 plan of reorganization based on the
Plan Summary Term Sheet (as defined below) (together with all documents and
agreements that form part of such plan or related plan supplement or are related
thereto, and as it may be amended, modified or supplemented from time to time,
in each case, to the extent it relates to the implementation and effectuation of
the Plan Summary Term Sheet and this Agreement, the “Plan”), of GGP and its
Subsidiaries and Affiliates who are debtors and debtors-in-possession (the
“Debtors”) in the chapter 11 cases pending and jointly administered in the
Bankruptcy Court (the “Bankruptcy Cases”).

 

WHEREAS, principal elements of the Plan (including a table setting forth the
proposed treatment of allowed claims and equity interests in the Bankruptcy
Cases) are set forth on Exhibit A hereto (the “Plan Summary Term Sheet”).

 

WHEREAS, the Plan shall provide, among other things, that (i) each holder of
common stock, par value $0.01 per share, of GGP (the “Common Stock”) shall
receive, in exchange for each share of Common Stock held by such holder, one
share of new common stock (the “New Common Stock”) of a new company that
succeeds to GGP in the manner contemplated by Exhibit B upon consummation of the
Plan (the “Reorganized Company”) and (ii) any Equity Securities (other than
Common Stock) of the Company (as defined below) or any of its Subsidiaries (as
defined below) outstanding immediately after the Effective Date that were

 

--------------------------------------------------------------------------------


 

previously convertible into, or exercisable or exchangeable for, Common Stock
shall thereafter be convertible into, or exercisable or exchangeable for, New
Common Stock (based upon the number of shares of Common Stock underlying such
Equity Securities) (the transactions contemplated by clauses (i) and (ii) of
this recital being referred to herein as the “Equity Exchange”).  For purposes
of this Agreement, the “Company” shall be deemed to refer, prior to consummation
of the Plan, to GGP and, on and after consummation of the Plan, the Reorganized
Company, as the context requires.

 

WHEREAS, each Purchaser, separately and not jointly, desires to make an
investment in the Reorganized Company on the terms and subject to the conditions
described herein in the form of the purchase of shares of New Common Stock as
contemplated hereby.

 

WHEREAS, in addition to the Equity Exchange and the sale of the Shares (as
defined below), the Plan shall provide for the incorporation by the Company of a
new subsidiary (“GGO”), the contribution of certain assets (and/or equity
interests related thereto) of the Company to GGO and the assumption by GGO of
the liabilities associated with such assets, the distribution to the
shareholders of the Company (prior to the issuance of the Shares and the
issuance of other shares of New Common Stock contemplated by this Agreement
other than pursuant to the Equity Exchange) on a pro rata basis and holders of
UPREIT Units of all of the capital stock of GGO, and whereas each Purchaser
desires to make an investment in GGO on the terms and subject to the conditions
described herein in the form of the purchase of shares of GGO Common Stock as
contemplated hereby.

 

WHEREAS, the Company has requested that each Purchaser, separately and not
jointly, commit to purchase the Shares and the GGO Shares at a fixed price for
the term hereof.

 

WHEREAS, each Purchaser, separately and not jointly, has agreed to enter into
this Agreement and commit to purchase the Shares and the GGO Shares only on the
condition that the Company, as promptly as practicable following the date hereof
(but no later than the date provided in Section 5.2 hereof), issue the Warrants
contemplated herein and perform its other obligations hereunder.

 

WHEREAS, on and effective as of the date hereof, the Company entered into an
agreement (in the form attached hereto as Exhibit C-1 together with any
amendments thereto as have been approved by each Purchaser, the “Brookfield
Agreement”) with REP Investments LLC (the “Brookfield Investor”) pursuant to
which the Brookfield Investor has agreed to make (i) an investment of up to
$2,500,000,000 in the Reorganized Company in the form of the purchase of shares
of New Common Stock and (ii) an investment of $125,000,000 in GGO in the form of
the purchase of shares of GGO Common Stock.

 

WHEREAS, on and effective as of the date hereof, the Company entered into an
agreement (in the form attached hereto as Exhibit C-2 together with any
amendments thereto as have been approved by each Purchaser, the “Pershing
Agreement”  and, together with this Agreement and the Brookfield Agreement, the
“Investment Agreements”) with Pershing Square, L.P., Pershing Square II, L.P.,
Pershing Square International, Ltd. and Pershing Square International V, Ltd.
(the “Pershing Purchasers” and, together with each Purchaser and the Brookfield
Investor, the “Initial Investors”) pursuant to which the Pershing Purchasers
have

 

2

--------------------------------------------------------------------------------


 

agreed to make (i) an investment of up to $1,085,714,290 in the Reorganized
Company in the form of the purchase of shares of New Common Stock and (ii) an
investment of $62,500,000 in GGO in the form of the purchase of shares of GGO
Common Stock.

 

NOW, THEREFORE, in consideration of the premises, and of the representations,
warranties, covenants and agreements set forth herein, the parties agree as
follows:

 

ARTICLE I

 

PURCHASE OF NEW COMMON STOCK; CLOSING

 

SECTION 1.1  Purchase of New Common Stock.

 

(a)                                  On the terms and subject to the conditions
set forth herein, at the Closing (as defined below), each Purchaser shall
purchase from the Company, and the Company shall sell to such Purchaser, a
number of shares of New Common Stock (the “Shares”) equal to its GGP Pro Rata
Share of the Total Purchase Amount (as defined below) for a price per share
equal to $10.00 (the “Per Share Purchase Price” and, in the aggregate, the
“Purchase Price”); provided, that no Purchaser shall be obligated to purchase a
number of Shares less than its GGP Pro Rata Share of 190,000,000, as determined
pursuant to Section 1.4.  At the Closing, the Purchasers shall cause the
Purchase Price to be paid (i) first, to the extent that the Purchasers elect by
written notice to the Company not less than three Business Days prior to the
Closing Date, by the application of any claims against the Debtors that are held
by the Purchasers and outstanding as of the Effective Date in an amount equal to
the allowed amount (inclusive of prepetition and postpetition interest accrued
up to and on the Effective Date at the applicable rate provided in the Plan),
with each $10.00 in such amount of allowed claims so applied being in
satisfaction of the obligation to pay $10.00 of the Purchase Price and
(ii) second, by wire transfer of immediately available U.S. Dollar funds.  For
the avoidance of doubt, the Purchasers may elect which claims to apply in
satisfaction of the Purchasers’ obligation to pay the Purchase Price for
purposes of clause (i), and the application of such claims against the Purchase
Price in accordance with clause (i) shall represent complete satisfaction of the
Debtors’ obligations in respect of such allowed claims so applied.  For the
avoidance of doubt and as provided in the Plan, any application by the Purchaser
of allowed claims in satisfaction of a portion of the Purchase Price shall be
effected by causing the Debtor liable for such claims to make payment for such
claims in accordance with the Plan and by directing the amounts so payable to be
paid to the Company and applied in satisfaction of a portion of the Purchase
Price.

 

(b)                                 The “Total Purchase Amount” will be
380,000,000, subject to reduction pursuant to Section 1.4.

 

(c)                                  All Shares shall be delivered with any and
all issue, stamp, transfer or similar taxes or duties payable in connection with
such delivery duly paid by the Company to the extent required under the
Confirmation Order or applicable Law.

 

(d)                                 Each Purchaser, in its sole discretion, may
assign its rights to receive Shares hereunder or designate that some or all of
the Shares be issued in the name of, and delivered to, one or more of the other
members of its Purchaser Group or any third party to whom the shares

 

3

--------------------------------------------------------------------------------


 

could be transferred immediately after Closing in accordance with Section 6.4,
subject to (i) such action not causing any delay in the obtaining of, or
significantly increasing the risk of not obtaining, any material authorizations,
consents, orders, declarations or approvals necessary to consummate the
transactions contemplated by this Agreement or otherwise delaying the
consummation of such transactions, (ii) such Person shall be an “accredited
investor” (within the meaning of Rule 501 of Regulation D under the Securities
Act) and shall have agreed in writing with and for the benefit of the Company to
be bound by the terms of this Agreement applicable to such Purchaser set forth
in Section 6.4 and the applicable Non-Control Agreement, if any, including the
delivery of the letter certifying compliance with the representations and
covenants set forth on Exhibit D to the extent applicable to such assignee or
designee and (iii) such initial Purchaser not being relieved of any of its
obligations under this Agreement ((i), (ii) and (iii) collectively, the
“Designation Conditions”).  Notwithstanding anything to the contrary in this
Agreement, no Purchaser may assign its rights to receive or designate Shares to
any Person (other than members of its Purchaser Group) if such assignment or
designation would cause a failure of the closing condition in Section 7.1(u) of
the Brookfield Agreement.

 

SECTION 1.2  Closing.  Subject to the satisfaction or waiver of the conditions
(excluding conditions that, by their nature, cannot be satisfied until the
Closing, but subject to the satisfaction or waiver of those conditions as of the
Closing) set forth in Article VII and Article VIII, the closing of the purchase
of the Shares and the GGO Shares by each Purchaser pursuant hereto (the
“Closing”) shall occur at 9:30 a.m., New York time, on the effective date of the
Plan (the “Effective Date”), at the offices of Weil, Gotshal & Manges LLP
located at 767 Fifth Avenue, New York, NY 10153, or such other date, time or
location as agreed by the parties.  The date of the Closing is referred to as
the “Closing Date”.  Each of the Company and each Purchaser hereby agrees that
in no event shall the Closing occur unless all of the Shares and the GGO Shares
are sold to each applicable Purchaser (or to such other Persons as each such
applicable Purchaser may designate in accordance with and subject to the
Designation Conditions so long as such designation would not cause a failure of
the closing condition in Section 7.1(u) of the Brookfield Agreement) on the
Closing Date.

 

SECTION 1.3  Company Rights Offering Election.  The Company may at any time
prior to the date of filing of the Disclosure Statement, upon written notice to
each Purchaser in accordance with the terms hereof (the “Rights Offering
Election”), irrevocably elect to convert the obligation of such Purchaser to
purchase the Shares as contemplated by Section 1.1 hereof into an obligation of
such Purchaser to participate in a rights offering by the Company pursuant to
which shareholders and/or creditors of the Company are offered rights to
subscribe for shares of New Common Stock (a “Company Rights Offering”), subject
to the execution and delivery of definitive documentation therefor and the
satisfaction of the conditions described therein and other customary conditions
for a public rights offering.  To the extent the Company makes a Rights Offering
Election, (i) each Purchaser shall be entitled to a minimum allocation of shares
of New Common Stock in the Company Rights Offering equal to the number of shares
such Purchaser would otherwise be required to purchase pursuant to Section 1.1
hereof had no such election been made, (ii) the purchase price per share payable
by such Purchaser shall be equal to the Per Share Purchase Price and such
Purchaser shall not be otherwise adversely affected as compared to the
transactions contemplated hereby, (iii) the Company Rights Offering shall be
effected in a manner substantially consistent with the procedures contemplated
by Section 2.2 of the Original Agreement; provided, that the Company Rights
Offering shall be completed by the

 

4

--------------------------------------------------------------------------------


 

Effective Date, and (iv) the Company and each Purchaser shall cooperate in good
faith to develop and agree upon documentation that is reasonably acceptable to
both the Company and each Purchaser governing the further terms and conditions
of the Company Rights Offering.

 

SECTION 1.4  Company Election to Replace Certain Shares; Company Election to
Reserve and Repurchase Certain Shares.

 

(a)                                  In the event that the Company has sold, or
has binding commitments to sell on or prior to the Effective Date, Permitted
Replacement Shares, the Company may elect by written notice to each Purchaser to
reduce the Total Purchase Amount by all or any portion of the number of such
Permitted Replacement Shares as the Company may determine in its discretion;
provided, that the Total Purchase Amount shall not be less than 190,000,000.  No
election by the Company under this Section 1.4(a) shall be effective unless
received by each Purchaser on or prior to the date that is 15 days before the
commencement of the hearing to consider confirmation of the Plan.  Any election
by the Company under this Section 1.4(a) shall be binding and irrevocable.

 

(b)                                 If the Plan as presented for confirmation
provides for the commencement on or within 45 days after the Effective Date of a
broadly distributed public offering of New Common Stock, the Company may elect,
by written notice to each Purchaser on or prior to October 11, 2010, to specify
a number of Shares to be purchased by the Purchasers at Closing as Shares to be
subject to repurchase after Closing pursuant to this Section 1.4(b) (the
“Reserved Shares”); provided, that the excess of (i) its GGP Pro Rata Share of
the Total Purchase Amount minus (ii) its Reserved Shares shall not be less than
its GGP Pro Rata Share of 190,000,000.  If the Company elects to designate any
Reserved Shares, the Company shall pay to each Purchaser in cash on the
Effective Date an amount equal to $0.25 per Reserved Share.  Upon payment of
such amount, the Company shall thereafter have the right to elect by written
notice to each Purchaser (a “Repurchase Notice”) on or prior to the 40th day
after the Effective Date (or, if not a Business Day, the next Business Day) to
repurchase from each Purchaser a number of Shares equal to the lesser of such
Purchaser’s Clawback Percentage of (x) the aggregate number of Permitted
Replacement Shares (other than any Permitted Replacement Shares applied to
reduce the Total Purchase Amount pursuant to Section 1.4(a)) sold by the Company
prior to the 45th day after the Effective Date and (y) the sum of the initial
number of Reserved Shares under this Agreement and the initial number of
Repurchase Shares (as defined in the Pershing Agreement) under the Pershing
Agreement.  The purchase price for any Reserved Shares shall be $10.00 per
Share, payable in cash in immediately available funds against delivery of the
Reserved Shares on a settlement date determined by the Company and each
Purchaser and not later than the date that is 45 days after the Effective Date.
Any Repurchase Notice under this Section 1.4(b) shall, when taken together with
this Agreement, constitute a binding offer and acceptance and be irrevocable.

 

For the purposes of this Section 1.4, “Clawback Percentage” means, for each
Purchaser under this Agreement and the Pershing Agreement, the quotient
(expressed as a percentage) of (a) the number of Clawback Shares such Purchaser
is purchasing at Closing divided by (b) all the Clawback Shares purchased at
Closing under this Agreement and the Pershing Agreement.  The aggregate Clawback
Percentages shall at all times equal 100%.

 

5

--------------------------------------------------------------------------------


 

For the purposes of this Section 1.4, “Clawback Shares” means all Reserved
Shares under this Agreement and all Repurchase Shares (but not Put Shares) under
the Pershing Agreement.

 

SECTION 1.5  Pro Rata Reductions with Pershing Agreement.  No election by the
Company pursuant to Section 1.4(a) or specification of Reserved Shares pursuant
to Section 1.4(b) shall be made without the consent of Purchasers unless the
Company is making a similar election under the Pershing Agreement, such that
each of the aggregate number of Shares required to be purchased at Closing is
allocated as among each Purchaser and among each of the Pershing Purchasers
under the Pershing Agreement in accordance with the applicable GGP Pro Rata
Share; provided, however that solely for the purposes of this Section 1.5, the
number of Put Shares (as defined in the Pershing Agreement) shall be included in
the above calculation of the number of Shares required to be purchased at
Closing.

 

ARTICLE II

 

GGO SHARE DISTRIBUTION AND PURCHASE OF GGO COMMON STOCK

 

SECTION 2.1  GGO Share Distribution.  On the terms and subject to the conditions
(including Bankruptcy Court approval) set forth herein, the Plan shall provide
for the following:

 

(a)                                  On or prior to the Effective Date, the
Company shall incorporate GGO with issued and outstanding capital stock
consisting of at least the GGO Common Share Amount of shares of common stock
(the “GGO Common Stock”), designate an employee of the Company familiar with the
Identified Assets and reasonably acceptable to the other Initial Investors to
serve as a representative of GGO (the “GGO Representative”) and shall contribute
to GGO (directly or indirectly) the assets (and/or equity interests related
thereto) set forth in Exhibit E hereto and have GGO assume directly or
indirectly the associated liabilities (the “Identified Assets”); provided,
however, that to the extent the Company is prohibited by Law from contributing
one or more of the Identified Assets to GGO or the contribution thereof would
breach or give rise to a default under any Contract, agreement or instrument
that would, in the good faith judgment of the Company in consultation with the
GGO Representative, impair in any material respect the value of the relevant
Identified Asset or give rise to additional liability (other than liability that
would not, in the aggregate, be material) on the part of GGO or the Company or a
Subsidiary of the Company, the Company shall (i) to the extent not prohibited by
Law or would not give rise to such a default, take such action or cause to be
taken such other actions in order to place GGO, insofar as reasonably possible,
in the same economic position as if such Identified Asset had been transferred
as contemplated hereby and so that, insofar as reasonably possible,
substantially all the benefits and burdens (including all obligations thereunder
but excluding any obligations that arise out of the transfer of the Identified
Asset to the extent included in Permitted Claims) relating to such Identified
Asset, including possession, use, risk of loss, potential for gain and control
of such Identified Asset, are to inure from and after the Closing to GGO
(provided that as soon as a consent for the contribution of an Identified Asset
is obtained or the contractual impediment is removed or no longer applies, the
applicable Identified Asset shall be promptly contributed to GGO), or (ii) to
the extent the actions contemplated by clause (i) are not possible without
resulting in a material and adverse effect on the Company and

 

6

--------------------------------------------------------------------------------


 

its Subsidiaries (as reasonably determined by the Company in consultation with
the GGO Representative), contribute other assets, with the separate consent of
each Purchaser (which such Purchaser shall not unreasonably withhold, condition
or delay), having an economically equivalent value and related financial impact
on the Company (in each case, as reasonably agreed by each Purchaser and the
Company in consultation with the GGO Representative) to the Identified Asset not
so contributed.  In no event shall the Company (or any subsidiary of the
Company) pay more than $16,000,000 in the aggregate or make any other payment or
provide any other economic consideration to reduce the principal amount of the
mortgage related to 110 N. Wacker Drive, Chicago, Illinois.

 

(b)                                 The GGO Common Share Amount of shares of GGO
Common Stock, representing all of the outstanding capital stock of GGO (other
than shares of GGO Common Stock to be issued (x) pursuant to Section 2.2 of this
Agreement, (y) to the other Initial Investors pursuant to Section 2.2 of their
respective Investment Agreements, and (z) upon exercise of the GGO Warrants and
the warrants issued to the other Initial Investors pursuant to their respective
Investment Agreements), shall be distributed, on or prior to the Effective Date,
to the shareholders of the Company (pre-issuance of the Shares) on a pro rata
basis and holders of UPREIT Units (the “GGO Share Distribution”).

 

(c)                                  It is agreed that neither the Company nor
any of its Subsidiaries shall be required to pay or cause payment of any fees or
make any financial accommodations to obtain any third-party consent, approval,
waiver or other permission for the contribution contemplated by Section 2.1(a),
or to seek any such consent, approval, waiver or other permission that is
inapplicable to the Company or any of its Debtor Subsidiaries pursuant to the
Bankruptcy Code.

 

(d)                                 The parties currently contemplate that the
GGO Share Distribution will be structured as a “tax free spin-off” under the
Code.  To the extent that the Company and each Purchaser jointly determine that
it is desirable for the GGO Share Distribution to be structured as a taxable
dividend, the parties will work together to structure the transaction to allow
for such outcome.

 

(e)                                  With respect to the Columbia Master Planned
Community (the “CMPC”), it is the intention of the parties that office and mall
assets currently producing any material amount of income at the CMPC (including
any associated right of access to parking spaces) will be retained by the
Company and the remaining non-income producing assets at the CMPC will be
transferred to GGO (including rights to develop and/or redevelop (as
appropriate) the remainder of the CMPC).  On or prior to the Effective Date, the
Company and GGO shall enter into a mutually satisfactory development and
cooperation agreement with respect to the CMPC, which agreement shall provide,
among other things, that GGO shall grant mutually satisfactory easements, to the
extent not already granted, such that the office buildings retained by GGP (as
provided above) continuously shall have access to parking spaces appropriate for
such office buildings.

 

SECTION 2.2  Purchase of GGO Common Stock.

 

(a)                                  On the terms and subject to the conditions
set forth herein, the Plan shall provide that at the Closing, each Purchaser
shall purchase from GGO, and GGO shall sell to such

 

7

--------------------------------------------------------------------------------


 

Purchaser, a number of shares of GGO Common Stock (the “GGO Shares”) equal to
its GGO Pro Rata Share of 2,625,000 shares of GGO Common Stock, for a price per
share equal to $47.619048 (the “GGO Per Share Purchase Price” and such
$125,000,000 aggregate purchase price, the “GGO Purchase Price”).  At the
Closing the Purchasers shall cause the GGO Purchase Price to be paid by wire
transfer of immediately available U.S. Dollar funds to such account or accounts
as the Company shall have designated in writing prior to the Closing.

 

(b)                                 All GGO Shares shall be delivered with any
and all issue, stamp, transfer or similar taxes or duties payable in connection
with such delivery duly paid by GGO to the extent required under the
Confirmation Order or applicable Law.

 

(c)                                  Each Purchaser, in its sole discretion, may
designate that some or all of the GGO Shares be issued in the name of, and
delivered to, the other members of its Purchaser Group in accordance with and
subject to the Designation Conditions.

 

ARTICLE III

 

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

 

The Company represents and warrants to each Purchaser, as set forth below,
except (i) as set forth in the Company’s Annual Report on Form 10-K for the year
ended December 31, 2009  (but not in documents filed as exhibits thereto or
documents incorporated by reference therein) filed with the SEC on March 1, 2010
(other than in any “risk factor” disclosure or any other forward-looking
disclosures contained in such reports under the headings “Risk Factors” or
“Cautionary Note” or any similar sections) or (ii) as set forth in the
disclosure schedule delivered by the Company to each Purchaser on the date of
this Agreement (the “Company Disclosure Letter”):

 

SECTION 3.1  Organization and Qualification.  The Company and each of its direct
and indirect Significant Subsidiaries is duly organized and is validly existing
as a corporation or other form of entity, where applicable, in good standing
under the Laws of their respective jurisdictions of organization, with the
requisite power and authority to own, operate or manage its properties and
conduct its business as currently conducted, subject, as applicable, to the
restrictions that result from any such entity’s status as a debtor-in-possession
under Chapter 11, except to the extent the failure of such Significant
Subsidiary to be in good standing (to the extent the concept of good standing is
applicable in its jurisdiction of organization) would not reasonably be expected
to have, individually or in the aggregate, a Material Adverse Effect.  The
Company and each of its Significant Subsidiaries has been duly qualified as a
foreign corporation or other form of entity for the transaction of business and,
where applicable, is in good standing under the Laws of each other jurisdiction
in which it owns, manages, operates or leases properties or conducts business so
as to require such qualification, except to the extent the failure to be so
qualified or, where applicable, be in good standing would not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.

 

8

--------------------------------------------------------------------------------

 


 

SECTION 3.2  Corporate Power and Authority.

 

(a)                                  Subject to the authorization of the
Bankruptcy Court, which shall be contained in the Confirmation Order, and the
expiration or waiver by the Bankruptcy Court of the 14-day period set forth in
Bankruptcy Rule 3020(e) following entry of the Confirmation Order, the Company
has the requisite power and authority to enter into, execute and deliver this
Agreement and to perform its obligations hereunder (except with respect to
(i) the issuance of the Warrants and (ii) the provisions of the Approval
Order).  The Company has taken all necessary corporate action required for the
due authorization, execution, delivery and performance by it of this Agreement.

 

(b)                                 Subject to the entry of the Approval Order,
the Company has the requisite power and authority to (i) issue the Warrants
(assuming the accuracy of the representations of each Purchaser contained in
Exhibit D) and (ii) perform its obligations pursuant to the provisions of the
Approval Order hereof.  No approval by any securityholders of the Company or any
Subsidiary of the Company is required in connection with the issuance of the
Warrants or the issuance of the shares of Common Stock upon exercise of the
Warrants.

 

(c)                                  The Company has received written
confirmation from the NYSE that the shares of New Common Stock or other Equity
Securities issuable by the Company to each Purchaser and the other members of
the Purchaser Group in connection with each Purchaser’s exercise of its
Subscription Rights contemplated by Section 5.9(a) hereof shall not require
stockholder approval and shall be eligible for listing on the NYSE in the hands
of such Purchaser or other members of the Purchaser Group without any
requirement for stockholder approval, in each case, during the five (5) year
period following the Closing Date.

 

SECTION 3.3  Execution and Delivery; Enforceability.

 

(a)                                  This Agreement has been duly and validly
executed and delivered by the Company, and subject to the authorization of the
Bankruptcy Court, which shall be contained in the Confirmation Order, and the
expiration or waiver by the Bankruptcy Court of the 14-day period set forth in
Bankruptcy Rule 3020(e) following entry of the Confirmation Order, shall
constitute the valid and binding obligation of the Company, enforceable against
the Company in accordance with its terms, subject to general principles of
equity, including principles of commercial reasonableness, good faith and fair
dealing (regardless of whether enforcement is sought in a proceeding at Law or
in equity) (except with respect to (i) the issuance of the Warrants and (ii) the
provisions of the Approval Order).

 

(b)                                 Subject to the entry of the Approval Order,
the provisions of this Agreement relating to (i) the issuance of the Warrants
and (ii) the provisions of the Approval Order shall constitute the valid and
binding obligations of the Company, enforceable against the Company in
accordance with their terms.

 

SECTION 3.4  Authorized Capital Stock.  As of the date of this Agreement, the
authorized capital stock of the Company consists of 875,000,000 shares of Common
Stock and of 5,000,000 shares of preferred stock.  The issued and outstanding
capital stock of the Company and the shares of Common Stock available for grant
pursuant to the Company’s 1993 Stock

 

9

--------------------------------------------------------------------------------


 

Incentive Plan, 1998 Stock Incentive Plan and 2003 Stock Incentive Plan
(collectively, the “Company Option Plans”) or otherwise as of March 26, 2010
(the “Measurement Date”) is set forth on Section 3.4 of the Company Disclosure
Letter.  From the Measurement Date to the date of this Agreement, other than in
connection with the issuance of shares of Common Stock pursuant to the exercise
of options outstanding as of the Measurement Date, there has been no change in
the number of outstanding shares of capital stock of the Company or the number
of outstanding Equity Securities (as defined below).  Except as set forth on
Section 3.4 of the Company Disclosure Letter, on the Measurement Date, there was
not outstanding, and there was not reserved for issuance, any (i) share of
capital stock or other voting securities of the Company or its Significant
Subsidiaries; (ii) security of the Company or its Subsidiaries convertible into
or exchangeable or exercisable for shares of capital stock or voting securities
of the Company or its Significant Subsidiaries; (iii) option or other right to
acquire from the Company or its Subsidiaries, or obligation of the Company or
its Subsidiaries to issue, any shares of capital stock, voting securities or
security convertible into or exercisable or exchangeable for shares of capital
stock or voting securities of the Company or its Significant Subsidiaries, as
the case may be; or (iv) equity equivalent interest in the ownership or earnings
of the Company or its Significant Subsidiaries or other similar right, in each
case to which the Company or a Significant Subsidiary is a party (the items in
clauses (i) through (iv) collectively, “Equity Securities”).  Other than as set
forth on Section 3.4 of the Company Disclosure Letter or as contemplated by this
Agreement, or pursuant to Contracts entered into by the Company after the date
hereof and prior to the Closing that are otherwise not inconsistent with any
Purchaser’s rights hereunder and with respect to the transactions contemplated
hereby, and do not confer on any other Person rights that are superior to those
received by any Purchaser hereunder or pursuant to the transactions contemplated
hereby other than rights and terms that are customarily granted to holders of
any such Equity Securities so issued and not customarily granted in transactions
such as the transactions contemplated hereby, there is no outstanding obligation
of the Company or its Subsidiaries to repurchase, redeem or otherwise acquire
any Equity Security.  Other than as set forth on Section 3.4 of the Company
Disclosure Letter or as contemplated by this Agreement, or pursuant to Contracts
entered into by the Company in connection with the issuance of Equity Securities
after the date hereof and prior to the Closing that are otherwise not
inconsistent with any Purchaser’s rights hereunder and with respect to the
transactions contemplated hereby, and do not confer on any other Person rights
that are superior to those received by any Purchaser hereunder or pursuant to
the transactions contemplated hereby other than rights and terms that are
customarily granted to holders of any such Equity Securities so issued and not
customarily granted in transactions such as the transactions contemplated
hereby, there is no stockholder agreement, voting trust or other agreement or
understanding to which the Company is a party or by which the Company is bound
relating to the voting, purchase, transfer or registration of any shares of
capital stock of the Company or preemptive rights with respect thereto. 
Section 3.4  of the Company Disclosure Letter sets forth a complete and accurate
list of the outstanding Equity Securities of the Company as of the Measurement
Date, including the applicable conversion rates and exercise prices (or, in the
case of options to acquire Common Stock, the weighted average exercise price)
relating to the conversion or exercise of such Equity Securities into or for
Common Stock.

 

10

--------------------------------------------------------------------------------


 

SECTION 3.5  Issuance.

 

(a)                                  Subject to the authorization of the
Bankruptcy Court, which shall be contained in entry of the Confirmation Order,
and the expiration or waiver by the Bankruptcy Court of the 14-day period set
forth in Bankruptcy Rule 3020(e) following entry of the Confirmation Order, the
issuance of the Shares and the New Warrants has been duly and validly
authorized.  Subject to the entry of the Approval Order and assuming the
accuracy of the representations of such Purchaser contained in Exhibit D, the
issuance of the Warrants is duly and validly authorized.  When the Shares are
issued and delivered in accordance with the terms of this Agreement against
payment therefor, the Shares shall be duly and validly issued, fully paid and
non-assessable and free and clear of all taxes, liens, pre-emptive rights,
rights of first refusal and subscription rights, other than rights and
restrictions under this Agreement, the applicable Non-Control Agreement, if any,
and applicable state and federal securities Laws.  When the Warrants and the New
Warrants are issued and delivered in accordance with the terms of this
Agreement, the Warrants and New Warrants shall be duly and validly issued and
free and clear of all taxes, liens, pre-emptive rights, rights of first refusal
and subscription rights, other than rights and restrictions under this
Agreement, the terms of the Warrants and New Warrants and under applicable state
and federal securities Laws.  When the shares of Common Stock issuable upon the
exercise of the Warrants and the shares of New Common Stock issuable upon the
exercise of the New Warrants are issued and delivered against payment therefor,
the shares of Common Stock and New Common Stock, as applicable, shall be duly
and validly issued, fully paid and non-assessable and free and clear of all
taxes, liens, pre-emptive rights, rights of first refusal and subscription
rights, other than rights and restrictions under this Agreement, the applicable
Non-Control Agreement, if any, and applicable state and federal securities Laws.

 

(b)                                 Subject to the authorization of the
Bankruptcy Court, which shall be contained in the entry of the Confirmation
Order, and the expiration or waiver by the Bankruptcy Court of the 14-day period
set forth in Bankruptcy Rule 3020(e) following entry of the Confirmation Order,
when the GGO Shares and the GGO Warrants are issued, the GGO Shares and GGO
Warrants shall be duly and validly authorized, duly and validly issued, fully
paid and non-assessable and free and clear of all taxes, liens, pre-emptive
rights, rights of first refusal and subscription rights, other than rights and
restrictions under this Agreement and under applicable state and federal
securities Laws.  When the shares of GGO Common Stock issuable upon the exercise
of the GGO Warrants are issued and delivered against payment therefor, the
shares of GGO Common Stock shall be duly and validly issued, fully paid and
non-assessable and free and clear of all taxes, liens, pre-emptive rights,
rights of first refusal and subscription rights, other than rights and
restrictions under this Agreement and under applicable state and federal
securities Laws.

 

SECTION 3.6  No Conflict.

 

(a)                                  Subject to (i) the receipt of the consents
set forth on Section 3.6 of the Company Disclosure Letter, (ii) such
authorization as is required by the Bankruptcy Court or the Bankruptcy Code,
which shall be contained in the entry of the Confirmation Order, and the
expiration, or waiver by the Bankruptcy Court, of the 14-day period set forth in
Bankruptcy Rule 3020(e) following entry of the Confirmation Order, (iii) any
provisions of the Bankruptcy Code that override, eliminate or abrogate such
consents or as may be ordered by the Bankruptcy Court and (iv) the ability to
employ the alternatives contemplated by Section 2.1 of the Agreement, the

 

11

--------------------------------------------------------------------------------


 

execution and delivery (or, with respect to the Plan, the filing) by the Company
of this Agreement and the Plan, the performance by the Company of its respective
obligations under this Agreement and compliance by the Company with all of the
provisions hereof and thereof and the consummation of the transactions
contemplated herein and therein, (x) shall not conflict with, or result in a
breach or violation of, any of the terms or provisions of, or constitute a
default under, or result in the acceleration of, or the creation of any lien
under, or give rise to any termination right under, any Contract to which the
Company or any of the Company’s Subsidiaries is a party or by which any of their
material assets are subject or encumbered, (y) shall not result in any violation
or breach of any terms, conditions or provisions of the certificate of
incorporation or bylaws of the Company, or the comparable organizational
documents of the Company’s Subsidiaries, and (z) shall not conflict with or
result in any violation or breach of, or any termination or impairment of any
rights under, any statute or any license, authorization, injunction, judgment,
order, decree, rule or regulation of any court or governmental agency or body
having jurisdiction over the Company or any of its Subsidiaries or any of their
respective properties or assets, except, in the case of each of clauses (x) and
(z) above, for any such conflict, breach, acceleration, lien, termination,
impairment, failure to comply, default or violation that would not, individually
or in the aggregate, be reasonably expected to have a Material Adverse Effect
(except with respect to (i) the issuance of the Warrants and (ii) the provisions
of the Approval Order).

 

(b)                                 Subject to the entry of the Approval Order,
(i) the issuance of the Warrants (assuming the accuracy of the representations
of each Purchaser contained in Exhibit D) and (ii) the performance by the
Company of its respective obligations under the Approval Order and compliance by
the Company with all of the provisions thereof (x) shall not conflict with, or
result in a breach or violation of, any of the terms or provisions of, or
constitute a default under, or result in the acceleration of, or the creation of
any lien under, or give rise to any termination right under, any Contract,
(y) shall not result in any violation or breach of any terms, conditions or
provisions of the certificate of incorporation or bylaws of the Company, or the
comparable organizational documents of the Company’s Subsidiaries, and (z) shall
not conflict with or result in any violation or breach of, or any termination or
impairment of any rights under, any statute or any license, authorization,
injunction, judgment, order, decree, rule or regulation of any court or
governmental agency or body having jurisdiction over the Company or any of its
Subsidiaries or any of their respective properties or assets, except, in the
case of each of clauses (x) and (z) above, for any such conflict, breach,
acceleration, lien, termination, impairment, failure to comply, default or
violation that would not, individually or in the aggregate, be reasonably
expected to have a Material Adverse Effect.

 

SECTION 3.7  Consents and Approvals.

 

(a)                                  No consent, approval, authorization, order,
registration or qualification of or with any Governmental Entity having
jurisdiction over the Company or any of its Subsidiaries or any of their
respective properties is required for (i) (1) the issuance and delivery of the
New Warrants, (2) the issuance, sale and delivery of Shares, (3) the issuance
and delivery of the Warrants, (4) the issuance, sale and delivery of the GGO
Shares, (5) the issuance and delivery of the GGO Warrants, (6) the issuance of
New Common Stock upon exercise of the New Warrants, (7) the issuance of GGO
Common Stock upon exercise of the GGO Warrants and (8) the issuance of Common
Stock upon exercise of the Warrants and (ii) the execution and delivery by

 

12

--------------------------------------------------------------------------------


 

the Company of this Agreement or the Plan and performance of and compliance by
the Company with all of the provisions hereof and thereof and the consummation
of the transactions contemplated herein and therein, except (A) such
authorization as is required by the Bankruptcy Court or the Bankruptcy Code,
which shall be contained in the entry of the relevant Court Order, and the
expiration, or waiver by the Bankruptcy Court, of the 14-day period set forth in
Bankruptcy Rule 3020(e) following entry of the Confirmation Order, as applicable
(except with respect to (i) the issuance of the Warrants and (ii) the provisions
of the Approval Order), (B) filings required under, and compliance with (other
than shareholder approval requirements in respect of the issuance of the
Warrants), the applicable requirements of the Exchange Act and the rules and
regulations promulgated thereunder, the Securities Act and the rules and
regulations promulgated thereunder, and the rules of the New York Stock
Exchange, and (C) such other consents, approvals, authorizations, orders,
registrations or qualifications that, if not obtained, made or given, would not
reasonably be expected, individually or in the aggregate, to have a Material
Adverse Effect.

 

(b)                                 No consent, approval, authorization, order,
registration or qualification of or with any Governmental Entity having
jurisdiction over the Company or any of its Subsidiaries or any of their
respective properties is required for (1) the issuance and delivery of the
Warrants and (2) the performance of and compliance by the Company with all of
the provisions of the Approval Order except (A) the entry of the Approval Order,
(B) filings required under, and compliance with (other than shareholder approval
requirements in respect of the issuance of the Warrants), the applicable
requirements of the Exchange Act and the rules and regulations promulgated
thereunder, the Securities Act and the rules and regulations promulgated
thereunder, and the rules of the New York Stock Exchange, and (C) such other
consents, approvals, authorizations, orders, registrations or qualifications
that, if not obtained, made or given, would not reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect.

 

SECTION 3.8  Company Reports.

 

(a)                                  The Company has filed with or otherwise
furnished to the Securities and Exchange Commission (the “SEC”) all material
forms, reports, schedules, statements and other documents required to be filed
or furnished by it under the United States Securities Act of 1933, as amended
(the “Securities Act”) or the Exchange Act since December 31, 2007 (such
documents, as supplemented or amended since the time of filing, and together
with all information incorporated by reference therein, the “Company SEC
Reports”).  No Subsidiary of the Company is required to file with the SEC any
such forms, reports, schedules, statements or other documents pursuant to
Section 13 or 15 of the Exchange Act.  As of their respective effective dates
(in the case of Company SEC Reports that are registration statements filed
pursuant to the requirements of the Securities Act) and as of their respective
filing dates (in the case of all other Company SEC Reports), except as and to
the extent modified, amended, restated, corrected, updated or superseded by any
subsequent Company SEC Report filed and publicly available prior to the date of
this Agreement, the Company SEC Reports (i) complied in all material respects
with the applicable requirements of the Securities Act and the Exchange Act, and
the rules and regulations of the SEC promulgated thereunder applicable to such
Company SEC Reports, and (ii) did not contain any untrue statement of a material
fact or omit to state a material fact required to be stated therein or necessary
to make the statements therein, in light of the circumstances under which they
were made, not misleading.

 

13

--------------------------------------------------------------------------------


 

(b)                                 The Company maintains a system of “internal
controls over financial reporting” (as defined in Rules 13a-15(f) and
15a-15(f) under the Exchange Act) that provides reasonable assurance regarding
the reliability of the Company’s financial reporting and the preparation of the
Company’s financial statements for external purposes in accordance with GAAP and
that includes policies and procedures that (i) pertain to the maintenance of
records that, in reasonable detail, accurately and fairly reflect the
transactions and dispositions of the assets of the Company, (ii) provide
reasonable assurance that transactions are recorded as necessary to permit
preparation of financial statements in accordance with GAAP, and that receipts
and expenditures of the Company are being made only in accordance with
authorizations of management and directors of the Company, and (iii) provide
reasonable assurance regarding prevention or timely detection of unauthorized
acquisition, use, or disposition of the Company’s assets that could have a
material effect on the Company’s financial statements.

 

(c)                                  The Company maintains a system of
“disclosure controls and procedures” (as defined in Rules 13a-15(e) and
15d-15(e) under the Exchange Act) that is reasonably designed to ensure that
information required to be disclosed by the Company in the reports that it files
or submits under the Exchange Act is recorded, processed, summarized and
reported within the time periods specified in the rules and forms of the SEC,
and that information relating to the Company is accumulated and communicated to
the Company’s management as appropriate to allow timely decisions regarding
required disclosure and to make the certifications of the Chief Executive
Officer and Chief Financial Officer of the Company required under the Exchange
Act with respect to such reports.

 

(d)                                 Since December 31, 2008, the Company has not
received any oral or written notification of a “material weakness” in the
Company’s internal controls over financial reporting.  The term “material
weakness” shall have the meaning assigned to it in the Statements of Auditing
Standards 112 and 115, as in effect on the date hereof.

 

(e)                                  Except as and to the extent modified,
amended, restated, corrected, updated or superseded by any subsequent Company
SEC Report filed and publicly available prior to the date of this Agreement, the
audited consolidated financial statements and the unaudited consolidated interim
financial statements (including any related notes) included in the Company SEC
Reports fairly present in all material respects, the consolidated financial
position of the Company and its consolidated Subsidiaries as of the dates
thereof and the consolidated results of their operations and their consolidated
cash flows for the periods set forth therein (subject, in the case of financial
statements for quarterly periods, to normal year-end adjustments) and were
prepared in conformity with GAAP consistently applied during the periods
involved (except as otherwise disclosed in the notes thereto).

 

SECTION 3.9  No Undisclosed Liabilities.  None of the Company or its
Subsidiaries has any material liabilities (whether absolute, accrued, contingent
or otherwise) required to be reflected or reserved against on a consolidated
balance sheet of the Company prepared in accordance with GAAP, except for
liabilities (i) reflected or reserved against or provided for in the Company’s
consolidated balance sheet as of December 31, 2009 or disclosed in the notes
thereto, included in the Company’s Annual Report on Form 10-K for the year ended
December 31, 2009, (ii) incurred in the ordinary course of business consistent
with past practice since the date of such balance sheet, (iii) for fees and
expenses incurred in connection with the Bankruptcy

 

14

--------------------------------------------------------------------------------


 

Cases, which have been estimated and included in the Admin/Priority Claims
identified in the Plan Summary Term Sheet; provided, however, that such amount
is an estimate and actual results may be higher or lower, (iv) incurred in the
ordinary course of performing this Agreement and certain other asset sales,
transfers and other actions permitted under this Agreement and (v) other
liabilities at Closing as contemplated by the Plan Summary Term Sheet.

 

SECTION 3.10  No Material Adverse Effect.  Since December 31, 2009, there has
not occurred any event, fact or circumstance that has had or would reasonably be
expected to have, individually, or in the aggregate, a Material Adverse Effect.

 

SECTION 3.11  No Violation or Default: Licenses and Permits.  The Company and
its Subsidiaries (a) are in compliance with all Laws, statutes, ordinances,
rules, regulations, orders, judgments and decrees of any court or governmental
agency or body having jurisdiction over the Company or any of its Subsidiaries
or any of their respective properties, and (b) has not received written notice
of any alleged material violation of any of the foregoing except, in the case
of each of clauses (a) and (b) above, for any such failure to comply, default or
violation that would not, individually or in the aggregate, be reasonably
expected to have a Material Adverse Effect or as may be the result of the
Company’s or any of its Subsidiaries’ Chapter 11 filing or status as a
debtor-in-possession under Chapter 11.  Subject to the restrictions that result
from the Company’s or any of its Subsidiaries’ status as a debtor-in-possession
under Chapter 11 (including that in certain instances the Company’s or such
Subsidiary’s conduct of its business requires Bankruptcy Court approval), each
of the Company and its Subsidiaries holds all material licenses, franchises,
permits, certificates of occupancy, consents, registrations, certificates and
other governmental and regulatory permits, authorizations and approvals required
for the operation of the business as currently conducted by it and for the
ownership, lease or operation of its material assets except, in each case, where
the failure to possess or make the same would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

 

SECTION 3.12  Legal Proceedings.  There are no legal, governmental or regulatory
investigations, actions, suits or proceedings pending or, to the Knowledge of
the Company, threatened against the Company or any of its Subsidiaries which,
individually, if determined adversely to the Company or any of its Subsidiaries,
would reasonably be expected to have a Material Adverse Effect.

 

SECTION 3.13  Investment Company Act.  The Company is not, and, after giving
effect to the offering and sale of the Shares and the application of the
proceeds thereof, shall not be required to register as an “investment company”
or an entity “controlled” by an “investment company” within the meaning of the
Investment Company Act of 1940, as amended, and the rules and regulations of the
SEC thereunder.  As of the Effective Date, GGO, after giving effect to the
offering and sale of the GGO Shares and the application of the proceeds thereof,
shall not be required to register as an “investment company” or an entity
“controlled” by an “investment company” within the meaning of the Investment
Company Act of 1940, as amended, and the rules and regulations of the SEC
thereunder.

 

SECTION 3.14  Compliance With Environmental Laws.  Except as would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect, (i) each of the Company and its Subsidiaries are and have been
in compliance with and each of the

 

15

--------------------------------------------------------------------------------


 

Company Properties are and have been maintained in compliance with, any and all
applicable federal, state, local and foreign Laws relating to the protection of
the environment or natural resources, human health and safety as such relates to
the environment, or the presence, handling, or release of Hazardous Materials
(collectively, “Environmental Laws”), which compliance includes obtaining,
maintaining and complying with all permits, licenses or other approvals required
under Environmental Laws to conduct operations as presently conducted, and no
action is pending or, to the Knowledge of the Company, threatened that seeks to
repeal, modify, amend, revoke, limit, deny renewal of, or otherwise appeal or
challenge any such permits, licenses or other approvals, (ii) none of the
Company or its Subsidiaries have received any written notice of, and none of the
Company Properties have been the subject of any written notice received by the
Company or any of its Subsidiaries of, any actual or potential liability or
violation for the presence, exposure to, investigation, remediation, arrangement
for disposal, or release of any material classified, characterized or regulated
as hazardous, toxic, pollutants, or contaminants under Environmental Laws,
including petroleum products or byproducts, radioactive materials,
asbestos-containing materials, radon, lead-containing materials, polychlorinated
biphenyls, mold, and hazardous building materials (collectively, “Hazardous
Materials”), (iii) none of the Company and its Subsidiaries are a party to or
the subject of any pending, or, to the Knowledge of the Company, threatened,
legal proceeding alleging any liability, responsibility, or violation under any
Environmental Laws with respect to their past or present facilities or their
respective operations, (iv) none of the Company and its Subsidiaries have
released Hazardous Materials on any real property in a manner that would
reasonably be expected to result in an environmental claim or liability against
the Company or any of its Subsidiaries or Affiliates, (v) none of the Company
Properties is the subject of any pending, or, to the Knowledge of the Company,
threatened, legal proceeding alleging any liability, responsibility, or
violation under any Environmental Laws, and (vi) to the Knowledge of the
Company, there has been no release of Hazardous Materials on, from, under, or at
any of the Company Properties that would reasonably be expected to result in an
environmental claim or liability against the Company or any of its Subsidiaries
or Affiliates.

 

SECTION 3.15  Company Benefit Plans.

 

(a)                                  Except as would not, individually or in the
aggregate, have a Material Adverse Effect, each Company Benefit Plan is in
compliance in design and operation in all material respects with all applicable
provisions of ERISA and the U.S. Internal Revenue Code of 1986, as amended (the
“Code”) and each Company Benefit Plan that is intended to be qualified under
Section 401(a) of the Code has received a favorable determination letter from
the Internal Revenue Service with respect to its qualified status under
Section 401(a) of the Code and its related trust’s exempt status under
Section 501(a) of the Code and the Company is not aware of any circumstances
likely to result in the loss of the qualification of any such plan under
Section 401(a) of the Code.

 

(b)                                 Except as would not, individually or in the
aggregate, have a Material Adverse Effect, with respect to each Company Benefit
Plan that is subject to Title IV or Section 302 of ERISA or Section 412 or 4971
of the Code:  (A) no Company Benefit Plan has failed to satisfy the minimum
funding standard (within the meaning of Sections 412 and 430 of the Code or
Section 302 of ERISA) applicable to such Company Benefit Plan, whether or not
waived and no application for a waiver of the minimum funding standard with
respect to any Company Benefit

 

16

--------------------------------------------------------------------------------


 

Plan has been submitted; (B) no reportable event within the meaning of
Section 4043(c) of ERISA for which the 30-day notice requirement has not been
waived has occurred (other than in connection with the Bankruptcy Cases); (C) no
liability (other than for premiums to the Pension Benefit Guaranty Corporation
(the “PBGC”)) under Title IV of ERISA has been or is expected to be incurred by
the Company or any entity that is required to be aggregated with the Company
pursuant to Section 414 of the Code (an “ERISA Affiliate”); (D) the PBGC has not
instituted proceedings to terminate any such plan or made any inquiry which
would reasonably be expected to lead to termination of any such plan, and, no
condition exists that presents a risk that such proceedings will be instituted
or which would constitute grounds under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any such plan;
and (E) no Company Benefit Plan is, or is expected to be, in “at-risk” status
(as defined in Section 303(i)(4) of ERISA or Section 430(i)(4) of the Code).

 

(c)                                  Except as would not, individually or in the
aggregate, have a Material Adverse Effect, with respect to each Company Benefit
Plan maintained primarily for the benefit of current or former employees,
officers or directors employed, or otherwise engaged, outside the United States
(each a “Foreign Plan”), excluding any Foreign Plans that are statutorily
required, government sponsored or not otherwise sponsored, maintained or
controlled by the Company or any of its Significant Subsidiaries (“Excluded
Non-US Plans”): (A) (1) all employer and employee contributions required by Law
or by the terms of the Foreign Plan have been made, and all liabilities of the
Company and its Significant Subsidiaries have been satisfied, or, in each case
accrued, by the Company and its Significant Subsidiaries in accordance with
generally accepted accounting principles, and (2) the Company and its
Significant Subsidiaries are in compliance with all requirements of applicable
Law and the terms of such Foreign Plan; (B) as of the Effective Date, the fair
market value of the assets of each funded Foreign Plan, or the book reserve
established for each Foreign Plan, together with any accrued contributions, is
sufficient to procure or provide for the accrued benefit obligations with
respect to all current and former participants in such Foreign Plan determined
on an ongoing basis (rather than on a plan termination basis) according to the
actuarial assumptions and valuations used to account for such obligations as of
the Effective Date in accordance with applicable generally accepted accounting
principles; and (C) the Foreign Plan has been registered as required and has
been maintained in good standing with applicable regulatory authorities.

 

SECTION 3.16  Labor and Employment Matters.  (i) Neither the Company nor any of
its Significant Subsidiaries is a party to or bound by any collective bargaining
agreement or any labor union contract, nor are any employees of the Company or
any of its Significant Subsidiaries represented by a works council or a labor
organization (other than any industry-wide or statutorily mandated agreement in
non-U.S. jurisdictions); (ii) to the Knowledge of the Company, as of the date
hereof, there are no activities or proceedings by any labor union or labor
organization to organize any employees of the Company or any of its Significant
Subsidiaries or to compel the Company or any of its Significant Subsidiaries to
bargain with any labor union or labor organization; and (iii), except as would
not, individually or in the aggregate, have a Material Adverse Effect, there is
no pending or, to the Knowledge of the Company, threatened material labor
strike, lock-out, walkout, work stoppage, slowdown, demonstration, leafleting,
picketing, boycott, work-to-rule campaign, sit-in, sick-out, or similar form of
organized labor disruption.

 

17

--------------------------------------------------------------------------------

 


 

SECTION 3.17  Insurance.  The Company maintains for itself and its Subsidiaries
insurance policies in those amounts and covering those risks, as in its
judgment, are reasonable for the business and assets of the Company and its
Subsidiaries.

 

SECTION 3.18  No Unlawful Payments.  No action is pending or, to the Knowledge
of the Company, is threatened against the Company or any of its Subsidiaries or
Affiliates, or any of their respective directors, officers, or employees
resulting from any (a) use of corporate funds for any unlawful contribution,
gift, entertainment or other unlawful expense relating to political activity,
(b) direct or indirect unlawful payment to any foreign or domestic government
official or employee from corporate funds, (c) violations of any provision of
the Foreign Corrupt Practices Act of 1977 or any other applicable local
anti-bribery or anti-corruption Laws in any relevant jurisdictions or (d) other
unlawful payment, except in any such case, as would not reasonably be expected
to have, individually or in the aggregate, a Material Adverse Effect.

 

SECTION 3.19  No Broker’s Fees.  Other than pursuant to agreements (including
amendments thereto) by and between the Company and each of UBS Securities LLC
and Miller Buckfire & Co., LLC, or otherwise disclosed to each Purchaser prior
to the date hereof and which fees and expenses would be included in the
definition of “Permitted Claims”, none of the Company or any of its Subsidiaries
is a party to any contract, agreement or understanding with any person (other
than this Agreement) that would give rise to a valid claim against the Company
or any of its Subsidiaries for an investment banking fee, finder’s fee or like
payment in respect of the sale of the Shares contemplated by this Agreement. 
None of the Company or any of its Subsidiaries is a party to any contract,
agreement or understanding with any Person that would give rise to a valid claim
against any Purchaser for a brokerage commission, finder’s fee, investment
banking fee or like payment in connection with the transactions contemplated by
this Agreement.

 

SECTION 3.20  Real and Personal Property.

 

(a)                                  Section 3.20(a) of the Company Disclosure
Letter sets forth a true, correct and complete list in all material respects of
each material real property asset owned or leased (as lessee), directly or
indirectly, in whole or in part, by the Company and/or any of its Subsidiaries
(other than Identified Assets) (each such property that is not a Non-Controlling
Property and has a fair market value (in the reasonable determination of the
Company) in excess of $10,000,000 is individually referred to herein as “Company
Property” and collectively referred to herein as the “Company Properties”).  All
Company Properties, Non-Controlling Properties and the Identified Assets are
reflected in accordance with the applicable rules and regulations of the SEC in
the Annual Report in Form 10-K as of, and for the year ended, December 31, 2009
(the “Most Recent Statement”).

 

(b)                                 Except (i) for such breach of this
Section 3.20(b) as may be caused fully or substantially by the third party
member or partner in any Joint Venture, without the Knowledge or consent of the
Company or any of its Subsidiaries or (ii) as would not individually or in the
aggregate be reasonably expected to have a Material Adverse Effect, the Company
or one of its Subsidiaries owns good and valid fee simple title or valid and
enforceable leasehold interests (except with respect to the Company’s right to
reject any such ground lease as part of a Bankruptcy plan of reorganization for
the remaining Debtor entities and subject to applicable

 

18

--------------------------------------------------------------------------------


 

bankruptcy, insolvency, reorganization, moratorium and similar Laws affecting
creditors’ rights and remedies generally, and subject, as to enforceability, to
general principles of equity, including principles of commercial reasonableness,
good faith and fair dealing (regardless of whether enforcement is sought in a
proceeding at Law or in equity)), as applicable, to each of the Company
Properties, in each case, free and clear of liens, mortgages or deeds of trust,
claims against title, charges that are liens or other encumbrances on title,
rights of way, restrictive covenants, declarations or reservations of an
interest in title (collectively, “Encumbrances”), except for the following
(collectively, the “Permitted Title Exceptions”): (i) Encumbrances relating to
the DIP Loan and to debt obligations reflected in the Company’s financial
statements and the notes thereto (including with respect to debt obligations
which are not consolidated) or otherwise disclosed to each Purchaser in
Section 3.20(g)(i) of the Company Disclosure Letter, (ii) Encumbrances that
result from any statutory or other liens for Taxes or assessments that are not
yet due or delinquent or the validity of which is being contested in good faith
by appropriate proceedings and for which a sufficient and appropriate reserve
has been set aside for the full payment thereof, (iii) any contracts, or other
occupancy agreements to third parties for the occupation or use of portions of
the Company Properties by such third parties in the ordinary course of the
business of the Company or its Subsidiaries, (iv) Encumbrances imposed or
promulgated by Law or any Governmental Entity, including zoning, entitlement and
other land use and environmental regulations, (v) Encumbrances disclosed on
existing title policies and current title insurance commitments or surveys made
available to each Purchaser, (vi) Encumbrances on the landlord’s fee interest at
any Company Property where the Company or its Subsidiary is the tenant under any
ground lease, provided that, except as disclosed to each Purchaser in
Section 3.20(b)(ii) of the Company Disclosure Letter, neither the Company nor
any of its Subsidiaries have received a notice indicating the intention of the
landlord under such ground lease, or of any other Person, to (1) exercise a
right to terminate such ground lease, evict the lessee or otherwise collect the
sub-rents thereunder, or (2) take any other action that would be reasonably
likely to result in a termination of such ground lease, (vii) any cashiers’,
landlords’, workers’, mechanics’, carriers’, workmen’s, repairmen’s and
materialmen’s liens and other similar liens (1) incurred in the ordinary course
of business which (A) are being challenged in good faith by appropriate
proceedings and for which a sufficient and appropriate reserve has been set
aside for the full payment thereof or (B) have been otherwise fully bonded and
discharged of record or for which a sufficient and appropriate reserve has been
set aside for the full payment thereof or (2) disclosed on Section 3.20(b)(i) of
the Company Disclosure Letter and (viii) any other easements, rights-of-way,
restrictions (including zoning restrictions), covenants, encroachments,
protrusions and other similar charges or encumbrances, and title limitations or
title defects, if any, that (I) are customary for office, industrial, master
planned communities and retail properties or (II) individually or in the
aggregate, would not be reasonably expected to have a Material Adverse Effect. 
Other than as set forth on Section 3.20(b)(ii) of the Company Disclosure Letter,
neither the Company nor any of its Subsidiaries has received a written notice of
a material default, beyond any applicable grace and cure periods, of or under
any Permitted Title Exceptions, except (w) as may have been caused fully or
substantially by the third party member or partner in any Joint Venture, without
the Knowledge or consent of the Company or any of its Subsidiaries (x) as a
result of the filing of the Bankruptcy Cases, (y) where the Permitted Title
Exceptions are in and of themselves evidence of default (such as mechanics’
liens and recorded notices of default) or (z) as would not, individually or in
the aggregate, be reasonably expected to have a Material Adverse Effect;
provided, however, that where the

 

19

--------------------------------------------------------------------------------


 

Company has otherwise represented and warranted to each Purchaser hereunder
(including as set forth on the Company Disclosure Letter pursuant to such
representations and warranties) with respect to the Company’s Knowledge of, the
Company’s receipt of notice of or the existence of a default in connection with
a particular category of Permitted Title Exceptions, such categories of
Permitted Title Exceptions shall not be included in the representation set forth
in this sentence (by way of illustration, but not exclusion, the representations
set forth in Section 3.20(f) with respect to defaults under Material Leases
shall be deemed to address the Company’s representations and warranties with
respect to the entire category of Permitted Title Exceptions detailed in clause
(iii) above).

 

(c)                                  To the extent available, the Company and
its Subsidiaries have made commercially reasonable efforts to make available or
will use commercially reasonable efforts to make available upon request to each
Purchaser those policies of title insurance that the Company or its Subsidiaries
have obtained in the last six months.

 

(d)                                 With respect to each Company Ground Lease
Property, except as set forth on Section 3.20(d) of the Company Disclosure
Letter and except as may have been caused by, or disclosed in the filing of the
Bankruptcy Cases, as of the date hereof, to the Company’s Knowledge, neither the
Company nor any of its Subsidiaries has received notice of material defaults
(including, without limitation, payment defaults, but limited to those
circumstances where such default may grant the landlord under such ground lease
the right to terminate such ground lease, evict the lessee or otherwise collect
the sub-rents thereunder) at such Company Ground Lease Property beyond any
applicable grace and cure periods, except (x) as would not, individually or in
the aggregate, be reasonably expected to have a Material Adverse Effect, (y) as
may be caused fully or substantially by the third party member or partner in any
Joint Venture, without the Knowledge or consent of the Company or any of its
Subsidiaries and (z) with respect to any Company Ground Lease Property which is
leased by a Subsidiary of the Company which has consummated a plan of
reorganization in the Bankruptcy Cases, all such material defaults at such
Company Ground Lease Property which existed prior to the effective date of such
Person’s plan of reorganization have been or will be cured in accordance with
such plan.  As used herein the term “Company Ground Lease Property” shall mean
any Company Property having a fair market value (in the reasonable determination
of the Company) in excess of $25,000,000 which is leased by a Subsidiary of the
Company as tenant pursuant to a ground lease.  With respect to the defaults
referenced in clause (z) above, the Bankruptcy Court approved the Debtors’
assumption of the applicable ground leases and the fixed cure amounts for such
defaults which predated assumption; provided, however, nothing contained herein
precludes any Person from raising issues in the future with respect to defaults
that may have predated such assumption.

 

(e)                                  Except as set forth on Section 3.20(e) of
the Company Disclosure Letter, neither the Company nor any of its Subsidiaries
is a party to any agreement relating to the property management (but not
including any leasing, development, construction or brokerage agreements) of any
of the Company Properties by a party other than Company or any wholly owned
Company Subsidiaries, except (i) management agreements that may be terminated
without cause or payment of a termination fee upon no more than 60 days notice
or (ii) as would not, individually or in the aggregate, reasonably be expected
to have a Material Adverse Effect.

 

20

--------------------------------------------------------------------------------


 

(f)                                    Except as set forth on Section 3.20(f) of
the Company Disclosure Letter, to the Company’s Knowledge, as of February 15,
2010, (i) each Material Lease is in full force and effect, (ii) no tenant is in
arrears in the payment of rent, additional rent or any other material charges
due under any Material Lease, and no tenant is materially in default in the
performance of any other obligations under any Material Lease, (iii) no
bankruptcy or insolvency proceeding has been commenced (and is continuing) by or
against any tenant under any Material Lease, and (iv) neither the Company nor
any of its Subsidiaries has received a written notice from a current tenant
under any Material Lease exercising a right to terminate or otherwise cancel its
Material Lease (y) as a result of or in connection with the termination or
cancellation of any other lease, sublease, license or occupancy agreement for
space at any Company Property (each, a “Company Property Lease”), or (z) as a
result of or in connection with any other tenant that occupies, or had
previously occupied, another Company Property Lease, allowing, or having had
allowed, all or any portion of the premises leased pursuant to such other
Company Property Lease to “go dark” or otherwise be abandoned or vacated;
except, (A) in the case of each of clauses (i), (ii) (iii) and (iv) above, as
would not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect, (B) as a result of the filing of the Bankruptcy Cases
or in connection with any Bankruptcy Court approved process and (C) as may have
been caused fully or substantially by the third party member or partner in any
Joint Venture, without the Knowledge or consent of the Company or its
Subsidiaries.  “Material Lease” means for any Company Property any lease in
which the Company or its Subsidiaries is the landlord, and all amendments,
modifications, supplements, renewals, exhibits, schedules, extensions and
guarantees related thereto, (1) to an “anchor tenant” occupying at least 80,000
square feet with respect to such Company Property or (2) that is one of the five
(5) largest leases, in terms of gross annual minimum rent, with respect to a
Company Property that has an annual net operating income, as determined in
accordance with GAAP (provided, however, that for purposes of such calculation,
the following were reflected as expenses: (a) ground rent payments to a third
party and (b) an assumed management fee equal to 3% of base minimum and
percentage rent) with respect to the trailing twelve (12) calendar month period,
equal to at least $7,500,000.00.  For purposes of Section 7.1(c), (y) the
representations and warranties made in Section 3.20(f)(i), (iii) and (iv),
disregarding all qualifications and exceptions contained therein relating to
“materiality” or “Material Adverse Effect”, shall be shall be true and correct
at and as of the Closing Date as if made at and as of the Closing Date, except
for such failures to be true and correct that, individually or in the aggregate,
would not reasonably be expected to have a Material Adverse Effect and (z) the
representation and warranties contained in Section 3.20(f)(ii), disregarding all
qualifications and exceptions contained therein relating to “materiality” or
“Material Adverse Effect”, shall be true and correct (A) at and as of the last
day of the calendar month that is two (2) calendar months prior to the calendar
month in which the Closing Date occurs as if made at and as of such date, if the
Closing Date occurs on or prior to the fifteenth (15th) day of a calendar month,
or (B) at and as of the fifteenth (15th) day of the calendar month that is one
(1) calendar month prior to the calendar month in which the Closing Date occurs
as if made at and as of such date, if the Closing Date occurs on or after the
sixteenth (16th) day of a calendar month, except for such failures to be true
and correct that, individually or in the aggregate, would not reasonably be
expected to have a Material Adverse Effect.

 

21

--------------------------------------------------------------------------------


 

(g)                                 With respect to each Company Property:

 

(i)                                     As of the date listed thereunder,
Section 3.20(g) of the Company Disclosure Letter sets forth a true, correct and
complete list in all material respects of (i) all loans (other than the DIP
Loan) and other indebtedness secured by a mortgage, deed of trust, deed to
secure debt or indemnity deed of trust in such Company Property (each, a
“Company Mortgage Loan”), (ii) the outstanding principal balance of each such
Company Mortgage Loan, (iii) the rate of interest applicable to such Company
Mortgage Loan and (iv) the maturity date of such Company Mortgage Loan;

 

(ii)                                  Except as set forth in Section 3.20(g) of
the Company Disclosure Letter, neither the Company nor any of its Subsidiaries
have received a written notice of default (beyond any applicable grace or cure
periods) in the (y) payment of interest, principal or other material amount due
to the lender under any Company Mortgage Loan, whether as the primary obligor or
as a guarantor thereof or (z) performance of any other material obligations
under any Company Mortgage Loan, except (i) with respect to (y) and (z) above,
as a result of the filing of the Bankruptcy Cases, or as is prohibited, stayed
or otherwise suspended as a result of the Company’s or any Subsidiary’s Chapter
11 filing or status as a debtor-in-possession under Chapter 11, and (ii) with
respect solely to (z) above, which would not individually or in the aggregate,
be reasonably expected to have a Material Adverse Effect; and

 

(iii)                               For purposes of Section 7.1(c) the
representations and warranties made in Section 3.20(g)(i), disregarding all
qualifications and exceptions contained therein relating to “materiality” or
“Material Adverse Effect”, shall be true and correct at and as of the Closing
Date as if made at and as of the Closing Date, except for (A) such inaccuracies
caused by sales, purchases, transfers of assets, refinancing or other actions
effected in accordance with, subject to the limitations contained in, and not
otherwise prohibited by, the terms and conditions in this Agreement, including,
without limitation, in Article VII, (B) amortization payments made pursuant to
any applicable Company Mortgage Loans and (C) such failures to be true and
correct that, individually or in the aggregate, would not reasonably be expected
to have a Material Adverse Effect.

 

(h)                                 To the Knowledge of the Company, (i) except
as set forth on Section 3.20(h) of the Company Disclosure Letter, neither the
Company nor any of its Subsidiaries has received a written notice exercising an
option, “buy-sell” right or other similar right to purchase a Company Property
or any material portion thereof which has not previously closed, except as would
not, individually or in the aggregate, reasonably be expected to have a material
adverse effect with respect to such Company Property and (ii) no Company
Property is subject to a purchase and sale agreement or any similar legally
binding agreement to purchase such Company Property or any material portion
thereof (other than (x) with respect to condominium purchase and sale

 

22

--------------------------------------------------------------------------------


 

agreements and purchase and sale and early occupancy agreements or other similar
agreements for the sale of condominium units at the Natick Nouvelle, (y) with
respect to builder lot purchase agreements and other similar agreements for the
sale of vacant lots of land to builders at Bridgeland and (z) as set forth in
(i) above) which has not previously closed.

 

(i)                                     The Company has conducted due inquiry
with respect to the representations and warranties made in Section 3.20(d),
Section 3.20(f) and Section 3.20(h).

 

SECTION 3.21  Tax Matters.  Except as disclosed on Section 3.21(a) of the
Company Disclosure Letter:

 

(a)                                  Except in cases where the failure of any of
the following to be true would not result in a Material Adverse Effect: (i) the
Company and each of its Significant Subsidiaries have filed all Tax Returns
required to be filed by applicable Law prior to the date hereof; (ii) all such
Tax Returns were true, complete and correct in all respects and filed on a
timely basis (taking into account any applicable extensions); (iii) the Company
and each of its Significant Subsidiaries have paid all amounts of Taxes that are
due, claimed or assessed by any taxing authority to be due for the periods
covered by such Tax Returns, other than any Taxes for which adequate reserves
(“Adequate Reserves”) have been established in accordance with GAAP or a claim
has been filed in the Bankruptcy Cases; and (iv) all adjustments of federal U.S.
Tax liability of the Company and its Significant Subsidiaries resulting from
completed audits or examinations have been reported to appropriate state and
local taxing authorities and all resulting Taxes payable to state and local
taxing authorities have been paid.  “Taxes” means any U.S. federal, state,
local, or foreign income, gross receipts, license, payroll, employment, excise,
severance, stamp, occupation, premium, windfall profits, environmental
(including taxes under Section 59A of the Code), customs duties, capital stock,
franchise, profits, withholding, social security (or similar), unemployment,
disability, real property, personal property, sales, use, transfer,
registration, value added, alternative or add-on minimum, estimated, or other
tax of any kind whatsoever, including any interest, penalty, or addition
thereto, whether disputed or not.  “Tax Return” means any return, declaration,
report, claim for refund, or information return or statement relating to Taxes,
including any schedule or attachment thereto, and including any amendment
thereof, including, where permitted or required, combined or consolidated
returns for any group of entities that include the Company or any of its
Significant Subsidiaries.

 

(b)                                 The Company and each of its REIT
Subsidiaries (x) for all taxable years commencing with the taxable year ended
December 31, 2005 through December 31, 2009, has been subject to taxation as a
real estate investment trust within the meaning of Section 856 of the Code (a
“REIT”) and has satisfied all requirements to qualify as a REIT for such years;
(y) has operated since January 1, 2010 to the date hereof in a manner consistent
with the requirements for qualification and taxation as a REIT; and (z) intends
to continue to operate in such a manner as to qualify as a REIT for the current
taxable year.  None of the transactions contemplated by this Agreement will
prevent the Company or any of its REIT Subsidiaries from so qualifying.  No
Subsidiary of the Company other than a REIT Subsidiary is a corporation for U.S.
federal income tax purposes, other than a corporation that qualifies as a
“taxable REIT subsidiary” within the meaning of Section 856(l) of the Code.  For
the purposes of this Agreement, “REIT Subsidiary” means each of GGP
Ivanhoe, Inc., GGP Holding, Inc., GGP Holding II, Inc., Victoria Ward, Limited,
GGP-Natick Trust and GGP/Homart, Inc.

 

23

--------------------------------------------------------------------------------


 

(c)                                  Each Company Subsidiary other than its REIT
Subsidiaries that is a partnership, joint venture, or limited liability company
and which has not elected to be a “taxable REIT subsidiary” within the meaning
of Section 856(l) of the Code has been since its formation treated for U.S.
federal income tax purposes as a partnership or disregarded entity, as the case
may be, and not as a corporation or an association taxable as a corporation,
except where failure to do so would not have a Material Adverse Effect.

 

(d)                                 Except where the failure to be true would
not have a Material Adverse Effect, the Company and each of its Significant
Subsidiaries have (i) complied in all respects with all applicable Laws, rules,
and regulations relating to the payment and withholding of Taxes (including
withholding and reporting requirements under sections 1441 through 1464, 3401
through 3406, 6041 and 6049 of the Code and similar provisions under any other
Laws) and (ii) within the time and in the manner prescribed by Law, withheld
from employee wages and paid to the proper Governmental Entities all amounts
required to be withheld and paid over.

 

(e)                                  Except where the failure to be true would
not have a Material Adverse Effect, no audits or other administrative
proceedings or court proceedings are presently pending or to the Knowledge of
the Company threatened with regard to any Taxes or Tax Returns of the Company or
any of its Significant Subsidiaries, other than any audit or administrative
proceeding relating to Taxes for which a claim has been filed in a Debtor’s
Chapter 11 case or any other audit or administrative or court proceeding that is
not reasonably expected to result in a material Tax liability to the Company or
any of its Significant Subsidiaries.

 

(f)                                    The Company has made available to each
Purchaser complete and accurate copies of all material Tax Returns requested by
any Purchaser and filed by or on behalf of the Company or any of its Significant
Subsidiaries for all taxable years ending on or prior to the Effective Date and
for which the statute of limitations has not expired.

 

(g)                                 There are no Tax Protection Agreements
except for those the breach of which would not reasonably be expected to have a
Material Adverse Effect.  Neither the Company nor any Significant Subsidiary has
any liability for Taxes of any Person under Treasury Regulation Section 1.1502-6
(or any similar provision of any state, local or foreign Law), or as a
transferee or successor (by contract or otherwise), other than (i) to a
Subsidiary of the Company or (ii) where any such liability would not reasonably
be expected to have a Material Adverse Effect.

 

SECTION 3.22  Material Contracts.  Except as would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect, each
Material Contract that shall survive the Bankruptcy Cases is valid and binding
on the Company or any of its Subsidiaries, as applicable, and, to the Knowledge
of the Company, on each other Person party thereto, and is in full force and
effect.  Other than as a result of the commencement of the Bankruptcy Cases,
each of the Company and its Subsidiaries has performed, in all material
respects, all obligations required to be performed by it under each Material
Contract that shall survive the Bankruptcy Cases, except, in each case, as would
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.  Other than those caused as a result of the filing of the
Bankruptcy Cases, neither the Company nor any of its Significant Subsidiaries is
in breach or default of any Material Contract to which it is a party and which
shall survive the Bankruptcy Cases, except, in each case, as would not
reasonably be expected to have,

 

24

--------------------------------------------------------------------------------


 

individually or in the aggregate, a Material Adverse Effect.  The Company has
made available to each Purchaser true, accurate and complete copies of the
Material Contracts as of the date of this Agreement, except for those Material
Contracts available to the public on the website maintained by the SEC.  To the
Knowledge of the Company, no party to any Material Contract that shall survive
the Bankruptcy Cases has given written notice of any action to terminate,
cancel, rescind or procure a judicial reformation of such Material Contract or
any material provision thereof, which termination, cancellation, rescission or
reformation would reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.  For the avoidance of doubt, Material
Contracts do not include intercompany contracts.

 

SECTION 3.23  Certain Restrictions on Charter and Bylaws Provisions; State
Takeover Laws.

 

(a)                                  The Company and the Company Board have
taken all appropriate and necessary actions to ensure that the ownership
limitations set forth in Article IV of the Company’s certificate of
incorporation shall not apply to (i) the acquisition of beneficial ownership by
any Purchaser and any other member of the Purchaser Group of the Warrants and
the shares of Common Stock issuable upon exercise of the Warrants, (ii) any
antidilution adjustments to those Warrants pursuant to the Warrant Agreement and
(iii) any Common Stock that any Purchaser or any member of the Purchaser Group
may be deemed to own by no actions of its own and the acquisition of beneficial
ownership of up to an additional amount totaling 1.786% of the issued and
outstanding shares of Common Stock, in the aggregate, by any Purchaser or any
other member of the Purchaser Group; provided, however, that such exception to
the ownership limitations are only effective as to any Purchaser or a member of
the Purchaser Group so long as (i) the Company has received executed copies of
the representation certificate contained in Exhibit D from such Purchaser or any
such member of the Purchaser Group, it being understood that a member of the
Purchaser Group (not otherwise a Purchaser hereunder) shall be required to
provide such representations at such times and only at such times as such member
of the Purchaser Group “beneficially owns” or “constructively owns” (as such
terms are defined in the certificate of incorporation of the Company) Common
Stock or New Common Stock in excess of the relevant ownership limit set forth in
the certificate of incorporation of the Company or any stock or other equity
interest owned by such member of the Purchaser Group in a tenant of the Company
would be treated as constructively owned by the Company and (ii) the
representations so provided are true, correct and complete as of the date made
and continue to be true, correct and complete.

 

(b)                                 The Company Board has taken all action
necessary to render inapplicable to each Purchaser the restrictions on “business
combinations” set forth in Section 203 of the Delaware General Corporation Law
and, to the knowledge of the Company, any similar “moratorium,” “control share,”
“fair price,” “takeover” or “interested stockholder” law applicable to
transactions between each Purchaser and the Company.

 

SECTION 3.24  No Other Representations or Warranties.  Except for the
representations and warranties made by the Company in this Article III, neither
the Company nor any other Person makes any representation or warranty with
respect to the Company or its Subsidiaries or their respective business,
operations, assets, liabilities, condition (financial or otherwise) or
prospects, notwithstanding the delivery or disclosure to each Purchaser or any
other members of

 

25

--------------------------------------------------------------------------------


 

the Purchaser Group or their respective representatives of any documentation,
forecasts or other information with respect to any one or more of the foregoing.

 

ARTICLE IV

 

REPRESENTATIONS AND WARRANTIES OF PURCHASER

 

Each Purchaser severally, and not jointly and severally, represents and warrants
to the Company with respect to itself, and not with respect to any other
Purchaser, as set forth below:

 

SECTION 4.1  Organization.  Purchaser is duly established as a series of a
corporation that is duly organized and is validly existing and in good standing
under the Laws of its jurisdiction of organization, with the requisite corporate
power and authority to undertake and effectuate the transactions contemplated by
this Agreement.  Purchaser is a series of a corporation that has been duly
qualified as a foreign corporation or other form of entity for the transaction
of business and, where applicable, is in good standing under the Laws of each
other jurisdiction in which it operates so as to require such qualification,
except where the failure to be so qualified, licensed or in good standing would
not, individually or in the aggregate, have or be reasonably expected to
materially delay or prevent the consummation of the transactions contemplated by
this Agreement.

 

SECTION 4.2  Power and Authority.  Purchaser has the requisite power and
authority to enter into, execute and deliver this Agreement and to perform its
obligations hereunder and has taken all necessary action required for the due
authorization, execution, delivery and performance by it of this Agreement.

 

SECTION 4.3  Execution and Delivery.  This Agreement has been duly and validly
executed and delivered by Purchaser and constitutes its valid and binding
obligation, enforceable against Purchaser in accordance with its terms.

 

SECTION 4.4  No Conflict.  The execution and delivery of this Agreement and the
performance by Purchaser of its obligations hereunder and compliance by
Purchaser with all of the provisions hereof and the consummation of the
transactions contemplated herein (i) shall not conflict with, or result in a
breach or violation of, any of the terms or provisions of, or constitute a
default under, or result in the acceleration of, or the creation of any lien
under, or give rise to any termination right under, any material contract to
which Purchaser is a party, (ii) shall not result in any violation or breach of
any provisions of the organizational documents of Purchaser and (iii) shall not
conflict with or result in any violation of, or any termination or material
impairment of any rights under, any statute or any license, authorization,
injunction, judgment, order, decree, rule or regulation of any court or
governmental agency or body having jurisdiction over Purchaser or Purchaser’s
properties or assets, except with respect to each of (i), (ii) and (iii), such
conflicts, violations or defaults as would not be reasonably expected to have a
material adverse effect on the ability of Purchaser to consummate the
transactions contemplated hereunder.

 

SECTION 4.5  Consents and Approvals.  No consent, approval, order,
authorization, registration or qualification of or with any Governmental Entity
having jurisdiction over

 

26

--------------------------------------------------------------------------------


 

Purchaser is required in connection with the execution and delivery by Purchaser
of this Agreement or the consummation of the transactions contemplated hereby,
except such consents, approvals, orders, authorizations, registration or
qualification as would not reasonably be expected to materially and adversely
affect the ability of Purchaser to perform its obligations under this Agreement.

 

SECTION 4.6  Compliance with Laws.  Since the date of its formation, Purchaser
has been in compliance with all Laws applicable to Purchaser, except, in each
case, for such non-compliance as would not reasonably be expected to materially
and adversely affect the ability of Purchaser to perform its obligations under
this Agreement.

 

SECTION 4.7  Legal Proceedings.  There are no legal, governmental or regulatory
investigations, actions, suits or proceedings pending or, to the knowledge of
Purchaser, threatened against Purchaser which, individually or in the aggregate,
if determined adversely to Purchaser, would materially and adversely affect the
ability of Purchaser to perform its obligations under this Agreement.

 

SECTION 4.8  No Broker’s Fees.  Purchaser is not party to any contract,
agreement or understanding with any Person that would give rise to a valid claim
against the Company for an investment banking fee, commission, finder’s fee or
like payment in connection with the transactions contemplated by this Agreement.

 

SECTION 4.9  Sophistication.  Purchaser is, as of the date hereof and shall be
as of the Effective Date, an “accredited investor” within the meaning of
Rule 501(a) under the Securities Act.  Purchaser understands and is able to bear
any economic risks associated with such investment (including, without
limitation, the necessity of holding such Shares and GGO Shares for an
indefinite period of time).

 

SECTION 4.10  Purchaser Intent.  Purchaser is acquiring the Shares, the
Warrants, the GGO Shares, the New Warrants and the GGO Warrants for investment
purposes only and not with a view to or for distributing or reselling such
Shares, Warrants, GGO Shares, New Warrants and GGO Warrants or any part thereof,
without prejudice, however, to Purchaser’s right, subject to the provisions of
this Agreement, at all times to sell or otherwise dispose of all or any part of
such Shares, Warrants, GGO Shares, New Warrants and GGO Warrants pursuant to an
effective registration statement under the Securities Act or under an exemption
from such registration and in compliance with applicable federal and state
securities Laws.  Purchaser understands that Purchaser must bear the economic
risk of its investment indefinitely.

 

SECTION 4.11  Reliance on Exemptions.  Purchaser understands that the Shares and
the GGO Shares are being offered and sold to Purchaser in reliance upon specific
exemptions from the registration requirements of United States federal and state
securities Laws.

 

SECTION 4.12  REIT Representations.  The representations provided by Purchaser
and, to the extent applicable, its Affiliates, members or Affiliates of members,
set forth on Exhibit D are true, correct and complete as of the date hereof, and
shall be true as of the date of the issuance of the Warrants and as of the
Closing Date, it being understood that Purchaser’s Affiliates, members or
Affiliates of members shall be required to provide such representations

 

27

--------------------------------------------------------------------------------

 


 

only if such Person “beneficially owns” or “constructively owns” (as such terms
are defined in the certificate of incorporation of the Company) Common Stock or
New Common Stock in excess of the relevant ownership limit set forth in the
certificate of incorporation of the Company or any stock or other equity
interest owned by such Person in a tenant of the Company would be treated as
constructively owned by the Company.

 

SECTION 4.13  Financial Capability.  Such Purchaser has sufficient binding
capital commitments or available funds to satisfy its obligations under this
Agreement, including without limitation the payment of the applicable Purchase
Price and the GGO Purchase Price.

 

SECTION 4.14  No Other Representations or Warranties.  Except for the
representations and warranties made by Purchaser in this Article IV, neither
Purchaser nor any other Person on behalf of Purchaser makes any representation
or warranty with respect to Purchaser or its assets, liabilities, condition
(financial or otherwise) or prospects.

 

SECTION 4.15  Acknowledgement.  Purchaser acknowledges that (a) neither the
Company nor any Person on behalf of the Company is making any representations or
warranties whatsoever, express or implied, beyond those expressly given by the
Company in Article III of this Agreement and (b) Purchaser has not been induced
by, or relied upon, any representations, warranties or statements (written or
oral), whether express or implied, made by any Person, that are not expressly
set forth in Article III of this Agreement.  Without limiting the generality of
the foregoing, except with respect to the representations and warranties
contained in Article III, Purchaser acknowledges that no representations or
warranties are made with respect to any projections, forecasts, estimates,
budgets, plans or prospect information that may have been made available to
Purchaser or any of its representatives.

 

ARTICLE V

 

COVENANTS OF THE COMPANY AND PURCHASER

 

SECTION 5.1  Bankruptcy Court Motions and Orders.

 

(a)                                  No later than the close of business on the
date that is two (2) Business Days following the date of this Agreement, the
Company shall file with the Bankruptcy Court a motion in form and substance
satisfactory to each Purchaser (the “Approval Motion”) seeking to obtain entry
of an order in the form attached hereto as Exhibit F (the “Proposed Approval
Order”), which order in the final form if approved by the Bankruptcy Court (the
“Approval Order”) shall approve, among other things, the issuance of the
Warrants to each Purchaser and the warrants contemplated by each other
Investment Agreement to be issued to the applicable Initial Investor, and the
performance by the Company of its obligations under the Warrant Agreement.

 

(b)                                 The Approval Motion, including any exhibits
thereto and any notices or other materials in connection therewith, and any
modifications or amendments to the foregoing, must be in form and substance
reasonably satisfactory to each Purchaser.

 

(c)                                  If the Approval Order shall be appealed by
any Person (or a petition for certiorari or motion for reconsideration,
amendment, clarification, modification, vacation, stay, rehearing

 

28

--------------------------------------------------------------------------------


 

or reargument shall be filed with respect to such order), the Company shall
diligently defend against any such appeal, petition or motion and shall use its
reasonable best efforts to obtain an expedited resolution of any such appeal,
petition or motion.  The Company shall keep each Purchaser reasonably informed
and updated regarding the status of any such appeal, petition or motion.

 

(d)                                 The Company shall provide draft copies of
all motions, notices, statements, schedules, applications, reports and other
papers the Company intends to file with the Bankruptcy Court in connection with
the Approval Order to each Purchaser within a reasonable period of time prior to
the date the Company intends to file any of the foregoing, and shall consult in
advance in good faith with each Purchaser regarding the form and substance of
any such proposed filing with the Bankruptcy Court.

 

SECTION 5.2  Warrants, New Warrants and GGO Warrants.  Within one Business Day
of the date of the entry of the Approval Order, the Company and the warrant
agent shall execute and deliver the warrant agreement in the form attached
hereto as Exhibit G (with only such changes thereto as may be reasonably
requested by the warrant agent and reasonably approved by each Purchaser) (the
“Warrant Agreement”) pursuant to which there will be issued to each Purchaser
its GGP Pro Rata Share of 60,000,000 warrants (the “Warrants”) each of which,
when issued, delivered and vested in accordance with the terms of the Warrant
Agreement, will entitle the holder to purchase one (1) share of Common Stock at
an initial price of $15.00 per share subject to adjustment as provided in the
Warrant Agreement.  The Warrant Agreement shall provide that the Warrants shall
vest in accordance with Section 2.2(b) and Schedule A of the Warrant Agreement. 
For the avoidance of doubt, Warrants that have not vested may not be exercised. 
The Plan shall provide that upon the Effective Date, the Warrants, regardless of
whether or not vested, shall be cancelled for no consideration.  The Plan shall
also provide that there shall be issued to each Purchaser pro rata in accordance
with the number of shares of New Common Stock or GGO Common Stock, as the case
may be, purchased, an aggregate of (i) 42,857,143 fully vested warrants (the
“New Warrants”) each of which entitles the holder to purchase one (1) share of
New Common Stock at an initial purchase price of $10.50 per share subject to
adjustment as provided in the underlying warrant agreement and (ii) 2,000,000
fully vested warrants (the “GGO Warrants”) each of which entitles the holder to
purchase one (1) share of GGO Common Stock at a price of $50.00 per share
subject to adjustment as provided in the underlying warrant agreement, each in
accordance with the terms set forth in a warrant and registration rights
agreement with terms substantially similar to the terms set forth in the Warrant
Agreement, except that the expiration date for each New Warrant and GGO Warrant
shall be the seventh year anniversary of the date on which such warrants are
issued.

 

SECTION 5.3  [Intentionally Omitted.]

 

SECTION 5.4  Listing.  The Company shall use its reasonable best efforts to
cause the Shares and the New Warrants to be listed on the New York Stock
Exchange (the “NYSE”).  The Plan shall provide that the Company shall use its
reasonable best efforts to cause GGO to use its reasonable best efforts to cause
the GGO Shares and the GGO Warrants to be listed on a U.S. national securities
exchange.

 

29

--------------------------------------------------------------------------------


 

SECTION 5.5  Use of Proceeds.  The Plan shall provide that the Company and its
Subsidiaries, and GGO, shall apply the net proceeds from the sale of the Shares
and the GGO Shares and the Capital Raising Activities, as applicable, as
provided in the Plan Summary Term Sheet and the Plan.  The parties intend that
the New Warrants, GGO Warrants, New Common Shares and GGO Shares will be offered
and sold under the Plan, to the fullest extent permitted by law, in exchange for
a claim against, an interest in, or a claim for an administrative expense in the
Bankruptcy Case, or principally in such exchange and partly for other cash or
property, for purposes of Section 1145, and the parties shall take all
reasonable actions necessary consistent with applicable law to cause such
securities to be so offered and sold, including without limitation, reflecting
the foregoing in the initial filing of the Plan with the Bankruptcy Court.

 

SECTION 5.6  Access to Information.  Subject to applicable Law and the Company’s
receipt of customary assurances of confidentiality by each Purchaser, upon
reasonable notice, the Company shall afford each Purchaser and its directors,
officers, employees, investment bankers, attorneys, accountants and other
advisors or representatives, reasonable access during normal business hours,
throughout the period prior to the Effective Date, to its employees, books,
contracts and records and, during such period, the Company shall (and shall
cause its Subsidiaries to) furnish promptly to each Purchaser such information
concerning its business, properties and personnel as may reasonably be requested
by such Purchaser, including copies of all monthly financial information
provided to its lenders under its existing debtor in possession financing
agreements; provided, that, notwithstanding anything to the contrary, the
Company shall not be required to share confidential information relating to any
Competing Transaction except as contemplated by Section 5.7.

 

SECTION 5.7  Competing Transactions.  From the date of this Agreement until the
earlier to occur of the Closing and the termination of this Agreement, the
Company shall provide written notice to each Purchaser not less than 48 hours
prior to the Company or any Subsidiary of the Company (i) entering into a
definitive agreement providing for a Competing Transaction or (ii) filing a
motion with the Bankruptcy Court seeking to obtain bid procedures or bid
protections for or in connection with a Competing Transaction.

 

SECTION 5.8  Reservation for Issuance.  The Company shall reserve that number of
shares of Common Stock sufficient for issuance upon exercise or conversion of
the Warrants.  In connection with the issuance of the New Warrants, the Plan
shall provide that the Company shall reserve for issuance that number of shares
of New Common Stock sufficient for issuance upon exercise of the New Warrants. 
The Plan shall provide that GGO shall reserve for issuance that number of shares
of GGO Common Stock sufficient for issuance upon exercise of the GGO Warrants.

 

SECTION 5.9  Subscription Rights.

 

(a)                                  Company Subscription Right.

 

(i)            Sale of New Equity Securities.  If the Company or any Subsidiary
of the Company at any time or from time to time following the Closing Date makes
any public or non-public offering of any shares of New Common Stock (or
securities that are convertible into or exchangeable or

 

30

--------------------------------------------------------------------------------


 

exercisable for, or linked to the performance of, New Common Stock) (other than
(1) pursuant to the granting or exercise of employee stock options or other
stock incentives pursuant to the Company’s stock incentive plans and employment
arrangements as in effect from time to time or the issuance of stock pursuant to
the Company’s employee stock purchase plan as in effect from time to time,
(2) pursuant to or in consideration for the acquisition of another Person,
business or assets by the Company or any of its Subsidiaries, whether by
purchase of stock, merger, consolidation, purchase of all or substantially all
of the assets of such Person or otherwise, (3) to strategic partners or joint
venturers in connection with a commercial relationship with the Company or its
Subsidiaries or to parties in connection with them providing the Company or its
Subsidiaries with loans, credit lines, cash price reductions or similar
transactions, under arm’s-length arrangements, (4) pursuant to the Equity
Exchange or any conversion or exchange of debt or other claims into equity in
connection with the Plan, (5) the sale of Backstop Shares (as defined in the
Pershing Agreement) pursuant to the Pershing Agreement or (6) as set forth on
Section 5.9(a) of the Company Disclosure Letter) (the “Proposed Securities”),
each Purchaser shall have the right to acquire from the Company (the
“Subscription Right”) for the same price (net of any underwriting discounts or
sales commissions or any other discounts or fees if not purchasing from or
through an underwriter, placement agent or broker) and on the same terms as such
Proposed Securities are proposed to be offered to others, up to the amount of
such Proposed Securities in the aggregate required to enable it to maintain its
aggregate proportionate New Common Stock-equivalent interest in the Company on a
Fully Diluted Basis determined in accordance with the following sentence, in
each case, subject to such limitations as may be imposed by applicable Law or
stock exchange rules.  The amount of such Proposed Securities that each
Purchaser shall be entitled to purchase in the aggregate in any offering
pursuant to the above shall (subject to such limitations as may be imposed by
applicable Law or stock exchange rules) be determined by multiplying (x) the
total number of such offered shares of Proposed Securities by (y) a fraction,
the numerator of which is the number of shares of New Common Stock held by such
Purchaser on a Fully Diluted Basis as of the date of the Company’s notice
pursuant to Section 5.9(a)(ii) in respect of the issuance of such Proposed
Securities, and the denominator of which is the number of shares of New Common
Stock then outstanding on a Fully Diluted Basis.  For the avoidance of doubt,
the actual amount of securities to be sold or offered to each Purchaser pursuant
to its exercise of the Subscription Right hereunder shall be proportionally
reduced if the aggregate amount of Proposed Securities sold or offered is
reduced.  Any offers and sales pursuant to this Section 5.9 in the context of a
registered public offering shall be conditioned upon reasonably acceptable
representations and warranties of the applicable Purchaser regarding its status
as the type of offeree to whom a private sale

 

31

--------------------------------------------------------------------------------


 

can be made concurrently with a registered public offering in compliance with
applicable securities Laws.

 

(ii)           Notice.  In the event the Company proposes to offer Proposed
Securities, it shall give each Purchaser written notice of its intention,
describing the estimated price (or range of prices), anticipated amount of
securities, timing and other terms upon which the Company proposes to offer the
same (including, in the case of a registered public offering and to the extent
possible, a copy of the prospectus included in the registration statement filed
with respect to such offering), no later than 10 Business Days after the
commencement of marketing with respect to such offering or after the Company
takes substantial steps to pursue any other offering.  Each Purchaser shall have
three (3) Business Days from the date of receipt of such a notice to notify the
Company in writing that it intends to exercise its Subscription Right and as to
the amount of Proposed Securities such Purchaser desires to purchase, up to the
maximum amount calculated pursuant to Section 5.9(a)(i).  In connection with an
underwritten public offering, such notice shall constitute a non-binding
indication of interest to purchase Proposed Securities at such a range of prices
as such Purchaser may specify and, with respect to other offerings, such notice
shall constitute a binding commitment of such Purchaser to purchase the amount
of Proposed Securities so specified at the price and other terms set forth in
the Company’s notice to such Purchaser.  The failure of such Purchaser to so
respond within such three (3) Business Day period shall be deemed to be a waiver
of the Subscription Right under this Section 5.9 only with respect to the
offering described in the applicable notice.  In connection with an underwritten
public offering or a private placement, each Purchaser shall further enter into
an agreement (in form and substance customary for transactions of this type) to
purchase the Proposed Securities to be acquired by it contemporaneously with the
execution of any underwriting agreement or purchase agreement entered into with
the Company, the underwriters or initial purchasers of such underwritten public
offering or private placement, and the failure of such Purchaser to enter into
such an agreement at or prior to such time shall constitute a waiver of the
right to purchase the applicable portion of the Proposed Securities in respect
of such offering.

 

(iii)          Purchase Mechanism.  If a Purchaser exercises its Subscription
Right provided in this Section 5.9, the closing of the purchase of the Proposed
Securities with respect to which such right has been exercised shall take place
concurrently with the sale to the other investors in the applicable offering,
which period of time for the closing of the purchase of the Proposed Securities
with respect to which such right has been exercised shall be extended for a
maximum of 180 days in order to comply with applicable Laws (including receipt
of any applicable regulatory or stockholder approvals).  The Company and each
Purchaser shall use its reasonable best efforts to secure any regulatory or
stockholder approvals

 

32

--------------------------------------------------------------------------------


 

or other consents, and to comply with any Law necessary in connection with the
offer, sale and purchase of, such Proposed Securities.

 

(iv)          Failure of Purchase. In the event (A) a Purchaser fails to
exercise its Subscription Right provided in this Section 5.9 within said three
Business Day period, or (B) if so exercised, a Purchaser fails or is unable to
consummate such purchase within the 180 day period specified in
Section 5.9(a)(iii), without prejudice to other remedies, the Company shall
thereafter be entitled during the Additional Sale Period to sell the Proposed
Securities not elected to be purchased pursuant to this Section 5.9 or which
such Purchaser fails to or is unable to purchase, at a price and upon terms no
more favorable in any material respect to the purchasers of such securities than
were specified in the Company’s notice to such Purchaser.  In the event the
Company has not sold the Proposed Securities within the Additional Sale Period,
the Company shall not thereafter offer, issue or sell such Proposed Securities
without first offering such securities to the applicable Purchaser in the manner
provided above.

 

(v)           Non-Cash Consideration.  In the case of the offering of securities
for a consideration in whole or in part other than cash, including securities
acquired in exchange therefor (other than securities by their terms so
exchangeable), the consideration other than cash shall be deemed to be the fair
value thereof as determined by the Company Board; provided, however, that such
fair value as determined by the Company Board shall not exceed the aggregate
market price of the securities being offered as of the date the Company Board
authorizes the offering of such securities.

 

(vi)          Cooperation. The Company and each Purchaser shall cooperate in
good faith to facilitate the exercise of such Purchaser’s Subscription Right
hereunder, including using reasonable efforts to secure any required approvals
or consents.

 

(vii)         [Intentionally Omitted.]

 

(viii)        General.  Notwithstanding anything herein to the contrary, (A) if
(1) a Purchaser exercises its Subscription Right pursuant to this Section 5.9
and is unable to complete the purchase of the Proposed Securities concurrently
with the sales to the other investors in the applicable offering as contemplated
by Section 5.9(a)(iii) due to applicable regulatory or stockholder approvals and
(2) the Company or the Company Board determines in good faith that any delay in
completion of an offering in respect of which such Purchaser is entitled to
Subscription Rights would materially impair the financing objective of such
offering, the Company may proceed with such offering without the participation
of such Purchaser in such offering, in which event the Company and such
Purchaser shall promptly thereafter agree on a process otherwise consistent with
this Section 5.9 as would allow such Purchaser to

 

33

--------------------------------------------------------------------------------


 

purchase, at the same price (net of any underwriting discounts or sales
commissions or any other discounts or fees if not purchasing from or through an
underwriter, placement agent or broker) as in such offering, up to the amount of
shares of New Common Stock (or securities that are convertible into or
exchangeable or exercisable for, or linked to the performance of, New Common
Stock) as shall be necessary to enable such Purchaser to maintain its aggregate
proportionate New Common Stock-equivalent interest in the Company on a Fully
Diluted Basis, (B) if the Company or the Company Board determines in good faith
that compliance with the notice provisions in Section 5.9(a)(ii) would
materially impair the financing objective of an offering in respect of which a
Purchaser is entitled to Subscription Rights, the Company shall be permitted by
notice to such Purchaser to reduce the notice period required under
Section 5.9(a)(ii) (but not to less than one (1) Business Day) to the minimum
extent required to meet the financing objective of such offering and such
Purchaser shall have the right to either (x) exercise its Subscription Rights
during the shortened notice periods specified in such notice or (y) require the
Company to promptly thereafter agree on a process otherwise consistent with this
Section 5.9 as would allow such Purchaser to purchase, at the same price (net of
any underwriting discounts or sales commissions or any other discounts or fees
if not purchasing from or through an underwriter, placement agent or broker) as
in such offering, up to the amount of shares of New Common Stock (or securities
that are convertible into or exchangeable or exercisable for, or linked to the
performance of, New Common Stock) as shall be necessary to enable such Purchaser
to maintain its aggregate proportionate New Common Stock-equivalent interest in
the Company on a Fully Diluted Basis and (C) in the event the Company is unable
to issue shares of New Common Stock (or securities that are convertible into or
exchangeable or exercisable for, or linked to the performance of, New Common
Stock) to a Purchaser as a result of a failure to receive regulatory or
stockholder approval therefor, the Company shall take such action or cause to be
taken such other action in order to place such Purchaser, insofar as reasonably
practicable (subject to any limitations that may be imposed by applicable Law or
stock exchange rules), in the same position in all material respects as if such
Purchaser was able to effectively exercise its Subscription Rights hereunder,
including, without limitation, at the option of such Purchaser, issuing to such
Purchaser another class of securities of the Company having terms to be agreed
by the Company and such Purchaser having a value at least equal to the value per
share of New Common Stock, in each case, as shall be necessary to enable such
Purchaser to maintain its proportionate New Common Stock-equivalent interest in
the Company on a Fully Diluted Basis.

 

(ix)           Termination.  This Section 5.9 shall terminate at such time as
the members of the Purchaser Group collectively beneficially own less than 5% of
the outstanding shares of New Common Stock on a Fully Diluted Basis.

 

34

--------------------------------------------------------------------------------


 

(b)                                 GGO Subscription Rights.  The Plan shall
provide that in connection with the consummation of the Plan, GGO shall enter
into an agreement with each Purchaser with substantially similar terms to those
set forth in Section 5.9(a) above with respect to any issuance of GGO Common
Stock (or securities that are convertible into or exchangeable or exercisable
for, or otherwise linked to, GGO Common Stock) after the Effective Date.

 

SECTION 5.10  [Intentionally Omitted.]

 

SECTION 5.11  Notification of Certain Matters.

 

(a)                                  The Company shall (i) give prompt written
notice to each Purchaser of any written notice or other written communication
from any Person alleging that the consent of such Person which is or may be
required in connection with the transactions contemplated by this Agreement is
not likely to be obtained prior to Closing, if the failure to obtain such
consent would reasonably be expected to be adverse and material to the Company
and its Subsidiaries taken as a whole or would materially impair the ability of
the Company to consummate the transactions contemplated hereby or perform its
obligations hereunder, and (ii) facilitate adding such individuals as designated
by each Purchaser to the electronic notification system such that the designated
individuals will receive electronic notice of the entry of any Bankruptcy Court
Order.

 

(b)                                 To the extent permitted by applicable Law,
(i) the Company shall give prompt notice to each Purchaser of the commencement
of any investigation, inquiry or review by any Governmental Entity with respect
to the Company or its Subsidiaries which would reasonably be expected to be
adverse and material to the Company and its Subsidiaries taken as a whole or
would materially impair the ability of the Company to consummate the
transactions contemplated hereby or perform its obligations hereunder, and
(ii) the Company shall give prompt notice to each Purchaser, and each Purchaser
shall give written prompt notice to the Company, of any event or circumstance
that would result in any representation or warranty of the Company or such
Purchaser, as applicable, being untrue or any covenant or agreement of the
Company or such Purchaser, as applicable, not being performed or complied with
such that, in each such case, the conditions set forth in Article VII or
Article VIII, as applicable, would not be satisfied if such event or
circumstance existed on the Closing Date.

 

(c)                                  No information received by a party pursuant
to this Section 5.11 nor any information received or learned by a party or any
of its representatives pursuant to an investigation made under this Section 5.11
shall be deemed to (A) qualify, modify, amend or otherwise affect any
representations, warranties, conditions, covenants or other agreements of the
other party set forth in this Agreement, (B) amend or otherwise supplement the
information set forth in the Company Disclosure Letter, (C) limit or restrict
the remedies available to such party under this Agreement, applicable Law or
otherwise arising out of a breach of this Agreement, or (D) limit or restrict
the ability of such party to invoke or rely on, or effect the satisfaction of,
the conditions to the obligations of such party to consummate the transactions
contemplated by this Agreement set forth in Article VII or Article VIII, as
applicable.

 

SECTION 5.12  Further Assurances.  From and after the Closing, the Company shall
(and shall cause each of its Subsidiaries to) execute and deliver, or cause to
be executed and

 

35

--------------------------------------------------------------------------------


 

delivered, such further instruments or documents or take such other action and
cause entities controlled by them to take such action as may be reasonably
necessary (or as reasonably requested by any Purchaser) to carry out the
transactions contemplated by this Agreement.

 

SECTION 5.13  [Intentionally Omitted.]

 

SECTION 5.14  Rights Agreement; Reorganized Company Organizational Documents.

 

(a)                                  Prior to the issuance of the Warrants, the
Rights Agreement shall be amended to provide that (i) the Rights Agreement is
inapplicable to (1) the acquisition by members of the Purchaser Group of the
Warrants and the underlying securities thereof, (2) any antidilution adjustments
to those Warrants pursuant to the Warrant Agreement, (3) any shares of New
Common Stock that a Purchaser or a member of its Purchaser Group may be deemed
to own by no actions of its own and (4) up to an additional amount totaling
1.786% of the issued and outstanding shares of Common Stock in the aggregate by
the Purchaser Group, (ii) no Purchaser, or any member of the Purchaser Group,
shall be deemed to be an Acquiring Person (as defined in the Rights Agreement),
(iii) neither a Shares Acquisition Date (as defined in the Rights Agreement) nor
a Distribution Date (as defined in the Rights Agreement) shall be deemed to
occur and (iv) the Rights (as defined in the Rights Agreement) shall not
separate from the Common Stock, in each case under (ii), (iii) and (iv), as a
result of the acquisition by members of the Purchaser Group of the Warrants, the
underlying securities thereof and the acquisition of beneficial ownership of up
to an additional amount totaling 1.786% of the issued and outstanding shares of
Common Stock in the aggregate by the Purchaser Group.

 

(b)                                 The certificate of incorporation and bylaws
of the Reorganized Company (the “Reorganized Company Organizational Documents”)
shall be in form mutually agreed to by the Company and each Purchaser, provided,
that in the event that the Company and such Purchaser are not able to agree on
such form prior to the Effective Date, the Reorganized Company Organizational
Documents shall be substantially in the same form as the certificate of
incorporation and bylaws of the Company as in existence on the date of this
Agreement (except that the number of authorized shares of capital stock of the
Reorganized Company shall be increased), provided, however, that (i) the
restriction on Beneficial Ownership (as such term is defined in the certificate
of incorporation of the Company) shall be set at 9.9% of the outstanding capital
stock of the Reorganized Company, (ii) the restriction on Constructive Ownership
(as such term is defined in the certificate of incorporation of the Company)
shall be set at 9.9% of the outstanding capital stock of the Reorganized
Company, (iii) there shall not be an exemption from the restrictions set forth
in the foregoing clauses (i) and (ii) for the current Existing Holder (as such
term is defined in the existing certificate of incorporation of the Company),
(iv) the Reorganized Company shall provide a waiver from the restrictions set
forth in the foregoing clauses (i) and (ii) to any member of the Purchaser Group
if such member provides the Reorganized Company with a certificate containing
the representations and covenants set forth on Exhibit D and (v) the definition
of “Person” shall be revised so that it does not include a “group” as that term
is used for purposes of Section 13(d)(3) of the Securities Exchange Act of 1934,
as amended.

 

(c)                                  In the event the Reorganized Company adopts
a rights plan analogous to the Rights Agreement on or prior to the Closing, the
Plan shall provide that (i) the Reorganized

 

36

--------------------------------------------------------------------------------


 

Company’s Rights Agreement shall be inapplicable to this Agreement and the
transactions contemplated hereby, (ii) no Purchaser, nor any other member of its
Purchaser Group, shall be deemed to be an Acquiring Person (as defined in the
Rights Agreement) whether in connection with the acquisition of Shares, New
Warrants, shares issuable upon exercise of the New Warrants or otherwise,
(iii) neither a Shares Acquisition Date (as defined in the Rights Agreement) nor
a Distribution Date (as defined in the Rights Agreement) shall be deemed to
occur and (iv) the Rights (as defined in the Rights Agreement) will not separate
from the New Common Stock, in each case under (ii), (iii) and (iv), as a result
of the execution, delivery or performance of this Agreement, the consummation of
the transactions contemplated hereby including the acquisition of shares of New
Common Stock by any Purchaser or other member of the Purchaser Group after the
date hereof as otherwise permitted by this Agreement, the New Warrants or as
otherwise contemplated by the applicable Non-Control Agreement, if any.

 

(d)                                 In the event GGO adopts a rights plan
analogous to the Rights Agreement on or prior to the Closing, the Plan shall
provide that (i) GGO’s Rights Agreement shall be inapplicable to this Agreement
and the transactions contemplated hereby, (ii) no Purchaser, nor any other
member of its Purchaser Group, shall be deemed to be an Acquiring Person (as
defined in the Rights Agreement) whether in connection with the acquisition of
shares of GGO Common Stock or GGO Warrants or the shares issuable upon exercise
of the GGO Warrants, (iii) neither a Shares Acquisition Date (as defined in the
Rights Agreement) nor a Distribution Date (as defined in the Rights Agreement)
shall be deemed to occur and (iv) the Rights (as defined in the Rights
Agreement) will not separate from the GGO Common Stock, in each case under (ii),
(iii) and (iv), as a result of the execution, delivery or performance of this
Agreement, or the consummation of the transactions contemplated hereby including
the acquisition of shares of GGO Common Stock by any Purchaser or other member
of the Purchaser Group after the date hereof as otherwise permitted by this
Agreement or the GGO Warrants.

 

(e)                                  Newco (as defined in Exhibit B) will be
formed by the Operating Partnership solely for the purpose of engaging in the
transactions contemplated by this Agreement, including Exhibit B and Capital
Raising Activities permitted pursuant to this Agreement.  Prior to the Closing,
Newco will not engage in any business activity, nor conduct its operations,
other than as contemplated by this Agreement (which, for greater certainty,
shall include Capital Raising Activities permitted pursuant to this Agreement).

 

SECTION 5.15  Stockholder Approval.  For so long as any Purchaser has
Subscription Rights as contemplated by Section 5.9(a) in connection with the
expiration of the five (5) year period referenced in Section 3.2(c), the Company
shall put up for a stockholder vote at the immediately prior annual meeting of
its stockholders, and include in its proxy statement distributed to such
stockholders in connection with such annual meeting, approval of such
Purchaser’s Subscription Rights for the maximum period permitted by the NYSE. 
The Plan shall provide that GGO shall, for the benefit of each Purchaser, to the
extent required by any U.S. national securities exchange upon which shares of
GGO Common Stock are listed, for so long as any Purchaser has subscription
rights as contemplated by Section 5.9(b), put up for a stockholder vote at the
annual meeting of its stockholders, and include in its proxy statement
distributed to such stockholders in connection with such annual meeting,
approval of such Purchaser’s subscription rights for the maximum period
permitted by the rules of such U.S. national securities exchange.

 

37

--------------------------------------------------------------------------------

 


 

SECTION 5.16  Closing Date Net Debt.

 

(a)                                  The Company shall deliver to each Purchaser
a schedule (the “Preliminary Closing Date Net Debt Schedule”) on or before the
first Business Day that is five calendar days following approval of the
Disclosure Statement, that: (i) sets forth the Company’s good faith estimate for
each of the three components of the Closing Date Net Debt W/O Reinstatement
Adjustment and Permitted Claims Amounts along with a reasonably detailed
explanation and calculation of each such component and (ii) discloses the
Company’s good faith estimate of the Closing Date Net Debt W/O Reinstatement
Adjustment and Permitted Claims Amounts and GGO Setup Costs.

 

(b)                                 Each Purchaser shall review the Preliminary
Closing Date Net Debt Schedule during the Preliminary Closing Date Net Debt
Review Period, during which time the Company shall allow such Purchaser
reasonable access to all non-privileged and non-work product documents or
records or personnel used in the preparation of the Preliminary Closing Date Net
Debt Schedule.  On or prior to the Preliminary Closing Date Net Debt Review
Deadline, any Purchaser may deliver to the Company a notice (the “Dispute
Notice”) listing those items on the Preliminary Closing Date Net Debt Schedule
to which such Purchaser takes exception, which Dispute Notice shall
(i) specifically identify such items, and provide a reasonably detailed
explanation of the basis upon which such Purchaser has delivered such list,
(ii) set forth the amount of Closing Date Net Debt W/O Reinstatement Adjustment
and Permitted Claims Amounts that such Purchaser has calculated based on the
information contained in the Preliminary Closing Date Net Debt Schedule, and
(iii) specifically identify such Purchaser’s proposed adjustment(s).  If a
Purchaser timely provides the Company with a Dispute Notice, then such Purchaser
and the Company shall, within ten (10) days following receipt of such Dispute
Notice by the Company (the “Resolution Period”), attempt to resolve their
differences with respect to the items specified in the Dispute Notice (the
“Disputed Items”).  If a Purchaser and the Company do not resolve all Disputed
Items by the end of the Resolution Period, then all Disputed Items remaining in
dispute shall be submitted to the Bankruptcy Court for resolution at or
concurrent with the Confirmation Hearing.  The Bankruptcy Court shall consider
only those Disputed Items that such Purchaser, on the one hand, and the Company,
on the other hand, were unable to resolve.  All other matters shall be deemed to
have been agreed upon by such Purchaser and the Company.  If a Purchaser does
not timely deliver a Dispute Notice, then such Purchaser shall be deemed to have
accepted and agreed to the Preliminary Closing Date Net Debt Schedule and to
have waived any right to dispute the matters set forth therein.

 

(c)                                  The Company shall deliver to each Purchaser
a draft of the Conclusive Net Debt Adjustment Statement no later than 15
calendar days prior to the Effective Date.  Each Purchaser shall be afforded an
opportunity to review the Conclusive Net Debt Adjustment Statement and
reasonable access to all non-privileged and non-work product documents or
records or personnel used in the preparation of such statement.  On or prior to
close of business on the 7th calendar day following receipt of the Conclusive
Net Debt Adjustment Statement, any Purchaser may deliver to the Company a notice
(the “CNDAS Dispute Notice”) listing those items to which such Purchaser takes
exception, which CNDAS Dispute Notice shall (i) specifically identify such
items, and provide a reasonably detailed explanation of the basis upon which
such Purchaser has delivered such list, (ii) set forth the alternative amounts
that such Purchaser has calculated based on the information contained in the
Conclusive Net Debt Adjustment Statement, and (iii) 

 

38

--------------------------------------------------------------------------------


 

specifically identify such Purchaser’s proposed adjustment(s).  If a Purchaser
timely provides the Company with a CNDAS Dispute Notice, then such Purchaser and
the Company shall attempt to resolve the items specified in the CNDAS Dispute
Notice (the “CNDAS Disputed Items”) consensually.  If such Purchaser and the
Company do not resolve all CNDAS Disputed Items prior to the Effective Date,
then for purposes of Closing and subject to subsequent adjustment consistent
with the Bankruptcy Court’s ruling, the highest number shall be used for
purposes of any calculations set forth on the Conclusive Net Debt Adjustment
Statement.  Within 10 days after Closing, the Company shall file a motion for
resolution by the Bankruptcy Court.  The Purchasers and the Company agree to
seek expedited consideration of any such dispute.  The dispute submitted to the
Bankruptcy Court shall be limited to only those CNDAS Disputed Items that a
Purchaser, on the one hand, and the Company, on the other hand, were unable to
resolve.  All other matters shall be deemed to have been agreed upon by the
Purchasers and the Company.  If a Purchaser does not timely deliver a CNDAS
Dispute Notice, then such Purchaser shall be deemed to have accepted and agreed
to the Conclusive Net Debt Adjustment Statement and to have waived any right to
dispute the matters set forth therein.  To the extent that one or more CNDAS
Disputed Items must be submitted to the Bankruptcy Court for adjudication, the
Purchasers and the Company agree that this should not delay the Effective Date
or the Closing Date.  Following adjudication of the dispute, appropriate
adjustments shall be made to the Conclusive Net Debt Adjustment Statement, the
GGO Promissory Note and the other applicable documentation to put all parties in
the same economic position as if the corrected Conclusive Net Debt Adjustment
Statement governed at Closing.

 

(d)                                 It is the intention of the parties that any
Reserve should not alter the intended allocation of value between GGO and the
Company as Claims are resolved over time.  Accordingly, the Plan shall provide
that, if a GGO Promissory Note is required to be issued at Closing and there is
a Reserve Surplus Amount as of the end of any fiscal quarter prior to the
maturity of the GGO Promissory Note, then the principal amount of the GGO
Promissory Note shall be reduced, but not below zero, by (i) if and to the
extent that such Reserve Surplus Amount as of such date is less than or equal to
the Net Debt Surplus Amount, 80% of the Reserve Surplus Amount, and otherwise
(ii) 100% of an amount equal to the Reserve Surplus Amount; provided, however,
that because this calculation may be undertaken on a periodic basis, for
purposes of clauses (i) and (ii), no portion of the Reserve Surplus Amount shall
be utilized to reduce the amount of the GGO Promissory Note if it has been
previously utilized for such purpose.  In the event that any party requests an
equitable adjustment to this formula, the other parties shall consider the
request in good faith.

 

(e)                                  The Plan shall provide that, if there is an
Offering Premium, the principal amount of the GGO Promissory Note shall be
reduced (but not below zero) by 80% of the aggregate Offering Premium on the
30th day following the Effective Date and from time to time thereafter upon
receipt of Offering Premium until the last to occur of (x) 45 days after the
Effective Date, (y) the Settlement Date (as defined in the Pershing Agreement),
if applicable, and (z) the Bridge Note Maturity Date (as defined in the Pershing
Agreement), if applicable.

 

(f)                                    The Plan and the agreements relating to
the GGO Share Distribution shall provide that the Company shall indemnify GGO
and its Subsidiaries from and against losses, claims, damages, liabilities and
expenses attributable to MPC Taxes in accordance with the terms and conditions
of the Tax Matters Agreement.

 

39

--------------------------------------------------------------------------------


 

(g)                                 Subject to the provisions of the Tax Matters
Agreement, if GGO is obligated to pay in cash, after utilization of any
available tax attributes, any MPC Taxes in the period commencing on the
Effective Date and ending 36 months after the Effective Date, and the Company is
not then obligated to indemnify GGO for its allocable share of such MPC Taxes as
a consequence of the Indemnity Cap (as defined in the Tax Matters Agreement),
then the Company shall loan to GGO the amount of such MPC Taxes not payable by
the Company as a consequence of the Indemnity Cap and the principal amount of
the GGO Promissory Note shall be increased by the amount of such loan and if at
such time no GGO Promissory Note is outstanding, on the date of any such loan,
GGO shall issue in favor of the Company a promissory note in the aggregate
principal amount of such loan on the same terms as the GGO Promissory Note.

 

(h)                                 The Debtors dispute each of the Contingent
and Disputed Debt Claims and have sought or will seek disallowance of such
Claims in their entirety.  To the extent such claims have not been ruled on by
the Bankruptcy Court or settled prior to the Effective Date, then the asserted
amounts of such claims will be included in calculation of the Closing Date Net
Debt.  In the event that, on or after the Effective Date, one or more of the
Contingent and Disputed Debt Claims are either reduced or disallowed by a ruling
of the Bankruptcy Court or as a result of a settlement, then the Closing Date
Net Debt amount shall be adjusted to reflect such ruling or settlement within
ten (10) calendar days following any such ruling or settlement (such adjusted
Closing Date Net Debt to be referred to as the “Adjusted CDND”) and the GGO Note
Amount and Indemnity Cap (as defined in the Tax Matters Agreement) shall be
re-calculated as if the Adjusted CDND was used in the calculations for the
Effective Date.  To the extent that a GGO Promissory Note was issued at Closing,
then, in order to place GGO and the Company in the same economic position as
they would have been had the actual amount of such settlement and/or allowance
been used for purposes of calculating the GGO Note Amount, the principal amount
of such GGO Promissory Note will be reduced based on the new calculation using
the Adjusted CDND and, to the extent applicable, any interest payments made by
GGO to the Company on the GGO Promissory Note prior to such re-calculation shall
be refunded in respect of such reductions and accrued but unpaid interest in
respect of such reductions shall be eliminated.  Similarly, in order to place
GGO and the Company in the same economic position as they would have been had
the actual amount of such settlement and/or allowance been used for purposes of
calculating the Indemnity Cap, the Indemnity Cap shall be re-calculated and
adjusted to reflect determination of the Net Debt Surplus Amount or Net Debt
Excess Amount using the Adjusted CDND.  Additionally, to the extent any
promissory note was issued by GGO in favor of the Company pursuant to
Section 5.16(g), then, in order to place GGO and the Company in the same
economic position as they would have been had the actual amount of such
settlement and/or allowance been used for purposes of calculating such note,
(i) the principal amount of such note will be reduced based on the new
calculation using the Adjusted CDND and (ii) to the extent applicable, any
interest payments made by GGO to the Company on such note prior to such
re-calculation shall be refunded in respect of such reductions and accrued but
unpaid interest in respect of such reductions shall be eliminated.  Consistent
with the foregoing, the Tax Matters Agreement shall be retroactively applied
using the re-calculated Indemnity Cap and any resulting amounts payable
thereunder shall be promptly paid.

 

In the event that a Bankruptcy Court order allowing, disallowing, or reducing
and allowing any of the Contingent and Disputed Debt Claims is appealed, vacated
or otherwise

 

40

--------------------------------------------------------------------------------


 

modified, then following entry of a final and nonappealable order by a court of
competent jurisdiction determining the amount (if any) of the applicable
Contingent and Disputed Debt Claim, the adjustment process set forth in the
preceding paragraph shall be undertaken within ten (10) calendar days following
such order becoming final and nonappealable.

 

(i)                                     Solely for purposes of calculating
whether a GGO Promissory Note is required to be issued at Closing pursuant to
this Agreement, $1,000,000 shall be added to GGO Setup Costs.  If a GGO
Promissory Note is issued at Closing pursuant to this Agreement, then on the
six-month anniversary of the Closing Date (the “Calculation Date”), (A) the then
outstanding principal amount of the GGO Promissory Note shall be reduced (but
not to a number less than zero) by an amount equal to the excess (if it is a
positive number), if any, of $1,000,000 over the aggregate amount of cash costs
and expenses, if any, incurred by the Company after the Closing Date and prior
to the Calculation Date to transfer assets after Closing to GGO pursuant to
Section 2.4(d) of the Separation Agreement to be entered into between the
Company and GGO at or prior to Closing, and (B) if the principal amount of the
GGO Promissory Note is reduced pursuant to clause (A), any interest payments
made by GGO to the Company on the GGO Promissory Note prior to such reduction
pursuant to clause (A) shall be refunded in respect of such reductions and
accrued but unpaid interest in respect of such reduction shall be eliminated.

 

SECTION 5.17  Determination of Domestically Controlled REIT Status.

 

(a)                                  The Reorganized Company shall use
reasonable efforts to comply with treasury regulations, revenue procedures,
notices or other guidance adopted after the date hereof by the Internal Revenue
Service or United States Treasury governing the determination of its status as a
“domestically controlled REIT” as defined in Section 897 of the Code and the
treasury regulations promulgated thereunder (a “Domestically Controlled REIT”).

 

(b)                                 The Reorganized Company shall inquire of
each Purchaser and each Purchaser shall provide a written statement to the
Reorganized Company setting forth the equity ownership percentage that “United
States persons” as defined in Section 7701(a)(30) of the Code (“U.S. Persons”)
hold in such Purchaser.  Each such statement shall be based on the direct
ownership in such Purchaser, except to the extent that such Purchaser has actual
knowledge of indirect ownership or can provide a reasonable estimate of such
indirect ownership.  For the avoidance of doubt, if interests in a Purchaser are
held or registered in “street name”, such Purchaser shall not be required to
determine the ultimate beneficial owner of such interests for the purposes of
complying with this Section 5.17.

 

(c)                                  The Reorganized Company shall include in
its shareholder demand letters a request that each shareholder identify whether
it is a U.S. Person.

 

(d)                                 The Reorganized Company shall at least
annually request from Cede & Co. a list of holders of the Reorganized Company’s
stock registered with Cede & Co. and, if granted access thereto, use reasonable
efforts to review such list to determine whether any such holders are U.S.
Persons.

 

(e)                                  The Reorganized Company shall, at least
annually, as part of its internal audit and Sarbanes-Oxley Act (“SOX”)
procedures with respect to key controls, use reasonable efforts to

 

41

--------------------------------------------------------------------------------


 

make a determination of whether or not it believes that it qualifies as a
Domestically Controlled REIT.  Such determination shall be based on information
reasonably available to the Reorganized Company under this Section 5.17 as well
as through review of the information contained in any relevant Schedule 13D or
Schedule 13G (or amendment thereto) filed with the SEC with respect to the
Reorganized Company.  A written summary of the steps taken, information obtained
and analysis of results will be prepared.  Each such annual determination (but
not the written summary), subject to reasonable caveats and assumptions, shall
be set forth in the Reorganized Company’s next Annual Report on Form 10-K filed
with the SEC and shall be reported to the Board of Directors at least annually
(or within fifteen days of discovering a change in status).  The Reorganized
Company shall use the Reorganized Company’s SOX policies and procedures to
oversee such determination.

 

(f)                                    The Company shall provide a copy of the
written summary (and backup documentation) prepared in accordance with clause
(e) to a Purchaser upon the request of such Purchaser.  In addition, if
reasonably requested by a Purchaser, the Reorganized Company will, at such
Purchaser’s expense, make reasonable efforts to provide additional information
to and otherwise cooperate with such Purchaser, to enable such Purchaser to
respond to questions regarding Domestically Controlled REIT status by a taxing
authority or person engaging in, or proposing to engage in, a transaction with
such Purchaser or an Affiliate thereof.

 

ARTICLE VI

 

ADDITIONAL COVENANTS OF PURCHASER

 

SECTION 6.1  Information.  From and after the date of this Agreement until the
earlier to occur of the Closing Date and the termination of this Agreement, each
Purchaser agrees to provide the Debtors with such information as the Debtors
reasonably request regarding such Purchaser for inclusion in the Disclosure
Statement as necessary for the Disclosure Statement to contain adequate
information for purposes of Section 1125 of the Bankruptcy Code.

 

SECTION 6.2  Purchaser Efforts.  Each Purchaser shall use its reasonable best
efforts to obtain all material permits, consents, orders, approvals, waivers,
authorizations or other permissions or actions required for the consummation of
the transactions contemplated by this Agreement from, and shall have given all
necessary notices to, all Governmental Entities necessary to satisfy the
condition in Section 8.1(b) (provided, however, that such Purchaser shall not be
required to pay or cause payment of any fees or make any financial
accommodations to obtain any such consent, approval, waiver or other permission,
except filing fees as required), and provide to such Governmental Entities all
such information as may be necessary or reasonably requested relating to the
transactions contemplated hereby.

 

SECTION 6.3  Plan Support.  From and after the date of the Approval Order until
the earliest to occur of (i) the Effective Date, (ii) the termination of this
Agreement and (iii) the date the Company or any Subsidiary of the Company makes
a public announcement, enters into an agreement or files any pleading or
document with the Bankruptcy Court, in each case, evidencing its intention to
support any Competing Transaction, or the Company or any Subsidiary of the
Company enters into a Competing Transaction (such date, the “Unrestricted
Date”), each Purchaser agrees (unless otherwise consented to by the Company)
(provided that (x) 

 

42

--------------------------------------------------------------------------------


 

the Company is not in material breach of this Agreement and (y) the terms of the
Plan are and remain consistent with the Plan Summary Term Sheet and this
Agreement, and are otherwise in form and substance satisfactory to each
Purchaser) to (and shall use reasonable best efforts to cause its Affiliates
to):

 

(a)                                  Not pursue, propose, support, vote to
accept or encourage the pursuit, proposal or support of, any Chapter 11 plan, or
other restructuring or reorganization for the Company, or any Subsidiary of the
Company, that is not consistent with the Plan;

 

(b)                                 Not, nor encourage any other Person to,
interfere with, delay, impede, appeal or take any other negative action,
directly or indirectly, in any respect regarding acceptance or implementation of
the Plan; and

 

(c)                                  Not commence any proceeding, or prosecute
any objection to oppose or object to the Plan or to the Disclosure Statement and
not to take any action that would delay approval or confirmation, as applicable,
of the Disclosure Statement and the Plan, in each case (i) except as intended to
ensure the consistency of the Disclosure Statement and the Plan with the terms
of this Agreement and the rights and obligations of the parties thereto and
(ii) without limiting any rights any Purchaser may have to terminate this
Agreement pursuant to Section 11.1(b) (including Section 11.1(b)(ix)) hereof.

 

SECTION 6.4  Transfer Restrictions.  Each Purchaser covenants and agrees that
the Shares and the GGO Shares (and shares issuable upon exercise of Warrants,
New Warrants and GGO Warrants) shall be disposed of only pursuant to an
effective registration statement under the Securities Act or pursuant to an
available exemption from the registration requirements of the Securities Act,
and in compliance with any applicable state securities Laws.  Each Purchaser
agrees to the imprinting, so long as is required by this Section 6.4, of the
following legend on any certificate evidencing the Shares or GGO Shares (and
shares issuable upon exercise of Warrants, New Warrants and GGO Warrants):

 

THE SHARES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933 AS AMENDED
(THE “ACT”) OR UNDER ANY STATE SECURITIES LAWS (“BLUE SKY”) OR THE SECURITIES
LAWS OF ANY OTHER RELEVANT JURISDICTION.  THE SHARES HAVE BEEN ACQUIRED FOR
INVESTMENT AND NOT WITH A VIEW TO DISTRIBUTION OR RESALE.  THE SHARES MAY NOT BE
SOLD, ASSIGNED, MORTGAGED, PLEDGED, ENCUMBERED, HYPOTHECATED, TRANSFERRED OR
OTHERWISE DISPOSED OF UNLESS EITHER (I) A REGISTRATION STATEMENT WITH RESPECT TO
THE SHARES IS EFFECTIVE UNDER THE ACT AND APPLICABLE BLUE SKY LAWS AND THE
SECURITIES LAWS OF ANY OTHER RELEVANT JURISDICTION ARE COMPLIED WITH OR
(II) UNLESS WAIVED BY THE ISSUER, THE ISSUER RECEIVES AN OPINION OF LEGAL
COUNSEL SATISFACTORY TO THE ISSUER THAT NO VIOLATION OF THE ACT OR OTHER
APPLICABLE LAWS WILL BE INVOLVED IN SUCH TRANSACTION.

 

Certificates evidencing the Shares (and shares issuable upon exercise of
Warrants and New Warrants) shall not be required to contain such legend
(A) while a registration statement covering the resale of the Shares is
effective under the Securities Act, or (B) following any sale

 

43

--------------------------------------------------------------------------------


 

of any such Shares pursuant to Rule 144 of the Exchange Act (“Rule 144”), or
(C) following receipt of a legal opinion of counsel to the applicable Purchaser
that the remaining Shares held by such Purchaser are eligible for resale without
volume limitations or other limitations under Rule 144.  In addition, the
Company will agree to the removal of all legends with respect to shares of New
Common Stock deposited with DTC from time to time in anticipation of sale in
accordance with the volume limitations and other limitations under Rule 144,
subject to the Company’s approval of appropriate procedures, such approval not
to be unreasonably withheld, conditioned or delayed.

 

Following the time at which such legend is no longer required (as provided
above) for certain Shares, the Company shall promptly, following the delivery by
the applicable Purchaser to the Company of a legended certificate representing
such Shares, deliver or cause to be delivered to such Purchaser a certificate
representing such Shares that is free from such legend.  In the event the above
legend is removed from any of the Shares, and thereafter the effectiveness of a
registration statement covering such Shares is suspended or the Company
determines that a supplement or amendment thereto is required by applicable
securities Laws, then the Company may require that the above legend be placed on
any such Shares that cannot then be sold pursuant to an effective registration
statement or under Rule 144 and such Purchaser shall cooperate in the
replacement of such legend.  Such legend shall thereafter be removed when such
Shares may again be sold pursuant to an effective registration statement or
under Rule 144.

 

The Plan shall provide, in connection with the consummation of the Plan, for GGO
to enter into an agreement with each Purchaser with respect to GGO Shares and
GGO Warrants containing the same terms as provided above in this Section 6.4 but
replacing references to (A) “the Company” with GGO, (B) “New Common Stock” with
GGO Common Stock, (C) “Shares” with “GGO Shares” and (D) “Warrants” or “New
Warrants” with GGO Warrants.

 

The Fairholme Fund further covenants and agrees not to sell, transfer or dispose
of (each, a “Transfer”) the Warrants or the shares of Common Stock issuable upon
exercise of the Warrants (other than to a member of the Purchaser Group) prior
to the Unrestricted Date or any Shares, New Common Stock or New Warrants in
violation of the Non-Control Agreement.

 

For the avoidance of doubt, each Purchaser’s Subscription Rights pursuant to
Section 5.9 may not be Transferred to a Person that is not a member of the
Purchaser Group.

 

The Plan shall provide that in addition to the covenants provided in the
Non-Control Agreement, at the time of an underwritten offering of equity or
convertible securities by the Company on or prior to the 30th day after the
Effective Date, to the extent reasonably requested in connection with such
offering by UBS or any other managing underwriter selected by the Company, each
Purchaser and the other members of the Purchaser Group will covenant and agree
that it does not currently intend to, and will not, sell, transfer or dispose of
(each, a “Transfer”) any Shares for a period of time not to exceed 120 days from
the date of completion of the offering without the consent of the
representatives of such underwriter; provided, however, that a Purchaser or
member of its Purchaser Group may Transfer its Shares in such amounts, and at
such times, as Fairholme, as such Purchaser’s or Purchaser Group members’
manager, determines after the Closing Date to be in such Purchaser’s or
Purchaser Group members’ best interests in light of its then current
circumstances and the laws and regulations

 

44

--------------------------------------------------------------------------------


 

applicable to it as a management investment company registered under the
Investment Company Act of 1940, as amended, with a policy of qualifying as a
“regulated investment company” as defined in Subchapter M of the Internal
Revenue Code of 1986, as amended.

 

SECTION 6.5  [Intentionally Omitted.]

 

SECTION 6.6  REIT Representations and Covenants.  At such times as shall be
reasonably requested by the Company, for so long as any Purchaser (or, to the
extent applicable, its Affiliates, members or Affiliates of members)
“beneficially owns” or “constructively owns” (as such terms are defined in the
certificate of incorporation of the Company) in excess of the relevant ownership
limit set forth in the certificate of incorporation of the Company of the
outstanding Common Stock or New Common Stock, such Purchaser shall (and, to the
extent applicable, cause its Affiliates, members or Affiliates of members to)
use reasonable best efforts to provide the Company with customary
representations and covenants, in the form attached hereto as Exhibit D which
shall, among other things, enable the Company to waive Purchaser from the
ownership limit set forth in the certificate of incorporation of the Company and
ensure that the Company can appropriately monitor any “related party rent”
issues raised by the Warrants and the purchase of the Shares by such Purchaser,
it being understood that Purchaser’s Affiliates, members or Affiliates of
members shall be required to provide such representations and covenants only if
such Person “beneficially owns” or “constructively owns” (as such terms are
defined in the certificate of incorporation of the Company) Common Stock or New
Common Stock in excess of the relevant ownership limit set forth in the
certificate of incorporation of the Company or any stock or other equity
interest owned by such Person in a tenant of the Company would be treated as
constructively owned by the Company.

 

SECTION 6.7  Non-Control Agreement.  At or prior to the Closing, The Fairholme
Fund shall enter into the Non-Control Agreement with the Company.

 

SECTION 6.8  [Intentionally Omitted.]

 

SECTION 6.9  Additional Backstop.

 

(a)                                  If the Company requests the Initial
Investors, in writing, at any time prior to fifteen (15) days before the
commencement of solicitation of acceptances of the Plan, each Initial Investor
agrees that it shall, severally but not jointly and severally, provide or cause
a designee to provide its pro rata share of a backstop for new bonds, loans or
preferred stock (as determined by the Initial Investor) in an aggregate amount
equal to $1,500,000,000 less the Reinstated Amounts, at a market rate and market
commitment fees, and otherwise on terms and conditions to be mutually agreed
among the Initial Investors and the Company.  Any such notice shall be revocable
by the Company in its sole discretion.  The new bonds, loans or preferred stock
would require no mandatory interim cash principal payments prior to the third
anniversary of issuance (unless funded from committed junior indebtedness or
junior preferred stock), and would yield proceeds to the Company on the Closing
Date net of OID of at least $1,500,000,000 less the Reinstated Amounts.  Any
Initial Investor may at any time designate in writing one or more financial
institutions with a corporate investment grade credit rating (from S&P or
Moody’s) to make a substantially similar undertaking as that provided herein
and, upon the receipt of such an undertaking by the Company in form and
substance reasonably satisfactory to the Company,

 

45

--------------------------------------------------------------------------------


 

such Initial Investor shall be released from its obligations under its
applicable Investment Agreement.

 

(b)                                 For the purposes of Section 6.9(a), the “pro
rata share” or “pro rata basis” of each Initial Investor shall be determined in
accordance with the maximum number of shares of New Common Stock each Initial
Investor has committed to purchase at Closing pursuant to its Investment
Agreement as of the date hereof, but excluding any shares of New Common Stock
the Brookfield Investor or the Pershing Purchasers have committed to purchase
pursuant to Section 6.9 of the other Investment Agreements.

 

ARTICLE VII

 

CONDITIONS TO THE OBLIGATIONS OF PURCHASER

 

SECTION 7.1  Conditions to the Obligations of Purchaser.  The obligation of each
Purchaser to purchase the Shares and the GGO Shares pursuant to this Agreement
on the Closing Date is subject to the satisfaction (or waiver (to the extent
permitted by applicable Law) by such Purchaser) of the following conditions as
of the Closing Date:

 

(a)                                  No Injunction.  No judgment, injunction,
decree or other legal restraint shall prohibit the consummation of the Plan or
the transactions contemplated by this Agreement.

 

(b)                                 Regulatory Approvals; Consents.  All
permits, consents, orders, approvals, waivers, authorizations or other
permissions or actions of third parties and Governmental Entities required for
the consummation of the transactions contemplated by this Agreement and the Plan
shall have been made or received, as the case may be, and shall be in full force
and effect, except for those permits, consents, orders, approvals, waivers,
authorizations or other permissions or actions the failure of which to make or
receive would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect (it being agreed that any permit, consent,
order, approval, waiver, authorization or other permission or action in respect
of any Identified Asset for which any of the alternatives in
Section 2.1(a) shall have been employed shall be deemed hereunder to have been
made or received, as the case may be, and in full force and effect).

 

(c)                                  Representations and Warranties and
Covenants.  Except for changes permitted or contemplated by this Agreement or
the Plan Summary Term Sheet, each of (i) the representations and warranties of
the Company contained in Section 3.1, Section 3.2, Section 3.3, Section 3.5,
Section 3.20(a) (except for such inaccuracies in Section 3.20(a) caused by
sales, purchases or transfers of assets which have been effected in accordance
with, subject to the limitations contained in, and not otherwise prohibited by,
the terms and conditions in this Agreement, including, without limitation, this
Article VII) and Section 3.23 shall be true and correct at and as of the Closing
Date as if made at and as of the Closing Date (except for representations and
warranties made as of a specific date, which shall be true and correct only as
of such specific date), (ii) the representations and warranties of the Company
contained in Section 3.4 shall be true and correct (except for de minimis
inaccuracies) at and as of the Closing Date as if made at and as of the Closing
Date (except for representations and warranties made as of a specific date,
which shall be true and correct (except for de minimis inaccuracies) only as of

 

46

--------------------------------------------------------------------------------


 

such specific date) and (iii) the other representations and warranties of the
Company contained in this Agreement, disregarding all qualifications and
exceptions contained therein relating to “materiality” or “Material Adverse
Effect”, shall be true and correct at and as of the Closing Date as if made at
and as of the Closing Date (except for representations and warranties made as of
a specified date, which shall be true and correct only as of the specified
date), except for such failures to be true and correct that, individually or in
the aggregate, would not reasonably be expected to have a Material Adverse
Effect (it being agreed that the condition in this subclause (iii) as it relates
to undisclosed liabilities of the Company and its Subsidiaries comprised of
Indebtedness shall be deemed to be satisfied if the condition in
Section 7.1(p) is satisfied.  In addition, for purposes of this
Section 7.1(c) as it relates to Section 3.20(b) of this Agreement, the reference
to “DIP Loan” in clause (i) of such Section 3.20(b) shall be deemed to refer to
that certain Senior Secured Debtor in Possession Credit, Security and Guaranty
Agreement, dated as of July 23, 2010, by and among the Company, GGP Limited
Partnership, the lenders party thereto, Barclays Capital, as the Sole Arranger,
Barclays Bank PLC, as the Administrative Agent and Collateral Agent, and the
guarantors party thereto (the “New DIP Agreement”).  The Company shall have
complied in all material respects with all of its obligations under this
Agreement, provided that with respect to its obligations under Section 5.14(a),
Section 5.14(b) (to the extent applicable) and Section 5.14(c) the Company shall
have complied therewith in all respects.  The Company shall have provided to
each Purchaser a certificate delivered by an executive officer of the Company,
acting in his or her official capacity on behalf of the Company, to the effect
that the conditions in this clause (c) and the immediately following clause
(d) have been satisfied as of the Closing Date and each Purchaser shall have
received such other evidence of the conditions set forth in this Section 7.1 as
it shall reasonably request.

 

(d)                                 No Material Adverse Effect.  Since the date
of this Agreement, there shall not have occurred any event, fact or
circumstance, that has had or would reasonably be expected to have, individually
or in the aggregate, a Material Adverse Effect.

 

(e)                                  Plan and Confirmation Order.  The Plan, in
form and substance satisfactory to each Purchaser, shall have been confirmed by
the Bankruptcy Court by order in form and substance satisfactory to each
Purchaser (the “Confirmation Order”), which Confirmation Order shall be in full
force and effect (without waiver of the 14-day period set forth in Bankruptcy
Rule 3020(e)) as of the Effective Date and shall not be subject to a stay of
effectiveness.  Notwithstanding anything to the contrary in the Plan Term Sheet,
the Plan shall have allowed the Specified Debt in an amount no less than par
plus unpaid pre-petition and post-petition interest accrued at the stated
non-default rate (or contract rate in the case of Class M).

 

(f)                                    Disclosure Statement.  The Disclosure
Statement, in form and substance acceptable to each Purchaser, shall have been
approved by order of the Bankruptcy Court in form and substance satisfactory to
each Purchaser (the “Disclosure Statement Order”).

 

(g)                                 Conditions to Confirmation.  The conditions
to confirmation and the conditions to the Effective Date of the Plan, including
the consummation of the transactions contemplated by Exhibit B, shall have been
satisfied or waived in accordance with the Plan and the Reorganized Company
Organizational Documents as set forth in the Plan shall be in effect.

 

47

--------------------------------------------------------------------------------

 


 

(h)           GGO.  The GGO Share Distribution and the issuance by GGO of the
GGO Warrants shall have occurred in accordance with this Agreement. In
connection with the implementation of the GGO Share Distribution, (i) the
Company shall have provided each Purchaser with reasonable access to all
relevant information and consulted and cooperated in good faith with each
Purchaser and the GGO Representative with respect to the contribution of the
Identified Assets to GGO in accordance with Section 2.1(a), and (ii) all actions
taken by the Company and its Subsidiaries related thereto and all documentation
related to the formation and organization of GGO, the implementation of the GGO
Share Distribution, to separate the business of the Company and GGO and other
intercompany arrangements between the Company and GGO, in each case, shall be
reasonably satisfactory to each Purchaser and shall be in full force and effect.

 

(i)            GGO Common Stock.  GGO shall not have issued and outstanding on a
Fully Diluted Basis immediately following the Closing more than the GGO Common
Share Amount of shares of GGO Common Stock (plus (A) an aggregate 5,250,000
shares issuable to the respective Initial Investors pursuant to the respective
Investment Agreements, (B) 2,000,000 shares of GGO Common Stock issuable upon
exercise of the GGO Warrants, (C) 6,000,000 shares of GGO Common Stock issuable
upon the exercise of warrants that may be issued to the other Initial Investors
pursuant to the other Investment Agreements).

 

(j)            Valid Issuance.  The Shares, Warrants, New Warrants and GGO
Warrants and the GGO Shares shall be validly issued to each Purchaser (against
payment therefor in the case of the Shares and the GGO Shares).  The Company and
GGO shall have executed and delivered the warrant agreement for each of the New
Warrants and the GGO Warrants, together with such other customary documentation
as each Purchaser may reasonably request in connection with such issuance; each
warrant agreement shall be in full force and effect and neither the Company nor
GGO shall be in breach of any representation, warranty, covenant or agreement
thereunder in any material respect.

 

(k)           No Legal Impediment to Issuance.  No action shall have been taken
and no statute, rule, regulation or order shall have been enacted, adopted or
issued by any federal, state or foreign governmental or regulatory authority
that prohibits the issuance or sale of, pursuant to this Agreement, the Shares,
the issuance of Warrants, New Warrants, GGO Shares, GGO Warrants, the issuance
of New Common Stock upon exercise of the New Warrants or the issuance of GGO
Common Stock upon exercise of the GGO Warrants; and no injunction or order of
any federal, state or foreign court shall have been issued that prohibits the
issuance or sale, pursuant to this Agreement, of the Shares, the GGO Shares, the
Warrants, New Warrants, GGO Warrants, the issuance of New Common Stock upon
exercise of the New Warrants or the issuance of GGO Common Stock upon exercise
of the GGO Warrants.

 

(l)            Registration Rights.  The Company shall have filed with the SEC
and the SEC shall have declared effective, as of Closing, to the extent
permitted by applicable SEC rules, a shelf registration statement on Form S-1 or
Form S-11, as applicable, covering the resale by each Purchaser and member of
the Purchaser Group of the Shares, any securities issued pursuant to Section
6.9(a) and the New Common Stock issuable upon exercise of the New Warrants,
containing a plan of distribution reasonably satisfactory to each Purchaser.  In
addition, each of the Company and GGO shall have entered into registration
rights agreements with each

 

48

--------------------------------------------------------------------------------


 

Purchaser with respect to all registrable securities issued to or held by
members of the Purchaser Group from time to time in a manner that permits the
registered offering of securities pursuant to such methods of sale as a
Purchaser may reasonably request from time to time.  Each registration rights
agreement shall provide for (i) an unlimited number of shelf registration
demands on Form S-3 to the extent that the Company or GGO, as applicable, is
then permitted to file a registration statement on Form S-3, (ii) if the Company
or GGO, as applicable, is not eligible to use Form S-3, the filing by the
Company or GGO, as applicable, of a registration statement on Form S-1 or Form
S-11, as applicable, and the Company or GGO, as applicable, using its reasonable
best efforts to keep such registration statement continuously effective; (iii)
piggyback rights not less favorable than those provided in the Warrant
Agreement; (iv) with respect to the Company, at least three underwritten
offerings during the term of the registration rights agreement, but not more
than one underwritten offering in any 12-month period and, with respect to GGO,
at least three underwritten offerings during the term of the registration rights
agreement, but not more than one in any 12-month period; (v) “black-out” periods
not less favorable than those provided in the Warrant Agreement; (vi) “lock-up”
agreements by the Company or GGO, as applicable, to the extent requested by the
managing underwriter in any underwritten public offering requested by a
Purchaser, consistent with those provided in the Warrant Agreement (it being
understood that the registration rights agreement will include procedures
reasonably acceptable to such Purchaser and the Company designed to ensure that
the total number of days that the Company or GGO, as applicable, may be subject
to a lock-up shall not, in the aggregate after taking into account any
applicable lock-up periods resulting from registration rights agreements between
the Company or GGO, as applicable, and the other Initial Investors exceed 120
days in any 365-day period; (vii) to the extent that the Purchasers and the
members of the Purchaser Group are Affiliates of the Company or GGO, as
applicable, at the time of an underwritten public offering by the Company or
GGO, as applicable, each Purchaser and the other members of the Purchaser Group
will agree to a 60-day customary lock up to the extent requested by the managing
underwriter; and (viii) other terms and conditions reasonably acceptable to each
Purchaser.  The registration rights agreement shall be in full force and effect
and neither the Company nor GGO shall be in breach of any representation,
warranty, covenant or agreement thereunder in any material respect.

 

(m)          Listing.  The Shares shall be authorized for listing on the NYSE,
subject to official notice of issuance, and the shares of New Common Stock
issuable upon exercise of the New Warrants shall be eligible for listing on the
NYSE.  The GGO Shares shall be authorized for listing on a U.S. national
securities exchange, subject to official notice of issuance, and the shares of
GGO Common Stock issuable upon exercise of the GGO Warrants shall be eligible
for listing on a U.S. national securities exchange.

 

(n)           Liquidity.  The Company shall have, on the Effective Date and
after giving effect to the use of proceeds from Capital Raising Activities
permitted under this Agreement and the issuance of the Shares, and the payment
and/or reserve for all allowed and disputed claims under the Plan, transaction
fees and other amounts required to be paid in cash under the Plan as
contemplated by the Plan Summary Term Sheet, an aggregate amount of not less
than $350,000,000 of Proportionally Consolidated Unrestricted Cash (the
“Liquidity Target”) plus the net proceeds of the Additional Financings and the
aggregate principal amount of the Anticipated Debt Paydowns (or such higher
number as may be agreed to by each Purchaser and the Company) plus the excess,
if any, of (A) the aggregate principal amount of New Debt and the

 

49

--------------------------------------------------------------------------------


 

Reinstated Amounts over (B) $1,500,000,000.  For the avoidance of doubt, the
reserve shall (i) include (a) the Contingent and Disputed Debt Claims, and (b)
an estimate of the cash component of a potential dividend to be issued by the
Company as a result of the spin-off of GGO, and (ii) exclude any amounts to be
paid in Shares.  In addition, to the extent that there is any availability under
the Debt Cap, then such amount shall be included in Proportionally Consolidated
Unrestricted Cash as if the Company had such amount in cash.

 

(o)           [Intentionally Omitted.]

 

(p)           Debt of the Company.  Immediately following the Closing after
giving effect to the Plan, the aggregate outstanding Proportionally Consolidated
Debt shall not exceed $22,250,000,000 in the aggregate minus (i) the amount of
Proportionally Consolidated Debt attributable to assets sold, returned,
abandoned, conveyed, transferred or otherwise divested during the period between
the date of this Agreement through the Closing and minus (ii) the excess, if
any, of $1,500,000,000 over the aggregate principal amount of new Unsecured
Indebtedness incurred after the date of this Agreement and on or prior to the
Closing Date for cash (“New Debt”) and the aggregate principal amount of any
Debt under the Rouse Bonds or the Exchangeable Notes that is reinstated or
issued under the Plan (such amounts reinstated or issued, the “Reinstated
Amounts”) minus (iii) the amount of Proportionally Consolidated Debt
attributable to Identified Assets contributed to GGO pursuant to Section 2.1(a),
minus (iv) the amount of Proportionally Consolidated Debt attributable to assets
other than Identified Assets contributed to GGO pursuant to Section 2.1(a) minus
(v) the principal and/or liquidation preference of the TRUPS and the UPREIT
Units not reinstated, plus (vi) in the event the Closing occurs prior to
September 30, 2010, the amount of scheduled amortization on Proportionally
Consolidated Debt (other than Corporate Level Debt) from the Closing Date to
September 30, 2010 that otherwise would have been paid by September 30, 2010,
minus (vii) in the event the Closing occurs on or after September 30, 2010, the
amount of actual amortization paid on Proportionally Consolidated Debt (other
than Corporate Level Debt) from September 30, 2010 to the Closing Date, plus
(viii) (A) the excess of the aggregate principal amount of new Debt incurred to
refinance existing Debt in accordance with Section 7.1(r)(vii) hereof over the
principal amount of the Debt so refinanced and (B) new Debt incurred to finance
unencumbered Company Properties and Non-Controlling Properties after the date of
this Agreement and on or prior to the Closing (such amounts contemplated by
clauses (A) and (B) collectively, the “Additional Financing”) plus (ix) the
amount of other principal paydowns, writedowns and resulting impact on
amortization (or payments in the anticipated amortization schedule with respect
to Fashion Show Mall (Fashion Show Mall LLC), The Shoppes at the Palazzo and
Oakwood Shopping Center (Gretna, LA)) currently anticipated to be made by the
Company in connection with refinancings, or completion of negotiations in
respect of its property level Debt which the Company determines in good faith
are not actually required to be made prior to Closing (“Anticipated Debt
Paydowns”) plus (x) the excess, if any, of (A) the aggregate principal amount of
New Debt and the Reinstated Amounts over (B) $1,500,000,000 plus (xi) the
aggregate amount of the Bridge Notes (as defined in the Pershing Agreement)
issued pursuant to Section 1.4 of the Pershing Agreement (and the parties agree
that such Bridge Notes shall not be included in the calculation of Closing Date
Net Debt or Closing Date Net Debt W/O Reinstatement Adjustment) (the aggregate
amount calculated pursuant to this Section 7.1(p), the “Debt Cap”).

 

50

--------------------------------------------------------------------------------


 

(q)           Outstanding Common Stock.  The number of issued and outstanding
shares of New Common Stock on a Fully Diluted Basis (including the Shares) shall
not exceed the Share Cap Number.  The “Share Cap Number” means 1,104,683,256
plus the number of shares (if any) issued to settle or otherwise satisfy Hughes
Heirs Obligations, plus up to 65,000,000 shares of New Common Stock issued in
Liquidity Equity Issuances, plus 42,857,143 shares of New Common Stock issuable
upon the exercise of the New Warrants, plus the shares of New Common Stock
issuable upon the exercise of those certain warrants issued to the Brookfield
Consortium Members pursuant to the Brookfield Agreement and to the Pershing
Purchasers pursuant to the Pershing Agreement, plus the number of shares of
Common Stock issued as a result of the exercise of employee stock options to
purchase Common Stock outstanding on the date hereof, plus 90,000 shares of
Common Stock issued to directors of the Company, plus the number of shares into
which any reinstated Exchangeable Notes can be converted, plus, in the event
shares of New Common Stock are issued pursuant to Section 6.9 of the other
Investment Agreements, the difference between (i) the number of shares of New
Common Stock issued to existing holders of Common Stock, the Brookfield Investor
and the Pershing Purchasers, in each case, pursuant to Section 6.9 of the other
Investment Agreements minus (ii) 50,000,000 shares of New Common Stock, minus
the number of Put Shares (as defined in the Pershing Agreement) under the
Pershing Agreement (which shall not be considered Share Equivalents for purposes
of this calculation); provided, that if Indebtedness under the Rouse Bonds or
the Exchangeable Notes is reinstated under the Plan, or the Company shall have
incurred New Debt, or between the date of this Agreement and the Closing Date
the Company shall have sold for cash real property assets outside of the
ordinary course of business (“Asset Sales”), the Share Cap Number shall be
reduced by the quotient (rounded up to the nearest whole number) obtained by
dividing (x) the sum of (a) the lesser of (I) $1,500,000,000 and (II) the sum of
Reinstated Amounts and the net cash proceeds to the Company from the issuance of
New Debt, and (b) the net cash proceeds to the Company from Asset Sales in
excess of $150,000,000 by (y) the Per Share Purchase Price.

 

(r)            Conduct of Business.  The following shall be true in all material
respects as of the Closing Date:

 

Except as otherwise expressly provided or permitted, or contemplated, by this
Agreement or the Plan Summary Term Sheet (including, without limitation, in
connection with implementing the matters contemplated by Article II hereof) or
any order of the Bankruptcy Court in effect on the date of the Agreement, during
the period from the date of this Agreement to the Closing, the following actions
shall not have been taken without the prior written consent of each Purchaser
(which consent such Purchaser agrees shall not be unreasonably withheld,
conditioned or delayed):

 

(i)            the Company shall not have (A) declared, set aside or paid any
dividends on, or made any other distributions in respect of, any of the
Company’s capital stock (other than dividends required to retain REIT status or
to avoid the imposition of entity level taxes, (B) split, combined or
reclassified any of its capital stock or issued or authorized the issuance of
any other securities in respect of, in lieu of or in substitution for its
capital

 

51

--------------------------------------------------------------------------------


 

stock, or (C) purchased, redeemed or otherwise acquired (other than as set forth
on Section 7.1(r)(i) of the Company Disclosure Letter or pursuant to Company
Benefit Plans) any shares of its capital stock or any rights, warrants or
options to acquire any such shares;

 

(ii)           the Company shall not have amended the Company’s certificate of
incorporation or bylaws other than to increase the authorized shares of capital
stock;

 

(iii)          neither the Company nor any of its Subsidiaries shall have
acquired or agreed to acquire by merging or consolidating with, or by purchasing
a substantial portion of the stock, or other ownership interests in, or
substantial portion of assets of, or by any other manner, any business or any
corporation, partnership, association, joint venture, limited liability company
or other entity or division thereof except (A) in the ordinary course of
business, (B) for transactions with respect to joint ventures existing on the
date hereof valued at less than $10,000,000 or (C) for transactions valued at
less than $10,000,000 in the aggregate;

 

(iv)          none of the Company Properties, Non-Controlling Properties or
Identified Assets shall have been sold or otherwise transferred, except, (A) in
the ordinary course of business, (B) to a wholly owned Subsidiary of the Company
(which Subsidiary shall be subject to the same restrictions under this
subsection (iv)), and (C) for sales or other transfers, the net proceeds of
which shall not exceed $1,000,000,000 in the aggregate, when taken together with
all such sales and other transfers of Company Properties, Non-Controlling
Properties and Identified Assets (the “Sales Cap”); provided that the Sales Cap
shall not apply with respect to sales or transfers of Identified Assets to the
extent the same shall have been consummated in accordance with the express terms
and conditions set forth in Article II hereof;

 

(v)           [Intentionally Omitted;]

 

(vi)          (vi) none of the Company or any of its Subsidiaries shall have
issued, delivered, granted, sold or disposed of any Equity Securities (other
than (A) issuances of shares of Common Stock issued pursuant to, and in
accordance with, Section 7.1(u), but subject to Section 7.1(q), (B) pursuant to
the Equity Exchange, (C) the issuance of shares pursuant to the exercise of
employee stock options issued pursuant to the Company Option Plans, (D) as set
forth on Section 7.1(u) of the Company Disclosure Letter), or (E) the issuance
of shares to existing holders of Common Stock, the Brookfield Investor and the
Pershing Purchasers, in each case, pursuant to Section 6.9 of the other
Investment Agreements);

 

(vii)         none of the Company Properties or Identified Assets shall have
been mortgaged, or pledged, nor shall the owner or lessee thereof have granted

 

52

--------------------------------------------------------------------------------


 

a lien, mortgage, pledge, security interest, charge, claim or other Encumbrance
relating to debt obligations of any kind or nature on, or otherwise encumbered,
any Company Property or Identified Assets except in the ordinary course of
business consistent with past practice, other than encumbrances of Company
Properties or Identified Assets of Debtors in connection with (A) a
restructuring of existing indebtedness for borrowed money related to any such
Company Property or Identified Asset with the existing lender(s) thereof or (B)
a refinancing of existing indebtedness for borrowed money related to any Company
Property or Identified Asset in an amount not to exceed $300,000,000 (the
“Refinance Cap”), provided that (x) the Refinance Cap shall not apply to a
refinancing of the existing first lien indebtedness secured by the Fashion Show
Mall, (y) in the event that a refinancing is secured by mortgages, deeds of
trust, deeds to secure debt or indemnity deeds of trust encumbering multiple
Company Properties and Identified Assets, the proceeds of such refinancing shall
not exceed an amount equal to the Refinance Cap multiplied by the number of
Company Properties and Identified Assets so encumbered, and (z) in connection
with refinancing the indebtedness of a Company Property or Identified Asset
owned by a Joint Venture, the Refinance Cap shall apply with respect to the
aggregate share of such indebtedness which is allocable to, or guaranteed by
(but without duplication), the Company and/or its Subsidiaries;

 

(viii)        none of the Company or any of its Subsidiaries shall have
undertaken any capital expenditure that is out of the ordinary course of
business consistent with past practice and material to the Company and its
Subsidiaries taken as a whole, except as contemplated in the Company’s business
plan for fiscal year 2010 adopted by the board of directors of the Company prior
to the date hereof; or

 

(ix)           the Company shall not have changed any of its methods, principles
or practices of financial accounting in effect, other than as required by GAAP
or regulatory guidelines (and except to implement purchase accounting and/or
“fresh start” accounting if the Company elects to do so).

 

(s)           REIT Opinion.  Each Purchaser shall have received an opinion of
Arnold & Porter LLP, dated as of the Closing Date, substantially in the form
attached hereto as Exhibit J, that the Company (x) for all taxable years
commencing with the taxable year ended December 31, 2005 through December 31,
2009, has been subject to taxation as a REIT and (y) has operated since
January 1, 2010 to the Closing Date in a manner consistent with the requirements
for qualification and taxation as a REIT.

 

(t)            Non-Control Agreements.  The Company shall have entered into the
Non-Control Agreement with The Fairholme Fund.  The Non-Control Agreement shall
be in full force and effect and the Company shall not be in breach of any
representation, warranty, covenant or agreement thereunder in any material
respect.

 

53

--------------------------------------------------------------------------------


 

(u)           Issuance or Sale of Common Stock.  Neither the Company nor any of
its Subsidiaries shall have issued or sold any shares of Common Stock (or
securities, warrants or options that are convertible into or exchangeable or
exercisable for, or linked to the performance of, Common Stock) (other than (A)
pursuant to the Equity Exchange, (B) the issuance of shares pursuant to the
exercise of employee stock options issued pursuant to the Company Option Plans,
(C) as set forth on Section 7.1(u) of the Company Disclosure Letter or (D) the
issuance of shares to existing holders of Common Stock, the Brookfield Investor
and the Pershing Purchasers, in each case, pursuant to Section 6.9 of the other
Investment Agreements), unless (1) the purchase price (or, in the case of
securities that are convertible into or exchangeable or exercisable for, or
linked to the performance of, Common Stock, the conversion, exchange or exercise
price) shall not be less than $10.00 per share (net of all underwriting and
other discounts, fees and any other compensation; provided, that for purposes
hereof, payments to the Purchasers or the Pershing Purchasers in accordance with
Section 1.4 of this Agreement or the Pershing Agreement, respectively, shall not
be considered a discount, fee or other compensation), (2) following such
issuance or sale, (x) no Person (other than (i) an Initial Investor and their
respective Affiliates pursuant to the Investment Agreements and (ii) any
institutional underwriter or initial purchaser acting in an underwriter capacity
in an underwritten offering) shall, after giving effect to such issuance or
sale, beneficially own more than 10% of the Common Stock of the Company on a
Fully Diluted Basis, and (y) no four Persons (other than the Purchasers, members
of the Fairholme Purchaser Group, the members of the Pershing Purchaser Group,
the Brookfield Consortium Members or the Brookfield Investor) shall, after
giving effect to such issuance or sale, beneficially own more than thirty
percent (30%) of the Common Stock on a Fully Diluted Basis; provided, that this
clause (2) shall not be applicable to any conversion or exchange of claims
against the Debtors into New Common Stock pursuant to the Plan; provided,
further, that subclause (y) of this clause (2) shall not be applicable with
respect to any Person listed on Exhibit N and (3) each Purchaser shall have been
offered the right to purchase up to its GGP Pro Rata Share of 15% of such shares
of Common Stock (or securities, warrants or options that are convertible into or
exchangeable or exercisable for Common Stock) on terms otherwise consistent with
Section 5.9 (except the provisions of such Section 5.9 with respect to issuances
contemplated by this Section 7.1(u) shall apply from the date of this Agreement)
(provided that the right described in this clause (3) shall not be applicable to
the issuance of shares or warrants contemplated by the other Investment
Agreements, or any conversion or exchange of debt or other claims into equity in
connection with the Plan).

 

(v)           Hughes Heirs Obligations.  The Hughes Heirs Obligations shall have
been determined by order of the Bankruptcy Court entered on or prior to the
Effective Date (which order may be the Confirmation Order or another order
entered by the Bankruptcy Court) and satisfied in accordance with the terms of
the Plan.  For the avoidance of doubt, to the extent that holders of Hughes
Heirs Obligations or other Claims against or interests in the Debtors arising
under or related to the Hughes Agreement receive any consideration in respect of
such obligations, Claims or interests under the Plan, there shall be no
reduction in the number of shares of New Common Stock or GGO Common Stock
otherwise to have been distributed on the Effective Date under the Plan in the
Equity Exchange or the GGO Share Distribution, as applicable.

 

54

--------------------------------------------------------------------------------


 

(w)          GGO Promissory Note.  The GGO Promissory Note, if any, shall have
been issued by GGO (or one of its Subsidiaries, provided that the GGO Promissory
Note is guaranteed by GGO) in favor of the Operating Partnership.

 

(x)            Other Conditions.  With respect to each other Initial Investor,
either (A) its Investment Agreement shall be in full force and effect without
amendments or modifications (other than those that are materially no less
favorable to the Company than those provided in such Investment Agreement as in
effect on the date hereof), the conditions to the consummation of the
transactions under such Investment Agreement as in effect on the date hereof to
be performed on the Closing Date shall have been satisfied or waived with the
prior written consent of each Purchaser, acting separately and not jointly, and
such Initial Investor shall have subscribed and paid for such shares of New
Common Stock that such Initial Investor is obligated to purchase thereunder, (B)
the funding to be provided by such Initial Investor under its Investment
Agreement shall have been provided by one or more other investors or purchasers
acceptable to each Purchaser on terms and conditions that such Purchaser has
agreed are materially no less favorable to the Company than the terms and
conditions of the applicable Investment Agreement as in effect on the date
hereof or (C) in the case of an Initial Investor (other than a Brookfield
Consortium Member), such Initial Investor has breached its obligation to fund at
Closing when required to do so in accordance with the terms of its Investment
Agreement (it being understood that the foregoing shall not limit the Company’s
right to reduce the Total Purchase Amount under Section 1.4 hereof).

 

ARTICLE VIII

 

CONDITIONS TO THE OBLIGATIONS OF THE COMPANY

 

SECTION 8.1  Conditions to the Obligations of the Company.  The obligation of
the Company to issue the Shares and the obligation of GGO to issue the GGO
Shares pursuant to this Agreement on the Closing Date are subject to the
satisfaction (or waiver by the Company) of the following conditions as of the
Closing Date:

 

(a)           No Injunction.  No judgment, injunction, decree or other legal
restraint shall prohibit the consummation of the Plan or the transactions
contemplated by this Agreement.

 

(b)           Regulatory Approvals; Consents.  All permits, consents, orders,
approvals, waivers, authorizations or other permissions or actions of third
parties and Governmental Entities required for the consummation of the
transactions contemplated by this Agreement and the Plan shall have been made or
received, as the case may be, and shall be in full force and effect, except for
those permits, consents, orders, approvals, waivers, authorizations or other
permissions or actions the failure of which to make or receive would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.

 

(c)           Representations and Warranties and Covenants.  Each of (i) the
representations and warranties of each Purchaser contained in Section 4.1,
Section 4.2, Section 4.3, and Section 4.12 in this Agreement shall be true and
correct at and as of the Closing Date as if made at and as of the Closing Date
(except for representations and warranties made as of a specific date, which
shall be true and correct only as of such specific date), and (ii) the other
representations and

 

55

--------------------------------------------------------------------------------


 

warranties of each Purchaser contained in this Agreement, disregarding all
qualifications and exceptions contained therein relating to “materiality”, shall
be true and correct at and as of the date of this Agreement and at and as of the
Closing Date as if made at and as of the Closing Date (except for
representations and warranties made as of a specified date, which shall be true
and correct only as of the specified date), except for such failures to be true
and correct that, individually or in the aggregate, would not reasonably be
expected to have a material adverse effect on the ability of such Purchaser to
consummate the transactions contemplated by this Agreement.  Each Purchaser
shall have complied in all material respects with all of its obligations under
this Agreement.  Each Purchaser shall have provided to the Company a certificate
delivered by an executive officer of the managing member of such Purchaser,
acting in his or her official capacity on behalf of such Purchaser, to the
effect that the conditions in this clause (c) have been satisfied as of the
Closing Date.

 

(d)           Plan and Confirmation Order.  The Plan shall have been confirmed
by the Bankruptcy Court by order, which order shall be in full force and effect
and not subject to a stay of effectiveness.

 

(e)           Conditions to Confirmation.  The conditions to confirmation and
the conditions to the Effective Date of the Plan shall have been satisfied or
waived in accordance with the Plan.

 

(f)            GGO.  The GGO Share Distribution shall have occurred.

 

(g)           No Legal Impediment to Issuance.  No action shall have been taken
and no statute, rule, regulation or order shall have been enacted, adopted or
issued by any federal, state or foreign governmental or regulatory authority
that prohibits the issuance or sale of, pursuant to this Agreement, the Shares,
the issuance of Warrants, New Warrants, GGO Shares, GGO Warrants, the issuance
of New Common Stock upon exercise of the New Warrants or the issuance of GGO
Common Stock upon exercise of the GGO Warrants; and no injunction or order of
any federal, state or foreign court shall have been issued that prohibits the
issuance or sale, pursuant to this Agreement, of the Shares, the GGO Shares, the
Warrants, the New Warrants, GGO Warrants, the issuance of New Common Stock upon
exercise of the New Warrants or the issuance of GGO Common Stock upon exercise
of the GGO Warrants.

 

(h)           Reorganization Opinion.  The Company shall have received an
opinion of Weil, Gotshal & Manges LLP, dated as of the Closing Date, in form and
substance reasonably satisfactory to the Company, substantially to the effect
that, on the basis of the facts, representations and assumptions set forth in
such opinion, the exchange of Common Stock for New Common Stock in the Equity
Exchange should be treated as a reorganization within the meaning of Section
368(a) of the Code.  In rendering such opinion, Weil, Gotshal & Manges LLP may
require and rely upon representations and covenants made by the parties to this
Agreement.

 

(i)            IRS Ruling.  The Company shall have obtained a favorable written
ruling from the United States Internal Revenue Service confirming the
qualification of each of the GGO Share Distribution and the prerequisite
internal spin-offs each as a “tax free spin-off” under the Code.

 

56

--------------------------------------------------------------------------------


 

(j)            Funding.  The applicable Purchaser shall have paid to the Company
and GGO, as applicable, all amounts payable by such Purchaser under Article I
and Article II of this Agreement, by wire transfer of immediately available
funds to such account or accounts as shall have been designated in writing by
the Company at least three (3) Business Days prior to the Closing Date.

 

(k)           REIT Matters.  The representations and covenants set forth on
Exhibit D in respect of the applicable Purchaser and, to the extent applicable,
its Affiliates, members, Affiliates of members or designees, shall be true and
correct in all material respects as of the Closing Date as if made at and as of
the Closing Date, it being understood that such Purchaser’s Affiliates, members
or Affiliates of members shall be required to provide such representations and
covenants only if such Person “beneficially owns” or “constructively owns” (as
such terms are defined in the certificate of incorporation of the Company)
Common Stock or New Common Stock in excess of the relevant ownership limit set
forth in the certificate of incorporation of the Company or any stock or other
equity interest owned by such Person in a tenant of the Company would be treated
as constructively owned by the Company.

 

(l)            Non-Control Agreements.  The Fairholme Fund shall have entered
into the Non-Control Agreement with the Company.  The Non-Control Agreement
shall be in full force and effect and The Fairholme Fund shall not be in breach
of any representation, warranty, covenant or agreement thereunder in any
material respect.

 

(m)          GGO Promissory Note.  The GGO Promissory Note, if any, shall have
been issued by GGO (or one of its Subsidiaries, provided that the GGO Promissory
Note is guaranteed by GGO) in favor of the Operating Partnership.

 

ARTICLE IX

 

[INTENTIONALLY OMITTED]

 

ARTICLE X

 

SURVIVAL OF REPRESENTATIONS AND WARRANTIES

 

SECTION 10.1  Survival of Representations and Warranties.  The representations
and warranties made in this Agreement shall survive the execution and delivery
of this Agreement but shall terminate and be of no further force and effect
following the earlier of (i) the termination of this Agreement in accordance
with Article XI and (ii) the Closing.

 

ARTICLE XI

 

TERMINATION

 

SECTION 11.1  Termination.  This Agreement and the obligations of the parties
hereunder shall terminate automatically without any action by any party if
(i) the Company has not filed the Approval Motion within two (2) Business Days
following the date of this Agreement, (ii) the Approval Order, in form and
substance satisfactory to each Purchaser,

 

57

--------------------------------------------------------------------------------


 

approving, among other things, the issuance of the Warrants and the warrants
contemplated by each other Investment Agreement, is not entered by the
Bankruptcy Court on or prior to the date that is 43 days after the date of this
Agreement, (iii) if the Debtors withdraw the Approval Motion, or (iv) the
conditions to the obligations of any other Initial Investor pursuant to the
other Investment Agreements to consummate the closings as set forth therein are
amended or modified in any respect prior to the entry of the Approval Order, in
each of cases (i), (ii), (iii) and (iv) unless each Purchaser and the Company
otherwise agrees in writing.  In addition, this Agreement may be terminated and
the transactions contemplated hereby may be abandoned at any time prior to the
Closing Date:

 

(a)           by mutual written consent of each Purchaser and the Company;

 

(b)           by each Purchaser by written notice to the Company upon the
occurrence of any of the following events (which notice shall specify the event
upon which such termination is based):

 

(i)            if the Effective Date and the purchase and sale contemplated by
Article I have not occurred by the Termination Date; provided, however, that the
right to terminate this Agreement under this Section 11.1(b)(i) shall not be
available to any Purchaser if any Purchaser has breached in any material respect
its obligations under this Agreement in any manner that shall have proximately
caused the Closing Date not to occur on or before the Termination Date;

 

(ii)           if any Bankruptcy Cases of the Company or any Debtor which is a
Significant Subsidiary shall have been dismissed or converted to cases under
chapter 7 of the Bankruptcy Code or if an interim or permanent trustee or an
examiner shall be appointed to oversee or operate any of the Debtors in their
Bankruptcy Cases, in each case, except (x) as would not reasonably be expected
to have a Material Adverse Effect or (y) with respect to the Bankruptcy Cases
for Phase II Mall Subsidiary, LLC, Oakwood Shopping Center Limited Partnership
and Rouse Oakwood Shopping Center, LLC;

 

(iii)          if, from and after the issuance of the Warrants, the Approval
Order shall without the prior written consent of each Purchaser, cease to be in
full force and effect resulting in the cancellation of any Warrants or a
modification of any Warrants, in each case, other than pursuant to their terms,
that adversely affects any Purchaser;

 

(iv)          if, without a Purchaser’s consent, the Warrants have not been
issued to such Purchaser in accordance with Section 5.2, or if after the
Warrants are issued, any shares of Common Stock underlying the Warrants cease at
any time to be authorized for issuance on a U.S. national securities exchange;

 

(v)           if there has been a breach by the Company of any representation,
warranty, covenant or agreement of the Company contained in this

 

58

--------------------------------------------------------------------------------


 

Agreement or the Company shall have taken any action which, in each case,
(A) would result in a failure of a condition set forth in Article VII and
(B) cannot be cured prior to the Termination Date, after written notice to the
Company of such breach and the intention to terminate this Agreement pursuant to
this Section; provided, however, that the right to terminate this Agreement
under this Section shall not be available to any Purchaser if any Purchaser has
breached in any material respect its obligations under this Agreement;

 

(vi)          following the issuance of the Warrants, if (a) the Company
consummates a Competing Transaction, (b) on or after November 1, 2010, the
Company enters into an agreement or files any pleading or document with the
Bankruptcy Court, in each case, evidencing its decision to support any Competing
Transaction, or (c) the Company files notice of a hearing to confirm a plan of
reorganization that contemplates a Change of Control without such Change of
Control being subject to either (1) the written consent of the holders a
majority in number of the outstanding shares of Common Stock or (2) soliciting
the approval of the holders of a majority in number of the outstanding shares of
Common Stock in accordance with the Bankruptcy Code (in either case, regardless
of whether such approval is obtained) and providing for a period of at least 20
Business Days for acceptance or rejection by such holders in connection with
such solicitation;

 

(vii)         if the Company or any Subsidiary of the Company issues any shares
of Common Stock or New Common Stock (or securities convertible into or
exchangeable or exercisable for Common Stock or New Common Stock) at a purchase
price (or in the case of securities that are convertible into or exchangeable or
exercisable for, or linked to the performance of, Common Stock or New Common
Stock, the conversion, exchange, exercise or comparable price) of less than
$10.00 per share (net of all underwriting and other discounts, fees and any
other compensation and related expenses; provided, that for purposes hereof,
payments to the Purchasers or the Pershing Purchasers in accordance with
Section 1.4 of this Agreement or the Pershing Agreement, respectively, shall not
be considered a discount, fee or other compensation) of Common Stock or New
Common Stock or converts any claim against any of the Debtors into New Common
Stock at a conversion price less than $10.00 per share of Common Stock or New
Common Stock (in each case, other than pursuant to (A) the exercise, exchange or
conversion of Share Equivalents of the Company existing on the date of this
Agreement in accordance with the terms thereof as of the date of this Agreement,
(B) the Equity Exchange, (C) the issuance of shares upon the exercise of
employee stock options issued pursuant to the Company Option Plans, (D) the
issuance of shares as set forth on Section 7.1(u) of the Company Disclosure
Letter, or (E) the issuance of shares to existing holders of Common Stock, the
Brookfield

 

59

--------------------------------------------------------------------------------


 

Investor and the Pershing Purchasers, in each case, pursuant to Section 6.9 of
the other Investment Agreements;

 

(viii)        if the Bankruptcy Court shall have entered a final and
non-appealable order denying confirmation of the Plan;

 

(ix)           if this Agreement, including the Plan Summary Term Sheet, or the
Plan, is revised or modified (except as otherwise permitted pursuant to this
Agreement) by the Company or an order of the Bankruptcy Court or other court of
competent jurisdiction in a manner that is unacceptable to any Purchaser or a
plan of reorganization with respect to the Debtors involving the Transactions
that is unacceptable to any Purchaser is filed by the Debtors with the
Bankruptcy Court or another court of competent jurisdiction;

 

(x)            if any Governmental Entity of competent jurisdiction shall have
issued a final and nonappealable order permanently enjoining or otherwise
prohibiting the consummation of the transactions contemplated by this Agreement
(the “Closing Restraint”);

 

(xi)           prior to the issuance of the Warrants, if the Company (A) makes a
public announcement, enters into an agreement or files any pleading or document
with the Bankruptcy Court, in each case, evidencing its decision to support any
Competing Transaction, or (B) the Company or any Subsidiary of the Company
enters into a definitive agreement providing for a Competing Transaction or the
Company provides notice to any Purchaser of the Company’s or any of its
Subsidiaries’ decision to enter into a definitive agreement providing for a
Competing Transaction pursuant to Section 5.7; or

 

(c)           by the Company upon the occurrence of any of the following events:

 

(i)            if the Effective Date and the purchase and sale contemplated by
Article I have not occurred by the Termination Date; provided, however, that the
right to terminate this Agreement under this Section 11.1(c)(i) shall not be
available to the Company to the extent that it has breached in any material
respect its obligations under this Agreement in any manner that shall have
proximately caused the Closing Date not to occur on or before the Termination
Date (it being agreed that this proviso shall not limit the Company’s ability to
terminate this Agreement pursuant to Section 11.1(c)(ii) or any other clause of
this Section 11.1(c));

 

(ii)           prior to the entry of the Confirmation Order, upon notice to each
Purchaser, for any reason or no reason, effective as of such time as shall be
specified in such notice; provided, however, that prior to the entry of the
Approval Order, the Company shall not have the right to terminate this

 

60

--------------------------------------------------------------------------------


 

Agreement under this Section 11.1(c)(ii) during the 48 hour notice period
contemplated by Section 5.7;

 

(iii)          if all conditions to the obligations of each Purchaser to
consummate the transactions contemplated by this Agreement set forth in
Article VII shall have been satisfied (other than those conditions that are to
be satisfied (and capable of being satisfied) by action taken at the Closing if
such Purchaser had complied with its obligations under this Agreement) and the
transactions contemplated by this Agreement fail to be consummated as a result
of the breach by any Purchaser of its obligation to pay to the Company and GGO,
as applicable, all amounts payable by such Purchaser under Article I and
Article II of this Agreement, by wire transfer of immediately available funds in
accordance with the terms of this Agreement; or

 

(iv)          if a Closing Restraint is in effect.

 

SECTION 11.2  Effects of Termination.

 

(a)           In the event of the termination of this Agreement pursuant to
Article XI, this Agreement shall forthwith become void and there shall be no
liability or obligation on the part of any party hereto except the covenants and
agreements made by the parties herein under Article XIII shall survive
indefinitely in accordance with their terms.  Except as otherwise expressly
provided in the Warrants or paragraph (b) below, the Warrants when issued in
accordance with Section 5.2 hereof and all of the obligations of the Company
under the Warrant Agreement shall survive any termination of this Agreement.

 

(b)           In the event of a termination of this Agreement by the Company
pursuant to Section 11.1(c)(iii), the parties agree that the Warrants held by
any member of the Purchaser Group at the time of such termination (but no
Warrants held by any other Person if transferred as permitted hereunder) shall
be deemed cancelled, null and void and of no further effect.  The foregoing
shall be a term of the Warrants.

 

ARTICLE XII

 

DEFINITIONS

 

SECTION 12.1  Defined Terms.  For purposes of this Agreement, the following
terms, when used in this Agreement with initial capital letters, shall have the
respective meanings set forth in this Agreement:

 

(a)           “2006 Bank Loan” means that certain Second Amended and Restated
Credit Agreement, dated as of February 24, 2006, by and among the Company, the
Operating Partnership and GGPLP L.L.C., as borrowers, the lenders named therein,
Banc of America Securities LLC, Eurohypo AG, New York Branch and Wachovia
Capital Markets, LLC, as joint arrangers and joint bookrunners, Eurohypo AG, New
York Branch, as administrative agent, Bank of America, N.A. and Wachovia Bank,
National Association, as syndication agents, and Commerzbank AG and Lehman
Commercial Paper, Inc., as co-documentation agents.

 

61

--------------------------------------------------------------------------------


 

(b)           “Additional Sales Period” means in the case of
Section 5.9(a)(iv)(A), the 120 day period following the date of the Company’s
notice to Purchaser pursuant to Section 5.9(a)(ii), and in the case of
Section 5.9(a)(iv)(B), the 120 day period following (x) the expiration of the
180 day period specified in Section 5.9(a)(iii) or (y) if earlier, the date on
which it is finally determined that Purchaser is unable to consummate such
purchase contemplated by Section5.9(a)(iii) within such 180 day period specified
in Section 5.9(a)(iii).

 

(c)           “Affiliate” of any particular Person means any other Person
controlling, controlled by or under common control with such particular Person. 
For the purposes of this definition, “control” means the possession, directly or
indirectly, of the power to direct the management and policies of a Person
whether through the ownership of voting securities, contract or otherwise.

 

(d)           “Brazilian Entities”  means those certain Persons in which the
Company indirectly owns an interest which own real property assets or have
operations located in Brazil.

 

(e)           “Brookfield Consortium Member” means Brookfield Asset Management
Inc. or any controlled Affiliate of Brookfield Asset Management Inc. or any
Person of which Brookfield Asset Management Inc. or any Subsidiary or controlled
Affiliate of Brookfield Asset Management Inc. is a general partner, managing
member or equivalent thereof or a wholly owned subsidiary of the foregoing.

 

(f)            “Business Day” means any day other than (a) a Saturday, (b) a
Sunday, (c) any day on which commercial banks in New York, New York are required
or authorized to close by Law or executive order.

 

(g)           “Capital Raising Activities” means the Company’s efforts to
consummate equity and debt financings for the Company, and sales of properties
and other assets of the Company and its Subsidiaries for cash.

 

(h)           “Cash Equivalents” means as to any Person, (a) securities issued
or directly and fully guaranteed or insured by the United States or any agency
or instrumentality thereof (provided, that the full faith and credit of the
United States is pledged in support thereof) having maturities of not more than
90 days from the date of acquisition by such Person, (b) time deposits and
certificates of deposit of any commercial bank having, or which is the principal
banking subsidiary of a bank holding company organized under the Laws of the
United States, any State thereof or the District of Columbia having capital,
surplus and undivided profits aggregating in excess of $500,000,000, having
maturities of not more than 90 days from the date of acquisition by such Person,
(c) repurchase obligations with a term of not more than 90 days for underlying
securities of the types described in subsection (a) above entered into with any
bank meeting the qualifications specified in subsection (b) above,
(d) commercial paper issued by any issuer rated at least A-1 by S&P or at least
P-1 by Moody’s or carrying an equivalent rating by a nationally recognized
rating agency, if both of the two named rating agencies cease publishing ratings
of commercial paper issuers generally, and in each case maturing not more than
one year after the date of acquisition by such Person or (e) investments in
money market funds substantially all of whose assets are comprised of securities
of the types described in subsections (a) through (d) above.

 

62

--------------------------------------------------------------------------------


 

(i)            “Change of Control” means any transaction or series of related
transactions, in which, after giving effect to such transaction or transactions,
(i) any Person other than a member of a Purchaser Group of the Pershing
Purchasers or Fairholme Purchasers acquires beneficial ownership (within the
meaning of Rules 13d-3 and 13d-5 promulgated under the Exchange Act), directly
or indirectly, of more than fifty percent (50%) of either (A) the
then-outstanding shares of capital stock of the Company or (B) the combined
voting power of the then-outstanding voting securities of the Company entitled
to vote generally in the election of directors of the Company or (ii) there
occurs a direct or indirect sale, lease, exchange or transfer or other
disposition of all or substantially all of the assets of the Company and its
Subsidiaries on a consolidated basis (including securities of the entity’s
directly or indirectly owned Subsidiaries).

 

(j)            “Clawback Fee” means the aggregate of the $0.25 per share fees
paid by the Company to the Purchasers and the Pershing Purchasers on the
Effective Date in accordance with Section 1.4 of this Agreement and the Pershing
Agreement.

 

(k)           “Claims” shall have the meaning set forth in section 101(5) of the
Bankruptcy Code.

 

(l)            “Closing Date Net Debt” means, as of the Effective Date but prior
to giving effect to the Plan, the sum of, without duplication:

 

(i)            the aggregate outstanding Proportionally Consolidated Debt plus
any accrued and unpaid interest thereon (including the Contingent and Disputed
Debt Claims) plus the amount of the New Debt,

 

(ii)           less the Reinstatement Adjustment Amount,

 

(iii)          plus the Permitted Claims Amount,

 

(iv)          plus the amount of Proportionally Consolidated Debt attributable
to assets of the Company, its Subsidiaries and other Persons in which the
Company, directly or indirectly, holds a minority interest sold, returned,
abandoned, conveyed, transferred or otherwise divested during the period between
the date of this Agreement and through the Closing, but excluding any
deficiency, guaranty or other similar claims associated with the Special
Consideration Properties (as such term is defined in the plan of reorganization
for the applicable Confirmed Debtor),

 

(v)           less Proportionally Consolidated Unrestricted Cash; provided,
however, that the net proceeds attributable to sales of assets of the Company,
its Subsidiaries and other Persons in which the Company, directly or indirectly,
holds a minority interest sold, returned, abandoned, conveyed, or otherwise
transferred during the period between the date of this Agreement and through the
Closing shall be deducted prior to subtracting Proportionally Consolidated
Unrestricted Cash.

 

63

--------------------------------------------------------------------------------


 

(m)          “Closing Date Net Debt W/O Reinstatement Adjustment and Permitted
Claims Amounts” means, as of the Effective Date but prior to giving effect to
the Plan, the sum of, without duplication:

 

(i)            the aggregate outstanding Proportionally Consolidated Debt plus
any accrued and unpaid interest thereon plus the amount of the New Debt,

 

(ii)           plus the amount of Proportionally Consolidated Debt attributable
to assets of the Company, its Subsidiaries and other Persons in which the
Company, directly or indirectly, holds a minority interest sold, returned,
abandoned, conveyed, transferred or otherwise divested during the period between
the date of this Agreement and through the Closing, but excluding any
deficiency, guaranty or other similar claims associated with the Special
Consideration Properties (as such term is defined in the plan of reorganization
for the applicable Confirmed Debtor), and

 

(iii)          less Proportionally Consolidated Unrestricted Cash; provided,
however, that the net proceeds attributable to sales of assets of the Company,
its Subsidiaries and other Persons in which the Company, directly or indirectly,
holds a minority interest sold, returned, abandoned, conveyed, or otherwise
transferred during the period between the date of this Agreement and through the
Closing shall be deducted prior to subtracting Proportionally Consolidated
Unrestricted Cash.

 

(n)           “Company Benefit Plan” means each “employee benefit plan” within
the meaning of Section 3(3) of ERISA and each other stock purchase, stock
option, restricted stock, severance, retention, employment, consulting,
change-of-control, collective bargaining, bonus, incentive, deferred
compensation, employee loan, fringe benefit and other benefit plan, agreement,
program, policy, commitment or other arrangement, whether or not subject to
ERISA (including any related funding mechanism now in effect or required in the
future), whether formal or informal, oral or written, in each case sponsored or
maintained by the Company or any of its Significant Subsidiaries for the benefit
of any past or present director, officer, employee, consultant or independent
contractor of the Company or any of its Significant Subsidiaries has any present
or future right to benefits.

 

(o)           “Company Board” means the board of directors of the Company.

 

(p)           “Competing Transaction”  means, other than the transactions
contemplated by this Agreement or the Plan Summary Term Sheet, or by the other
Investment Agreements, any offer or proposal relating to (i) a merger,
consolidation, business combination, share exchange, tender offer,
reorganization, recapitalization, liquidation, dissolution or similar
transaction involving the Company or (ii) any direct or indirect purchase or
other acquisition by a “person” or “group” of “beneficial ownership” (as used
for purposes of Section 13(d) of the Exchange Act) of, or a series of
transactions to purchase or acquire, assets representing 30% or more of the
consolidated assets or revenues of the Company and its Subsidiaries taken as a
whole or 30% or more of the Common Stock of the Company (or securities
convertible into or exchangeable or exercisable for 30% or more of the Common
Stock of the Company) or (iii) any recapitalization of the Company

 

64

--------------------------------------------------------------------------------


 

or the provision of financing to the Company that shall cause any condition in
Section 7.1 not to be satisfied, in each case, other than the recapitalization
and financing transactions contemplated by this Agreement and the Plan Summary
Term Sheet (or the financing provided by the Initial Investors) or that will be
effected together with the transactions contemplated hereby.

 

(q)           “Conclusive Net Debt Adjustment Statement” means a statement that:
(i) sets forth each of the five components of the Closing Date Net Debt (for the
avoidance of doubt, this shall include (x) the Permitted Claims Amount, which
shall include the Reserve, (y) the Reinstatement Adjustment Amount, and (z) with
respect to clauses (i), (iv) and (v) of the definition of Closing Date Net Debt,
the Closing Date Net Debt Amount W/O Reinstatement Adjustment and Permitted
Claims Amounts as determined through the process provided for in Sections
5.16(a) and 5.16(b) shall be used; provided, however, that such amounts shall be
updated to reflect current information regarding cash, Claims, Debt and other
similar information and any amendments to this Agreement agreed upon following
completion of the process provided for in Sections 5.16(a) and 5.16(b)), and
(ii) sets forth the Net Debt Excess Amount or the Net Debt Surplus Amount, as
applicable.

 

(r)            “Contingent and Disputed Debt Claims” means contingent and
disputed claims for default interest on (i) that certain promissory note, dated
February 8, 2008, by GGP Limited Partnership in favor of The Comptroller of the
State of New York, (ii) that certain promissory note, dated February 15, 2007,
by GGP Limited Partnership in favor of Ivanhoe Capital LP, and (iii) the loan
made to GGP, GGP Limited Partnership and GGPLP L.L.C., as borrowers, under that
certain Second Amended and Restated Credit Agreement, dated as of February 24,
2006, under which Eurohypo AG, New York Branch is the Administrative Agent and
any amendments, modifications or supplements thereto, in each case to the extent
that any such claims have not been ruled on by the Bankruptcy Court or settled
prior to the Effective Date.

 

(s)           “Contract” means any agreement, lease, license, evidence of
indebtedness, mortgage, indenture, security agreement or other contract.

 

(t)            [Intentionally Omitted.]

 

(u)           “Corporate Level Debt” means the debt described in Sections II A,
H through O, Q, R, S, W and X of the Plan Summary Term Sheet plus accrued and
unpaid interest thereon.

 

(v)           “Debt” means all obligations of the Company, its Subsidiaries and
other Persons in which the Company, directly or indirectly, holds a minority
interest (a) evidenced by (i) notes, bonds, debentures or other similar
instruments (including, for avoidance of doubt, mezzanine debt), or (ii) trust
preferred shares, trust preferred units and other preferred instruments, and/or
(b) secured by a lien, mortgage or other encumbrance; provided, however, that
Debt shall exclude (x) any form of municipal financing including, but not
limited to, special improvement district bonds or tax increment financing,
(y) an agreement for the use or possession of property creating obligations that
do not appear on the balance sheet of such Person but which, upon the insolvency
or bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment), and (z) intercompany notes or
preferred interests between and among the Company and its wholly owned
Subsidiaries.

 

65

--------------------------------------------------------------------------------


 

(w)          “DIP Loan” means that certain Senior Secured Debtor in Possession
Credit, Security and Guaranty Agreement, dated as of May 15, 2009, by and among
the lenders named therein, UBS AG, Stamford Branch, as administrative agent for
the lenders, the Company and the Operating Partnership, as borrowers, and the
certain subsidiaries of the Company named therein, as guarantors.

 

(x)            “Disclosure Statement” means the disclosure statement to
accompany the Plan as amended, modified or supplemented.

 

(y)           “ERISA” means the Employee Retirement Income Security Act of 1974,
as amended.

 

(z)            [Intentionally Omitted.]

 

(aa)         “Excess Surplus Amount” means the sum of: (i) if, after giving
effect to the application of the Reserve Surplus Amount to reduce the principal
amount of the GGO Promissory Note pursuant to Section 5.16(d), any Reserve
Surplus Amount remains, (A) if and to the extent that such Reserve Surplus
Amount is less than or equal to the Net Debt Surplus Amount, 80% of such
remaining Reserve Surplus Amount, and otherwise (B) 100% of the remaining
Reserve Surplus Amount; and (ii) (A) if a GGO Promissory Note is required to be
issued at Closing, 80% of the aggregate Offering Premium, if any, less the
amount of any reduction in the principal amount of the GGO Promissory Note
pursuant to Section 5.16(e) hereof, or (B) if the GGO Promissory Note is not
required to be issued at Closing, the sum of (x) 80% of the aggregate Offering
Premium and (y) the excess, if any, of 80% of the Net Debt Surplus Amount over
the Hughes Amount.

 

(bb)         “Exchangeable Notes” means the 3.98% Exchangeable Senior Notes Due
2027 issued pursuant to that certain Indenture, dated as of April 16, 2007, by
and between the Operating Partnership, as issuer, and The Bank of New York
Mellon Corporation, as trustee.

 

(cc)         “Excluded Claims” means:

 

(i)            prepetition and postpetition Claims secured by cashiers’,
landlords’, workers’, mechanics’, carriers’, workmen’s, repairmen’s and
materialmen’s liens and other similar liens,

 

(ii)           except with respect to Claims related to GGO or the assets or
businesses contributed thereto, prepetition and postpetition Claims for all
ordinary course trade payables for goods and services related to the operations
of the Company and its Subsidiaries (including, without limitation, ordinary
course obligations to tenants, anchors, vendors, customers, utility providers or
forward contract counterparties related to utility services, employee payroll,
commissions, bonuses and benefits (but excluding the Key Employee Incentive Plan
approved by the Bankruptcy Court pursuant to an order entered on October 15,
2009 at docket no. 3126), insurance premiums, insurance deductibles, self
insured amounts and other obligations that are accounted for, consistent with
past practice prior to the Petition Date, as trade payables); provided, however,
that Claims or

 

66

--------------------------------------------------------------------------------


 

expenses related to the administration and conduct of the Bankruptcy Cases (such
as professional fees and disbursements of financial, legal and other advisers
and consultants retained in connection with the administration and conduct of
the Company’s and its Subsidiaries’ Bankruptcy Cases and other expenses, fees
and commissions related to the reorganization and recapitalization of the
Company pursuant to the Plan, including related to the Investment Agreements,
the issuance of the New Debt, Liquidity Equity Issuances and any other equity
issuances contemplated by this Agreement and the Plan) shall not be Excluded
Claims,

 

(iii)          except with respect to Claims related to GGO or the assets or
businesses contributed thereto, Claims and liabilities arising from the
litigation or potential litigation matters set forth in that certain Interim
Litigation Report of the Company dated March 29, 2010 and the Company’s
litigation audit response to Deloitte & Touche dated February 25, 2010, both
have been made available to each Purchaser prior to close of business on
March 29, 2010 and other Claims and liabilities arising from ordinary course
litigation or potential litigation that was not included in such schedule solely
because the amount of estimated or asserted liabilities or Claims did not meet
the threshold amount used for the preparation of such schedule, in each case, to
the extent that such Claims and liabilities have not been paid and satisfied as
of the Effective Date, are continuing following the Effective Date, excluding
Claims against or interests in the Debtors arising under or related to the
Hughes Agreement (for the avoidance of doubt, Permitted Claims shall include $10
million to be paid in cash with respect to attorneys fees and expenses in
connection with the settlement related to the Hughes Heirs Obligations),

 

(iv)          except with respect to Claims related to GGO or the assets or
businesses contributed thereto, all tenant, anchor and vendor Claims required to
be cured pursuant to section 365 of the Bankruptcy Code, in connection with the
assumption of an executory contract or unexpired lease under the Plan,

 

(v)           any deficiency, guaranty or other similar Claims associated with
the Special Consideration Properties (as such term is defined in the plans of
reorganization for the applicable Confirmed Debtors),

 

(vi)          MPC Taxes,

 

(vii)         surety bond Claims relating to Claims of the type identified in
clauses (i) through (vi) of this definition,

 

(viii)        GGO Setup Costs (other than professional fees and disbursements of
financial, legal and other advisers and consultants retained in connection with
the administration and conduct of the Company’s and its Subsidiaries’ Bankruptcy
Cases), and

 

67

--------------------------------------------------------------------------------


 

(ix)           any liabilities assumed by GGO and paid on the Effective Date by
GGO or to be paid after the Effective Date by GGO (for avoidance of doubt, this
includes any Claims that, absent assumption of the liability by GGO, would be a
Permitted Claim).

 

(dd)         “Fairholme” means Fairholme Capital Management, LLC.

 

(ee)         “Fully Diluted Basis” means all outstanding shares of the Common
Stock, New Common Stock or GGO Common Stock, as applicable, assuming the
exercise of all outstanding Share Equivalents (other than (x) any options issued
to an employee of the Company or its Subsidiaries pursuant to the terms of a
Company Benefit Plan or to an employee of GGO or its Subsidiaries pursuant to
the terms of an employee equity plan of GGO or (y) preferred UPREIT Units)
without regard to any restrictions or conditions with respect to the
exercisability of such Share Equivalents.

 

(ff)           “GAAP” means generally accepted accounting principles in the
United States.

 

(gg)         “GGO Common Share Amount” means 32,468,326 plus a number (rounded
up to the nearest whole number) equal to 0.1 multiplied by the number of shares
of Common Stock issued on or after the Measurement Date and prior to the record
date of the GGO Share Distribution as a result of the exercise, conversion or
exchange of any Share Equivalents of the Company outstanding on the Measurement
Date into Common Stock and employee stock options issued pursuant to the Company
Option Plans.

 

(hh)         [Intentionally Omitted.]

 

(ii)           “GGO Note Amount” means: (i) in the event there is a Net Debt
Excess Amount, the sum of the Net Debt Excess Amount set forth on the Conclusive
Net Debt Adjustment Statement and the Hughes Heirs Obligations to the extent
satisfied with assets of the Company (including cash (but excluding any cash
paid prior to the Effective Date in settlement or satisfaction of Hughes Heirs
Obligations which had the effect of reducing Proportionally Consolidated
Unrestricted Cash for purposes of calculating Closing Date Net Debt, Closing
Date Net Debt W/O Reinstatement Adjustment and Permitted Claims Amounts, and Net
Debt Excess Amount/Net Debt Surplus Amount, as applicable) or shares of New
Common Stock, but excluding Identified Assets) (such amount so satisfied, but
excluding $10 million to be paid in cash with respect to attorneys fees and
expenses, the “Hughes Amount”); and (ii) in the event there is a Net Debt
Surplus Amount, the Hughes Amount less 80% of the Net Debt Surplus Amount,
provided, that in no event shall the GGO Note Amount be less than zero.

 

(jj)           “GGO Promissory Note” means an unsecured promissory note payable
by GGO (or one of its Subsidiaries, provided that the GGO Promissory Note is
guaranteed by GGO) in favor of the Operating Partnership in the aggregate
principal amount of the GGO Note Amount, as adjusted pursuant to
Section 5.16(d), Section 5.16(e) and Section 5.16(g), (i) bearing interest at a
rate equal to the lower of (x) 7.5% per annum and (y) the weighted average
effective rate of interest payable (after giving effect to the payment of any
underwriting and all other discounts, fees and any other compensation) on each
series of New Debt issued in connection with the Plan and (ii) maturing on the
fifth anniversary of the Closing Date (or if such date is not a Business

 

68

--------------------------------------------------------------------------------


 

Day, the next immediately following Business Day), and (iii) including
prohibitions on dividends and distributions, no financial covenants and such
other customary terms and conditions as reasonably agreed to by each Purchaser
and the Company.

 

(kk)         “GGO Pro Rata Share” means, with respect to each Purchaser, the
percentage set forth on Schedule I for such Purchaser.

 

(ll)           [Intentionally Omitted.]

 

(mm)       “GGO Setup Costs” means such cash liabilities, costs and expenses as
may be incurred by the Company or its Subsidiaries in connection with the
formation and organization of GGO and the implementation of the GGO Share
Distribution, including any and all liabilities for any sales, use, stamp,
documentary, filing, recording, transfer, gross receipts, registration, duty,
securities transactions or similar fees or Taxes or governmental charges
(together with any interest or penalty, addition to Tax or additional amount
imposed) as levied by any taxing authority, in each case, determined as of the
Effective Date and further including, to the extent the Company or any
Subsidiary of the Company has made or will make a payment to reduce the
principal amount of the mortgage related to 110 N. Wacker Drive,
Chicago, Illinois, then 50% of any such payment or a contractual obligation to
make a payment.

 

(nn)         [Intentionally Omitted.]

 

(oo)         “GGP Pro Rata Share” means, with respect to each Purchaser, the
percentage set forth on Schedule I for such Purchaser.

 

(pp)         “Governmental Entity” means any (a) nation, region, state,
province, county, city, town, village, district or other jurisdiction,
(b) federal, state, local, municipal, foreign or other government,
(c) governmental or quasi-governmental authority of any nature (including any
governmental agency, branch, department, court or tribunal, or other entity),
(d) multinational organization or body or (e) body entitled to exercise any
administrative, executive, judicial, legislative, police, regulatory or taxing
authority or power of any nature or any other self-regulatory organizations.

 

(qq)         “Hughes Agreement” means that certain Contingent Stock Agreement,
effective as of January 1, 1996, by The Rouse Company in favor of and for the
benefit of the Holders (named in Schedule I thereto) and the Representatives
(therein defined), as amended.

 

(rr)           “Hughes Heirs Obligations” means claims or interests against the
Debtors arising under or relating to sections 2.07 and 2.08 of the Hughes
Agreement and pertaining to the delivery of contingent shares for business units
to be valued as of December 31, 2009 and claims arising out of or related to the
foregoing.

 

(ss)         “Indebtedness” means, with respect to a Person without duplication,
(a) all indebtedness of such Person for borrowed money, (b) all obligations of
such Person for the deferred purchase price of property (other than trade
payables and accrued expenses incurred in the ordinary course of such Person’s
business), (c) all obligations of such Person evidenced by notes, bonds,
debentures or other similar instruments, trust preferred shares, trust preferred
units and other preference instruments, (d) all indebtedness created or arising
under any conditional

 

69

--------------------------------------------------------------------------------


 

sale or other title retention agreement with respect to property acquired by
such Person (even though the rights and remedies of the seller or lender under
such agreement in the event of default are limited to repossession or sale of
such property), (e) all obligations in respect of capital leases under GAAP of
such Person, (f) all obligations of such Person, contingent or otherwise, as an
account party or applicant under acceptance, letter of credit, surety bond or
similar facilities, (g) the monetary obligations of a Person under (x) a
so-called synthetic, off-balance sheet or tax retention lease, or (y) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment) (each, a “Synthetic Lease
Obligation”), (h) guaranties of such Person with respect to obligations of the
type described in clauses (a) through (g) above, (i) all obligations of other
Persons of the kind referred to in clauses (a) through (h) above secured by any
lien on property owned by such Person, whether or not such Person has assumed or
become liable for the payment of such obligation, (j) the net obligations of
such Person in respect of hedge agreements and swaps and (k) any obligation
that, in accordance with GAAP, would be required to be reflected as debt on the
consolidated balance sheet of such Person.

 

(tt)           “Joint Venture” means a Subsidiary of the Company which is owned
partly by another Subsidiary of the Company and partly by a third party.

 

(uu)         “Knowledge” of the Company means the actual knowledge, as of the
date of this Agreement, of the individuals listed on Section 12.1(ss) of the
Company Disclosure Letter.

 

(vv)         “Law” means any statutes, laws (including common law), rules,
ordinances, regulations, codes, orders, judgments, decisions, injunctions,
writs, decrees, applicable to the Company or any of its Subsidiaries or any
Purchaser, as applicable, or their respective properties or assets.

 

(ww)       “Liquidity Equity Issuances” means issuances of shares of New Common
Stock in the Plan for cash in an aggregate amount of up to 65,000,000 shares of
New Common Stock.

 

(xx)          “Material Adverse Effect” means any change, event or occurrence
which (x) has a material adverse effect on the results of operations or
financial condition of the Company and its direct and indirect Subsidiaries
taken as a whole, other than changes, events or occurrences (i) generally
affecting (A) the retail mall industry in the United States or in a specific
geographic area in which the Company operates, or (B) the economy, or financial
or capital markets, in the United States or elsewhere in the world, including
changes in interest or exchange rates or the availability of capital, or
(ii) arising out of, resulting from or attributable to (A) changes in Law or
regulation or in generally accepted accounting principles or in accounting
standards, or changes in general legal, regulatory or political conditions,
(B) the negotiation, execution, announcement or performance of any agreement
between the Company and/or its Affiliates, on the one hand, and any Purchaser
and/or its Purchaser Group (or members thereof), on the other hand, or the
consummation of the transactions contemplated hereby or operating performance or
reputational issues arising out of or associated with the Bankruptcy Cases,
including the impact thereof on relationships, contractual or otherwise, with
tenants, customers, suppliers, distributors, partners or employees, or any
litigation or claims arising from allegations of breach of fiduciary

 

70

--------------------------------------------------------------------------------


 

duty or violation of Law or otherwise, related to the execution or performance
of this Agreement or the transactions contemplated hereby, including, without
limitation, any developments in the Bankruptcy Cases, (C) acts of war, sabotage
or terrorism, or any escalation or worsening of any such acts of war, sabotage
or terrorism threatened or underway as of the date of the this Agreement,
(D) earthquakes, hurricanes, tornadoes or other natural disasters, (E) any
action taken by the Company or its Subsidiaries as contemplated or permitted by
any agreement between the Company and/or its Affiliates, on the one hand, and
any Purchaser and/or Purchaser Group (or members thereof), on the other hand, or
with each Purchaser’s consent, or any failure by the Company to take any action
as a result of any restriction contained in any agreement between the Company
and/or its Affiliates, on the one hand, and any Purchaser and/or its Purchaser
Group (or any member thereof), on the other hand, or (F) in each case in and of
itself, any decline in the market price, or change in trading volume, of the
capital stock or debt securities of the Company or any direct or indirect
subsidiary thereof, or any failure to meet publicly announced or internal
revenue or earnings projections, forecasts, estimates or guidance for any
period, whether relating to financial performance or business metrics,
including, without limitation, revenues, net operating incomes, cash flows or
cash positions, it being further understood that any event, change, development,
effect or occurrence giving rise to such decline in the trading price or trading
volume of the capital stock or debt securities of the Company or such failure to
meet internal projections or forecasts as described in the preceding clause (F),
as the case may be, may be the cause of a Material Adverse Effect; so long as,
in the case of clauses (i)(A) and (i)(B), such changes or events do not have a
materially disproportionate adverse effect on the Company and its Subsidiaries,
taken as a whole, as compared to other entities that own and manage retail malls
throughout the United States, or (y) materially impairs the ability of the
Company to consummate the transactions contemplated by this Agreement or perform
its obligations hereunder or under the other agreements executed in connection
with the transactions contemplated hereby.

 

(yy)         “Material Contract” means, with respect to the Company and its
Subsidiaries, any:

 

(i)            Contract that would be considered a material contract pursuant to
Item 601(b)(10) of Regulation S-K promulgated by the SEC, had the Company been
the registrant referred to in such regulation; or

 

(ii)           Contract for capital expenditures, the future acquisition or
construction of fixed assets or the future purchase of materials, supplies or
equipment that provides for the payment by the Company or its Subsidiaries of
more than $5,000,000 and is not terminable by the Company or any of its
Subsidiaries by notice of not more than sixty (60) days for a cost of less than
$1,000,000.

 

(zz)          “MPC Assets” means residential and commercial lots in the “master
planned communities” owned, for federal income tax purposes, by Howard Hughes
Properties, Inc. or The Hughes Corporation or related to the Emerson Master
Planned Community.

 

(aaa)       “MPC Taxes” means all liability for income Taxes in respect of sales
of MPC Assets sold prior to the date of this Agreement.

 

71

--------------------------------------------------------------------------------


 

(bbb)      [Intentionally Omitted.]

 

(ccc)       “Net Debt Excess Amount” means, the amount, which shall in no event
be less than $0, that is calculated by subtracting the Target Net Debt from the
Closing Date Net Debt (as reflected on the Conclusive Net Debt Adjustment
Statement).

 

(ddd)      “Net Debt Surplus Amount” means, the amount, which shall in no event
be less than $0, that is calculated by subtracting Closing Date Net Debt (as
reflected on the Conclusive Net Debt Adjustment Statement) from the Target Net
Debt.

 

(eee)       “Non-Control Agreement” means the Non-Control Agreement the form of
which is attached hereto as Exhibit M.

 

(fff)         “Non-Controlling Properties” means the Company Properties listed
on Section 12.1(ddd) of the Company Disclosure Letter.  Each of the
Non-Controlling Properties is owned by a Joint Venture in which neither the
Company nor any of its Subsidiaries is a controlling entity.  For purposes of
this Section 12.1(fff), the term “control” shall mean, possession, directly or
indirectly, of the power to direct the management and policies of a Person
whether through the ownership of voting securities, contract or otherwise;
provided, however, that the rights of any Person to exercise Major Decision
Rights under a Joint Venture shall not constitute or be deemed to constitute
“control” for the purposes hereof.  “Controlling” and “controlled” shall have
meanings correlative thereto.  For purposes of this Section 12.1(fff), the term
“Major Decision Rights” shall mean, the right to, directly or indirectly,
approve, consent to, veto or exercise a vote in connection with a Person’s
voting or other decision-making authority in respect of the collective rights,
options, elections or obligations of such Person under a Joint Venture.

 

(ggg)      “Offering Premium” means, with respect to any shares of New Common
Stock issued for cash in conjunction with issuances of New Common Stock or Share
Equivalents permitted by this Agreement (including any Liquidity Equity
Issuance) and completed prior to the date that is the last to occur of (x) 45
days after the Effective Date, (y) the Settlement Date (as defined in the
Pershing Agreement), if applicable, and (z) the Bridge Note Maturity Date (as
defined in the Pershing Agreement), if applicable, the product of (i) (A) the
per share offering price of the shares of New Common Stock (or offering price of
Share Equivalents corresponding to one underlying share of New Common Stock)
issued (net of all underwriting and other discounts, fees or other compensation,
and related expenses; provided, that for purposes hereof, payments to the
Purchasers or the Pershing Purchasers in accordance with Section 1.4 of this
Agreement or the Pershing Agreement, respectively, shall not be considered a
discount, fee or other compensation or related expense) less (B) the Per Share
Purchase Price and (ii) the number of shares of New Common Stock sold pursuant
thereto.  For the purposes hereof, the issuance for cash of notes mandatorily
convertible into New Common Stock on the Effective Date shall constitute an
issuance of the underlying number of shares of New Common Stock for cash at a
price per share offering equal to the offering price for the corresponding
amount of notes.  For the avoidance of doubt, the Clawback Fee will not be taken
into account when calculating Offering Premium.

 

(hhh)      “Operating Partnership” means GGP Limited Partnership, a Delaware
limited partnership and a Subsidiary of the Company.

 

72

--------------------------------------------------------------------------------


 

(iii)          “Permitted Claims” means, as of the Effective Date, other than
Excluded Claims, (a) all Claims against the Debtors covered by the Plan (the
“Plan Debtors”) that are classified in those certain classes of Claims described
in Sections II B through E, G and P in the Plan Summary Term Sheet (the “PMA
Claims”), (b) all Claims or other amounts required to be paid pursuant to the
Plan to indenture trustees or similar servicing or administrative agents, with
respect to administrative fees incurred by or reimbursement obligations owed to
such indenture trustees or similar servicing or administrative agents in their
capacity as such under the Corporate Level Debt documents, (c) any claims of a
similar type as the PMA Claims that are or have been asserted against affiliates
of the Plan Debtors that are or were debtors in the Bankruptcy Cases and for
which a plan of reorganization has already been confirmed (the “Confirmed
Debtors”), (d) Claims or interests against the Debtors arising under or related
to the Hughes Agreement (other than Hughes Heirs Obligations) plus $10 million
to be paid in cash with respect to attorneys fees and expenses in connection
with the settlement related to the Hughes Heirs Obligations, (e) surety bond
Claims relating to the types of Claims identified in clauses (a) through (d) of
this definition, and (f) the Clawback Fee.

 

(jjj)          “Permitted Claims Amount” means, as of the Effective Date, an
amount equal to the sum of, without duplication, (a) the aggregate amount of
accrued and unpaid Permitted Claims that have been allowed (by order of the
Bankruptcy Court or pursuant to the terms of the Plan) as of the Effective Date,
plus (b) the aggregate amount of the reserve to be estimated pursuant to the
Plan with respect to accrued and unpaid Permitted Claims that have not been
allowed or disallowed (in each case by order of the Bankruptcy Court or pursuant
to the terms of the Plan) as of the Effective Date (the “Reserve”), plus (c) the
aggregate amount of the GGO Setup Costs (other than professional fees and
disbursements of financial, legal and other advisers and consultants retained in
connection with the administration and conduct of the Company’s and its
Subsidiaries’ Bankruptcy Cases) as of the Effective Date; provided, however,
that there shall be no duplication with any amounts otherwise included in
Closing Date Net Debt.

 

(kkk)       “Permitted Replacement Shares” means shares of New Common Stock, or
notes mandatorily convertible into or exchangeable for shares of New Common
Stock, that are sold for cash proceeds immediately payable to the Company (net
of all underwriting and other discounts, fees, and related consideration;
provided, that for purposes hereof, payments to the Purchasers or the Pershing
Purchasers in accordance with Section 1.4 of this Agreement or the Pershing
Agreement, respectively, shall not be considered a discount, fee, related
consideration or other compensation) of not less than $10.50 per share of New
Common Stock (or in the case of notes, convertible or exchangeable at not less
than $10.50 per share of New Common Stock); provided, that Permitted Replacement
Shares shall not include any New Common Stock sold to any of the Initial
Investors or their Affiliates, except pursuant to the exercise of Subscription
Rights pursuant to this Agreement, the Brookfield Agreement or the Pershing
Agreement (in each case, as defined herein or therein as applicable).

 

(lll)          “Person” means an individual, a group (including a “group” under
Section 13(d) of the Exchange Act), a partnership, a corporation, a limited
liability company, an association, a joint stock company, a trust, a joint
venture, an unincorporated organization and a Governmental Entity or any
department, agency or political subdivision thereof.

 

73

--------------------------------------------------------------------------------


 

(mmm)    “Preliminary Closing Date Net Debt Review Deadline” means the end of
the Preliminary Closing Date Net Debt Review Period, which date shall be the
first business day that is at least twenty (20) calendar days after delivery of
the Preliminary Closing Date Net Debt Schedule, and which shall be the deadline
by which a Purchaser shall deliver to the Company a Dispute Notice.

 

(nnn)      “Preliminary Closing Date Net Debt Review Period” means the period
between the Company’s delivery of the Preliminary Closing Date Net Debt Schedule
and the Preliminary Closing Date Net Debt Review Deadline.

 

(ooo)      “Proportionally Consolidated Debt” means consolidated Debt of the
Company less (1) all Debt of Subsidiaries of the Company that are not
wholly-owned and other Persons in which the Company, directly or indirectly,
holds a minority interest, to the extent such Debt is included in consolidated
Debt, plus (2) the Company’s share of Debt for each non-wholly owned Subsidiary
of the Company and each other Persons in which the Company, directly or
indirectly, holds a minority interest based on the company’s pro-rata economic
interest in each such Subsidiary or Person or, to the extent to which the
Company is directly or indirectly (through one or more Subsidiaries or Persons)
liable for a percent of such Debt that is greater than such pro-rata economic
interest in such Subsidiary or Person, such larger amount; provided, however,
for purposes of calculating Proportionally Consolidated Debt, the Debt of the
Brazilian Entities shall be deemed to be $110,437,781.

 

(ppp)      “Proportionally Consolidated Unrestricted Cash” means the
consolidated Unrestricted Cash of the Company less (1) all Unrestricted Cash of
Subsidiaries of the Company that are not wholly-owned and Persons in which the
Company, directly or indirectly, owns a minority interest, to the extent such
Unrestricted Cash is included in consolidated Unrestricted Cash of the Company,
plus (2) the Company’s share of Unrestricted Cash for each non-wholly owned
Subsidiary of the Company and Persons in which the Company, directly or
indirectly, owns a minority interest based on the Company’s pro rata economic
interest in each such Subsidiary or Person; provided, however, for purposes of
calculating Proportionally Consolidated Unrestricted Cash, the Unrestricted Cash
of the Brazilian Entities shall be deemed to be $82,000,000, provided, further,
that any distributions of Unrestricted Cash made from the date of this Agreement
to the Closing by Brazilian Entities to the Company or any of its Subsidiaries
shall be disregarded for purposes of calculating Proportionally Consolidated
Unrestricted Cash.

 

(qqq)      “Purchaser Group” means, with respect to each Purchaser, such
Purchaser, its investment manager and their respective “controlled Affiliates”. 
For such purpose, one or more investment funds under common investment
management shall constitute “controlled Affiliates” of their investment manager.

 

(rrr)         “Reinstatement Adjustment Amount” means $5,426,250,000.

 

(sss)       [Intentionally Omitted.]

 

(ttt)         “Reserve Surplus Amount” means, as of any date of determination,
(x) the Reserve minus (y) the aggregate amount paid with respect to Permitted
Claims through such date

 

74

--------------------------------------------------------------------------------


 

of determination to the extent such Permitted Claims were included in the
calculation of the Reserve minus (z) any amount included in the Reserve with
respect to Permitted Claims that the Company Board, based on the exercise of its
business judgment and information available to the Company Board as of the date
of determination, considers necessary to maintain as a reserve against Permitted
Claims yet to be paid.

 

(uuu)      “Rights Agreement” means that certain Rights Agreement, dated as of
November 18, 1998, by and between the Company and BNY Mellon Shareowner
Services, as successor to Norwest Bank Minnesota, N.A., as amended on
November 10, 1999, December 31, 2001 and November 18, 2008, and from time to
time.

 

(vvv)      “Rouse Bonds” means (i) the 6-3/4% Senior Notes Due 2013 issued
pursuant to the Indenture, dated as of May 5, 2006, by and among The Rouse
Company LP and TRC Co-Issuer, Inc., as co-issuers and The Bank of New York
Mellon Corporation, as trustee, (ii) unsecured debentures issued pursuant to the
Indenture, dated as of February 24, 1995, by and between The Rouse Company, as
issuer, and The Bank of New York Mellon Corporation, as trustee, and (iii) any
notes to be issued pursuant to the Plan on the Effective Date by The Rouse
Company LP to the holders of the Rouse Bonds specified in (i) and (ii) above who
elect to receive such notes.

 

(www)    “Share Equivalent” means any stock, warrants, rights, calls, options or
other securities exchangeable or exercisable for, or convertible into, shares of
Common Stock, New Common Stock or GGO Common Stock, as applicable.

 

(xxx)        “Significant Subsidiaries” means the operating Subsidiaries of the
Company that generated revenues in excess of $30,000,000 for the year ended
December 31, 2009.

 

(yyy)      “Specified Debt” means Claims in Classes H through N inclusive, in
each case as provided on the Plan Summary Term Sheet.

 

(zzz)        “Subsidiary” means, with respect to a Person (including the
Company), (a) a company a majority of whose capital stock with voting power,
under ordinary circumstances, to elect a majority of the directors is at the
time, directly or indirectly, owned by such Person, by a subsidiary of such
Person, or by such Person and one or more subsidiaries of such Person, (b) a
partnership in which such Person or a subsidiary of such Person is, at the date
of determination, a general partner of such partnership, (c) a limited liability
company of which such Person, or a Subsidiary of such Person, is a managing
member or (d) any other Person (other than a company) in which such Person, a
subsidiary of such Person or such Person and one or more subsidiaries of such
Person, directly or indirectly, at the date of determination thereof, has (i) at
least a majority ownership interest or (ii) the power to elect or direct the
election of a majority of the directors or other governing body of such Person.

 

(aaaa)     “Target Net Debt” means $22,970,800,000.

 

(bbbb)    “Tax Matters Agreement” means that certain Tax Matters Agreement to be
entered into by the Company and GGO in connection with the GGO Share
Distribution, substantially in the form attached hereto as Exhibit O.

 

75

--------------------------------------------------------------------------------


 

(cccc)     “Tax Protection Agreements” means any written agreement to which the
Company, its Operating Partnership or any other Subsidiary is a party pursuant
to which: (i) in connection with the deferral of income Taxes of a holder of
interests in the Operating Partnership, the Company, the Operating Partnership
or the other Subsidiaries have agreed to (A) maintain a minimum level of
Indebtedness or continue any particular Indebtedness, (B) retain or not dispose
of assets for a period of time that has not since expired, (C) make or refrain
from making Tax elections, and/or (D) only dispose of assets in a particular
manner; and/or (ii) limited partners of the Operating Partnership have
guaranteed Indebtedness of the Operating Partnership.

 

(dddd)    “Termination Date” means December 31, 2010; provided, that if the
Confirmation Order shall have been entered on or prior to December 15, 2010 but
the Company, despite its commercially reasonable efforts, is unable to
consummate the Closing on or prior to December 31, 2010, the Company may extend
the Termination Date for so long as Closing by January 31, 2011 is feasible and
the Company continues to diligently pursue Closing; provided, further, that the
Termination Date shall not be extended beyond January 31, 2011.

 

(eeee)     “Transactions” means the purchase of the Shares and the GGO Shares
and the other transactions contemplated by this Agreement.

 

(ffff)       “TRUPS” means certain preferred securities issued by GGP Capital
Trust I.

 

(gggg)     “Unrestricted Cash” means all cash and Cash Equivalents of the
Company and of the Subsidiaries of the Company, but excluding any cash or Cash
Equivalents that are controlled by or subject to any lien, security interest or
control agreement, other preferential arrangement in favor of any creditor or
otherwise encumbered or restricted in any way; provided that cash and Cash
Equivalents of the Company and of the Subsidiaries of the Company that are
controlled by or subject to any lien, security interest, control agreement,
preferential arrangement or other encumbrance or restriction pursuant to the New
DIP Agreement shall not be excluded from “Unrestricted Cash.”.

 

(hhhh)    “Unsecured Indebtedness” means all indebtedness of the Company for
borrowed money or obligations of the Company evidenced by notes, bonds,
debentures or other similar instruments that are not secured by a lien on any
Company Property or other assets of the Company or any Subsidiary.

 

(iiii)         “UPREIT Units” means preferred or common units of limited
partnership interests of the Operating Partnership.

 

ARTICLE XIII

 

MISCELLANEOUS

 

SECTION 13.1  Notices.  All notices and other communications in connection with
this Agreement shall be in writing and shall be considered given if given in the
manner, and be deemed given at times, as follows: (x) on the date delivered, if
personally delivered; (y) on the day of transmission if sent via facsimile
transmission to the facsimile number given below, and telephonic confirmation of
receipt is obtained promptly after completion of transmission; or (z) on the
next Business Day after being sent by recognized overnight mail service
specifying next

 

76

--------------------------------------------------------------------------------


 

business day delivery, in each case with delivery charges pre-paid and addressed
to the following addresses:

 

(a)

If to a Purchaser (which shall constitute notice to such Purchaser), to:

 

 

 

Fairholme Capital Management, LLC

 

4400 Biscayne Boulevard, 9th Floor

 

Miami, Florida 33137

 

Attention:

Charles M. Fernandez

 

Facsimile:

(305) 358-8002

 

 

 

 

with a copy (which shall not constitute notice) to:

 

 

 

 

Sullivan & Cromwell LLP

 

125 Broad Street

 

New York, New York 10004

 

Attention:

Andrew G. Dietderich, Esq.

 

 

Alan J. Sinsheimer, Esq.

 

Facsimile:

(212) 558-3588

 

 

 

 

Greenberg Traurig, LLP

 

401 East Las Olas Boulevard, Suite 2000

 

Fort Lauderdale, Florida 33301

 

Attention:

Bruce I. March, Esq.

 

 

Matthew M. Robbins, Esq.

 

Facsimile:

(954) 765-1477

 

 

 

 

Herrick, Feinstein, LLP

 

2 Park Avenue

 

New York, NY 10016

 

Attention:

Joshua J. Angel, Esq.

 

 

John Rogers, Esq.

 

Facsimile:

(212) 592-1500

 

 

 

(b)

If to the Company, to:

 

 

 

General Growth Properties, Inc.

 

110 N. Wacker Drive

 

Chicago, Illinois 60606

 

Attention:

Ronald L. Gern, Esq.

 

Facsimile:

(312) 960-5485

 

 

 

 

with a copy (which shall not constitute notice) to:

 

Weil, Gotshal & Manges LLP

 

767 Fifth Avenue

 

New York, New York 10153

 

Attention:

Marcia L. Goldstein, Esq.

 

77

--------------------------------------------------------------------------------


 

 

 

Frederick S. Green, Esq.

 

 

Gary T. Holtzer, Esq.

 

 

Malcolm E. Landau, Esq.

 

Facsimile:

(212) 310-8007

 

SECTION 13.2  Assignment; Third Party Beneficiaries.  Neither this Agreement nor
any of the rights, interests or obligations under this Agreement may be assigned
by any party without the prior written consent of the other party. 
Notwithstanding the previous sentence, this Agreement, or a Purchaser’s rights,
interests or obligations hereunder (including, without limitation, the right to
receive any securities pursuant to the Transactions), may be assigned or
transferred, in whole or in part, by such Purchaser (a) to one or more members
of its Purchaser Group; provided, that no such assignment shall release such
Purchaser from its obligations hereunder to be performed by such Purchaser on or
prior to the Closing Date or (b) with the prior written consent of the Company,
not to be unreasonably withheld, conditioned or delayed, to one or more
credit-worthy financial institutions who agree in writing to perform the
applicable obligations of such Purchaser hereunder (any assignment under clause
(b) to which the Company has so consented shall release such Purchaser from its
obligations hereunder to the extent of the obligations assigned).  Without
prejudice to the foregoing, the Company agrees that Purchasers may designate to
Blackstone Real Estate Partners VI L.P., a Delaware limited partnership
(together with its permitted assigns, “Blackstone”), (i) the Purchasers’ right
to purchase 20,719,738 of the Shares (the “Blackstone Assigned Shares”) and
100,191 of the GGO Shares (together with the Blackstone Assigned Shares, the
“Blackstone Assigned Securities”), in each case, that the Purchasers are
entitled to purchase at Closing pursuant to this Agreement, (ii) the Purchasers’
right to receive 1,785,714 of the New Warrants (the “Blackstone Assigned
Warrants”) and 83,333 of the GGO Warrants, in each case, issuable to the
Purchasers pursuant to this Agreement, and (iii) the Purchasers’ right to
receive 7.634% of the shares of Common Stock (and other Share Equivalents) which
are offered to the Purchasers pursuant to the Purchasers’ pre-Closing
subscription rights set forth in Section 7.1(u) in the event the Purchasers
elect to purchase the shares offered to them in such offering, provided that
(1) the Company’s agreement as aforesaid is subject to Blackstone (A) paying to
the Company and GGO, as applicable, by wire transfer of immediately available
funds at the Closing the aggregate purchase price payable pursuant to this
Agreement for the Blackstone Assigned Securities (the “Blackstone Purchase
Price”) and the purchase price for shares received by Blackstone pursuant to
clause (iii) above, (B) agreeing in a writing reasonably satisfactory to, and
for the benefit of, the Company that the Blackstone Assigned Securities shall be
subject to such transfer restrictions/lock-ups as contemplated by Section 6.4 of
the Pershing Agreement (and not the longer lock-ups applicable to shares sold to
the Brookfield Investor), including being subject to a limited 120-day lock-up
in connection with certain equity sales within 30 days of the Effective Date but
excluding any restrictions imposed by the Non-Control Agreement, and
(C) entering into joinder agreements reasonably acceptable to, and for the
benefit of, the Company with respect to the provisions of clause (B) and the
registration rights agreement referred to in the following sentence, and (2) in
no event shall any Purchaser be released from any of its obligations hereunder
(including in respect of the Blackstone Assigned Securities) unless and until
Blackstone shall have complied with clauses (A), (B) and (C) above.  In the
event of the closing of the purchase by Blackstone from the Company and GGO, as
applicable, of the Blackstone Assigned Securities and the payment by Blackstone
to the Company and GGO, as applicable, of the Blackstone Purchase

 

78

--------------------------------------------------------------------------------


 

Price at Closing as aforesaid, (x) the Purchasers shall be released from the
obligation to pay the Company the purchase price for the Blackstone Assigned
Securities (but not from the obligation to pay the purchase price pursuant to
this Agreement for any other Shares or GGO Shares or other obligations
hereunder) and (y) the shelf registration statement contemplated by
Section 7.1(l) of the Pershing Agreement shall cover the resale by Blackstone of
the Blackstone Assigned Shares and the New Common Stock issuable upon exercise
of the Blackstone Assigned Warrants and the registration rights agreement of the
Company referenced in Section 7.1(l) of the Pershing Agreement shall include
Blackstone and its securities to the same extent as it applies to the Pershing
Purchasers and their securities (except that demand registration rights shall
not be available to Blackstone).  Blackstone may assign the foregoing rights, in
whole or in part, to one or more Affiliates, provided that no such assignment
shall release Blackstone Real Estate Partners VI L.P. from any obligations
assigned by a Purchaser to it.  This Agreement (including the documents and
instruments referred to in this Agreement) is not intended to and does not
confer upon any person other than the parties hereto any rights or remedies
under this Agreement.  Notwithstanding the foregoing, or any other provisions
herein to the contrary, no Purchaser may assign any of its rights, interests or
obligations under this Agreement to the extent such assignment would preclude
the applicable securities Laws exemptions from being available or such
assignment would cause a failure of the closing condition in Section 7.1(u) of
the Brookfield Agreement.

 

SECTION 13.3  Prior Negotiations; Entire Agreement.  This Agreement (including
the exhibits hereto and the documents and instruments referred to in this
Agreement) constitutes the entire agreement of the parties and supersedes all
prior agreements, arrangements or understandings, whether written or oral,
between the parties with respect to the subject matter of this Agreement.

 

SECTION 13.4  Governing Law; Venue.  THIS AGREEMENT WILL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF NEW YORK.  EACH
PARTY HERETO HEREBY IRREVOCABLY SUBMITS TO THE JURISDICTION OF, AND VENUE IN,
THE UNITED STATES BANKRUPTCY COURT FOR THE SOUTHERN DISTRICT OF NEW YORK AND
EACH PARTY WAIVES ANY OBJECTION BASED ON FORUM NON CONVENIENS.

 

SECTION 13.5  Company Disclosure Letter.  The Company Disclosure Letter shall be
arranged to correspond to the Articles and Sections of this Agreement, and the
disclosure in any portion of the Company Disclosure Letter shall qualify the
corresponding provision in Article III and any other provision of Article III to
which it is reasonably apparent on the face of the disclosure that such
disclosure relates.  No disclosure in the Company Disclosure Letter relating to
any possible non-compliance, breach or violation of any Contract or Law shall be
construed as an admission that any such non-compliance, breach or violation
exists or has actually occurred.  In the Company Disclosure Letter, (a) all
capitalized terms used but not defined therein shall have the meanings assigned
to them in this Agreement and (b) the Section numbers correspond to the
Section numbers in this Agreement.

 

SECTION 13.6  Counterparts.  This Agreement may be executed in any number of
counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each of the
parties; and delivered to the other

 

79

--------------------------------------------------------------------------------


 

party (including via facsimile or other electronic transmission), it being
understood that each party need not sign the same counterpart.

 

SECTION 13.7  Expenses.  Each party shall bear its own expenses incurred or to
be incurred in connection with the negotiation and execution of this Agreement
and each other agreement, document and instrument contemplated by this Agreement
and the consummation of the transactions contemplated hereby and thereby.

 

SECTION 13.8  Waivers and Amendments.  This Agreement may be amended, modified,
superseded, cancelled, renewed or extended, and the terms and conditions of this
Agreement may be waived, only by a written instrument signed by the parties or,
in the case of a waiver, by the party waiving compliance, and subject, to the
extent required, to the approval of the Bankruptcy Court.  No delay on the part
of any party in exercising any right, power or privilege pursuant to this
Agreement shall operate as a waiver thereof, nor shall any waiver on the part of
any party of any right, power or privilege pursuant to this Agreement, nor shall
any single or partial exercise of any right, power or privilege pursuant to this
Agreement, preclude any other or further exercise thereof or the exercise of any
other right, power or privilege pursuant to this Agreement.  The rights and
remedies provided pursuant to this Agreement are cumulative and are not
exclusive of any rights or remedies which any party otherwise may have at law or
in equity.

 

SECTION 13.9  Construction.

 

(a)           The headings in this Agreement are for reference purposes only and
shall not in any way affect the meaning or interpretation of this Agreement.

 

(b)           Unless the context otherwise requires, as used in this Agreement: 
(i) an accounting term not otherwise defined in this Agreement has the meaning
ascribed to it in accordance with GAAP; (ii) “or” is not exclusive;
(iii) “including” and its variants mean “including, without limitation” and its
variants; (iv) words defined in the singular have the parallel meaning in the
plural and vice versa; (v) references to “written” or “in writing” include in
visual electronic form; (vi) words of one gender shall be construed to apply to
each gender; (vii) the terms “Article,” “Section,” and “Schedule” refer to the
specified Article, Section, or Schedule of or to this Agreement; and (viii) the
term “beneficially own” shall have the meaning determined pursuant to Rule 13d-3
under the Exchange Act as in effect on the date hereof; provided, however, that
a Person will be deemed to beneficially own (and have beneficial ownership of)
all securities that such Person has the right to acquire, whether such right is
exercisable immediately or with the passage of time or the satisfaction of
conditions.  The terms “beneficial ownership” and “beneficial owner” have
correlative meanings.

 

(c)           Notwithstanding anything to the contrary, and for all purposes of
this Agreement, any public announcement or filing of factual information
relating to the business, financial condition or results of the Company or its
Subsidiaries, or a factually accurate (in all material respects) public
statement or filing that describes the Company’s receipt of an offer or proposal
for a Competing Transaction and the operation of this Agreement with respect
thereto, or any entry into a confidentiality agreement, shall not be deemed to
evidence the Company’s or any Subsidiary’s intention to support any Competing
Transaction.

 

80

--------------------------------------------------------------------------------


 

(d)           In the event of a conflict between the terms and conditions of
this Agreement and the Plan Summary Term Sheet, the terms and conditions of this
Agreement shall govern.

 

(e)           Unless otherwise agreed in writing between the Company and each
Purchaser, wherever this Agreement requires the action by, consent of or
delivery to Purchaser, Purchasers, each Purchaser or similar parties, each
Purchaser hereby appoints Fairholme as its attorney-in-fact to exercise all of
the rights of such Purchaser hereunder (except for the assumption of any funding
or related liabilities or obligations), and the Company may rely on any
instructions or elections made by such Person; provided, that any such action
by, consent of or delivery to Fairholme hereunder shall constitute the separate,
and not joint, action by, consent of or delivery to each Purchaser.

 

SECTION 13.10  Adjustment of Share Numbers and Prices.  The number of Shares to
be purchased by each Purchaser at the Closing pursuant to Article I, the Per
Share Purchase Price, the GGO Per Share Purchase Price, the number of GGO Shares
to be purchased by such Purchaser pursuant to Article II and any other number or
amount contained in this Agreement which is based upon the number or price of
shares of GGP or GGO shall be proportionately adjusted for any subdivision or
combination (by stock split, reverse stock split, dividend, reorganization,
recapitalization or otherwise) of the Common Stock, New Common Stock or GGO
Common Stock that occurs during the period between the date of this Agreement
and the Closing.  In addition, if at any time prior to the Closing or the
consummation of the repurchase of Repurchase Shares (as defined in the Pershing
Agreement) or the Put Option (as defined in the Pershing Agreement), as
applicable, the Company or GGO shall declare or make a dividend or other
distribution whether in cash or property (other than a dividend or distribution
payable in common stock of the Company or GGO, as applicable, the GGO Share
Distribution or a distribution of rights contemplated hereby), the Per Share
Purchase Price or the GGO Per Share Purchase Price, or the applicable price for
the definition of Permitted Replacement Shares, as applicable, shall be
proportionally adjusted thereafter by the Fair Market Value (as defined in the
Warrant Agreement) per share of the dividend or distribution. If a transaction
results in any adjustment to the exercise price for and number of Shares
underlying the Warrants pursuant to Article 5 of the Warrant Agreement, the
exercise price for and number of shares underlying each of the New Warrants and
GGO Warrants described in Section 5.2 of this Agreement shall be adjusted for
that transaction in the same manner.

 

SECTION 13.11  Certain Remedies.

 

(a)           The parties agree that irreparable damage would occur in the event
that any of the provisions of this Agreement or of any other agreement between
them with respect to the Transaction were not performed in accordance with their
specific terms or were otherwise breached.  It is accordingly agreed that, in
addition to any other applicable remedies at law or equity, the parties shall be
entitled to an injunction or injunctions, without proof of damages, to prevent
breaches of this Agreement or of any other agreement between them with respect
to the Transaction and to enforce specifically the terms and provisions of this
Agreement.

 

(b)           To the fullest extent permitted by applicable law, the parties
shall not assert, and hereby waive, any claim or any such damages, whether or
not accrued and whether or not known or suspect to exist in its favor, against
any other party and its respective Affiliates, members,

 

81

--------------------------------------------------------------------------------


 

members’ affiliates, officers, directors, partners, trustees, employees,
attorneys and agents on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
(whether or not the claim therefor is based on contract, tort or duty imposed by
any applicable legal requirement) arising out of, in connection with, or as a
result of, this Agreement or of any other agreement between them with respect to
the Transaction or the transactions contemplated hereby or thereby.

 

(c)           Prior to the entry of the Confirmation Order, other than with
respect to the Company’s obligations under Section 5.1(c), each Purchaser’s
right to receive the Warrants on the terms and subject to the conditions set
forth in this Agreement shall constitute the sole and exclusive remedy of any
nature whatsoever (whether for monetary damages, specific performance,
injunctive relief, or otherwise) of such Purchaser against the Company for any
harm, damage or loss of any nature relating to or as a result of any breach of
this Agreement by the Company or the failure of the Closing to occur for any
reason; provided, that, following the entry of the Approval Order, each
Purchaser shall be entitled to specific performance of the Company’s obligation
to issue the Warrants as well as the Company’s obligations under
Section 5.1(c) hereof.

 

(d)           Following the entry of the Confirmation Order, each Purchaser
shall be entitled to specific performance of the terms of this Agreement, in
addition to any other applicable remedies at law

 

(e)           The Company, on behalf of itself and its respective heirs,
successors, and assigns, hereby covenants and agrees never to institute or cause
to be instituted or continue prosecution of any suit or other form of action or
proceeding of any kind or nature whatsoever against any member of any Purchaser
or its Purchaser Group by reason of or in connection with the Transaction;
provided, however, that nothing shall prohibit the Company from instituting an
action against any Purchaser in connection with this Agreement in accordance
with the provisions of this Section 13.11.

 

(f)            For the avoidance of doubt, the failure of any Purchaser under
this Agreement to satisfy its obligations hereunder shall not relieve any other
Purchaser from its obligations hereunder, including the obligation to consummate
the transactions hereunder if all other conditions to such Purchaser’s
obligations have been satisfied or waived.

 

SECTION 13.12  Bankruptcy Matters.  For the avoidance of doubt, all obligations
of the Company and its Subsidiaries in this Agreement are subject to and
conditioned upon (a) with respect to the issuance of the Warrants and the other
obligations contained in the Approval Order, entry of the Approval Order, and
(b) with respect to the remainder of the provisions hereof, entry of the
Confirmation Order.

 

[Signature Page Follows]

 

82

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have caused this Agreement to be executed
and delivered by each of them or their respective officers thereunto duly
authorized, all as of the date first written above.

 

 

 

FAIRHOLME FUNDS, INC.,

 

on behalf of its series The Fairholme Fund

 

 

 

 

 

By:

/s/ Bruce R. Berkowitz

 

Name:

Bruce R. Berkowitz

 

Title:

President

 

 

 

 

 

 

 

FAIRHOLME FUNDS, INC.,

 

on behalf of its series Fairholme Focused Income Fund

 

 

 

 

 

 

 

By:

/s/ Bruce R. Berkowitz

 

Name:

Bruce R. Berkowitz

 

Title:

President

 

 

 

 

 

 

 

GENERAL GROWTH PROPERTIES, INC.

 

 

 

 

 

 

 

By:

/s/ Thomas H. Nolan, Jr.

 

Name:

Thomas H. Nolan, Jr.

 

Title:

President and Chief Operating Officer

 

 

[SIGNATURE PAGE OF AMENDED AND RESTATED STOCK PURCHASE AGREEMENT]

 

--------------------------------------------------------------------------------